Execution Version
 
 
AMENDED AND RESTATED
SENIOR SECURED CREDIT AGREEMENT
Dated as of November 3, 2010
Among
EXLP OPERATING LLC,
as Borrower,
EXTERRAN PARTNERS, L.P.,
as Guarantor,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
BANK OF AMERICA, N.A.
and
JPMORGAN CHASE BANK, N.A.,
as Co -Syndication Agents,
BARCLAYS BANK PLC
and
THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agents,
AND
THE LENDERS SIGNATORY HERETO
Arranged by:
WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Sole Book Runner
$550,000,000 Senior Secured Credit Facility
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE I
Definitions and Accounting Matters

 
           
Section 1.01
  Terms Defined Above     1  
Section 1.02
  Certain Defined Terms     1  
Section 1.03
  Types of Loans and Borrowings     26  
Section 1.04
  Terms Generally; Rules of Construction     26  
Section 1.05
  Accounting Terms and Determinations; GAAP     27  
 
            ARTICLE II
The Credits

 
           
Section 2.01
  Commitments     27  
Section 2.02
  Loans and Borrowings     28  
Section 2.03
  Requests for Borrowings     29  
Section 2.04
  Interest Elections     30  
Section 2.05
  Funding of Borrowings     31  
Section 2.06
  Termination, Reduction and Increase of Aggregate Commitments     32  
Section 2.07
  Letters of Credit     35  
Section 2.08
  Swingline Loans     41  
 
            ARTICLE III
Payments of Principal and Interest; Prepayments; Fees

 
           
Section 3.01
  Repayment of Loans     42  
Section 3.02
  Interest     42  
Section 3.03
  Alternate Rate of Interest     43  
Section 3.04
  Prepayments     43  
Section 3.05
  Fees     45  
 
            ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs

 
           
Section 4.01
  Payments Generally; Pro Rata Treatment; Sharing of Set-offs     46  
Section 4.02
  Presumption of Payment by the Borrower     47  
Section 4.03
  Certain Deductions by the Administrative Agent; Defaulting Lenders     47  
 
            ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality

 
           
Section 5.01
  Increased Costs     50  
Section 5.02
  Break Funding Payments     51  
Section 5.03
  Taxes     51  
Section 5.04
  Mitigation Obligations; Replacement of Lenders     53  
Section 5.05
  Illegality     54  

i



--------------------------------------------------------------------------------



 



                      Page  
 
            ARTICLE VI
Conditions Precedent

 
           
Section 6.01
  Effective Date     54  
Section 6.02
  Each Credit Event     56  
 
            ARTICLE VII
Representations and Warranties

 
           
Section 7.01
  Legal Existence     57  
Section 7.02
  Financial Condition     57  
Section 7.03
  Litigation     57  
Section 7.04
  No Breach     58  
Section 7.05
  Authority     58  
Section 7.06
  Approvals     58  
Section 7.07
  Use of Loans and Letters of Credit     58  
Section 7.08
  ERISA     59  
Section 7.09
  Taxes     59  
Section 7.10
  Titles, Etc.     59  
Section 7.11
  No Material Misstatements     59  
Section 7.12
  Investment Company Act     60  
Section 7.13
  Subsidiaries     60  
Section 7.14
  Location of Business and Offices     60  
Section 7.15
  Defaults     60  
Section 7.16
  Environmental Matters     60  
Section 7.17
  Compliance with the Law     61  
Section 7.18
  Insurance     61  
Section 7.19
  Hedging Agreements     62  
Section 7.20
  Restriction on Liens     62  
Section 7.21
  Solvency     62  
Section 7.22
  Security Instruments     62  
 
            ARTICLE VIII
Affirmative Covenants

 
           
Section 8.01
  Reporting Requirements     63  
Section 8.02
  Litigation     65  
Section 8.03
  Maintenance, Etc.     65  
Section 8.04
  Environmental Matters     66  
Section 8.05
  Further Assurances     66  
Section 8.06
  Performance of Obligations under Loan Documents     67  
Section 8.07
  Collateral and Guarantees     67  
Section 8.08
  Notice of an ERISA Event     69  
 
            ARTICLE IX
Negative Covenants

 
           
Section 9.01
  Debt     69  
Section 9.02
  Liens     71  
Section 9.03
  Investments     71  

ii



--------------------------------------------------------------------------------



 



                      Page    
Section 9.04
  Dividends, Distributions and Redemptions     73  
Section 9.05
  Nature of Business     73  
Section 9.06
  Mergers, Etc     73  
Section 9.07
  Proceeds of Notes; Letters of Credit     73  
Section 9.08
  Sale or Discount of Receivables     73  
Section 9.09
  Fiscal Year Change     73  
Section 9.10
  Certain Financial Covenants     73  
Section 9.11
  Transfer of Properties     74  
Section 9.12
  Environmental Matters     75  
Section 9.13
  Transactions with Affiliates     75  
Section 9.14
  Subsidiaries; Unrestricted Subsidiaries     75  
Section 9.15
  Restrictive Agreements     76  
 
            ARTICLE X
Events of Default; Remedies

 
           
Section 10.01
  Events of Default     77  
Section 10.02
  Remedies     79  
 
            ARTICLE XI
The Agents

 
           
Section 11.01
  Appointment; Powers     80  
Section 11.02
  Duties and Obligations of Administrative Agent     80  
Section 11.03
  Action by Administrative Agent     81  
Section 11.04
  Reliance by Administrative Agent     82  
Section 11.05
  Subagents     82  
Section 11.06
  Resignation or Removal of Administrative Agent     82  
Section 11.07
  Agents as Lenders     83  
Section 11.08
  No Reliance     83  
Section 11.09
  Administrative Agent May File Proofs of Claim     83  
Section 11.10
  Authority of Administrative Agent to Release Collateral and Liens     84  
Section 11.11
  The Sole Lead Arranger, the Co-Syndication Agents and the Co-Documentation
Agents     84  
 
            ARTICLE XII
Miscellaneous

 
           
Section 12.01
  Notices     84  
Section 12.02
  Waivers; Amendments     85  
Section 12.03
  Expenses, Indemnity; Damage Waiver     86  
Section 12.04
  Successors and Assigns     89  
Section 12.05
  Survival; Revival; Reinstatement     91  
Section 12.06
  Counterparts; Integration; Effectiveness     92  
Section 12.07
  Severability     92  
Section 12.08
  Right of Setoff     92  
Section 12.09
  Governing Law; Jurisdiction; Consent to Service of Process     93  
Section 12.10
  Headings     94  
Section 12.11
  Confidentiality     94  
Section 12.12
  Interest Rate Limitation     95  

iii



--------------------------------------------------------------------------------



 



                      Page    
Section 12.13
  Exculpation Provisions     96  
Section 12.14
  Collateral Matters; Hedging Agreements; Treasury Management Agreements     96
 
Section 12.15
  No Third Party Beneficiaries     96  
Section 12.16
  USA Patriot Act Notice     96  
Section 12.17
  No General Partner’s Liability     97  
Section 12.18
  Existing Credit Agreement; Existing Facility Termination     97  
Section 12.19
  No Fiduciary Duty     97  

iv



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

      Annex I   Aggregate Commitments
 
   
Exhibit A-1
  Form of Revolving Credit Note
Exhibit A-2
  Form of Term Note
Exhibit B
  Form of Borrowing Request
Exhibit C
  Form of Interest Election Request
Exhibit D-1
  Form of Effective Date Compliance Certificate
Exhibit D-2
  Form of Ongoing Compliance Certificate
Exhibit E
  Form of Assignment and Assumption
Exhibit F
  Security Instruments
Exhibit G-1
  Form of Commitment Increase Certificate
Exhibit G-2
  Form of Additional Lender Certificate
Exhibit G-3
  Form of Term Loan Assumption Agreement
Exhibit H
  Form of Letter of Credit Request
 
   
Schedule 1.02
  Existing Letters of Credit
Schedule 6.01(c)
  Excepted Property
Schedule 7.03
  Litigation
Schedule 7.09
  Taxes
Schedule 7.10
  Titles, Etc.
Schedule 7.13
  Subsidiaries
Schedule 7.19
  Hedging Agreements
Schedule 7.20
  Restriction on Liens
Schedule 7.22
  Jurisdictions for Security Instrument Filings
Schedule 8.07
  Excluded Collateral
Schedule 9.01
  Debt
Schedule 9.02
  Liens
Schedule 9.03
  Investments, Loans and Advances
Schedule 9.13
  Transactions with Affiliates

v



--------------------------------------------------------------------------------



 



     THIS AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT dated as of
November 3, 2010, is among: EXLP OPERATING LLC, a limited liability company
formed under the laws of the state of Delaware (the “Borrower”), EXTERRAN
PARTNERS, L.P., a limited partnership formed under the laws of the state of
Delaware (“EXLP”), WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as
administrative agent for the Lenders (herein, together with its successors in
such capacity, the “Administrative Agent”); BANK OF AMERICA, N.A. (“BofA”) and
JPMORGAN CHASE BANK, N.A.(“JPMorgan”) and together with BofA and their
successors in such capacity “Co-Syndication Agents”); BARCLAYS BANK PLC
(“Barclays”) and THE ROYAL BANK OF SCOTLAND PLC (“RBS”) and together with
Barclays and their successors in such capacity “Co-Documentation Agents”); each
of the Lenders from time to time party hereto; and WELLS FARGO SECURITIES, LLC,
as sole lead arranger and sole book runner (“Wells Securities”, and together
with its successors in such capacity, the “Sole Lead Arranger”).
RECITALS
     A. The Borrower, the Administrative Agent and the lenders party thereto
previously entered into that certain Credit Agreement, dated as of October 20,
2006 (as heretofore amended, restated, supplemented and otherwise modified, the
“Existing Credit Agreement”).
     B. The Borrower has requested that the Lenders amend and restate the
Existing Credit Agreement and provide certain loans to and extensions of credit
on behalf of the Borrower.
     C. Subject to the terms and conditions of this Agreement, the Lenders have
agreed to amend and restate the Existing Credit Agreement and make such loans
and extensions of credit.
     D. In consideration of the mutual covenants and agreements herein contained
and of the loans, extensions of credit and commitments hereinafter referred to,
the parties hereto agree as follows:
ARTICLE I
Definitions and Accounting Matters
     Section 1.01 Terms Defined Above. As used in this Agreement, each term
defined above has the meaning indicated above.
     Section 1.02 Certain Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Base Rate.
     “Additional Lender” has the meaning assigned to such term in
Section 2.06(c)(i).
     “Additional Lender Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(F).

-1-



--------------------------------------------------------------------------------



 



     “Administrative Agent” has the meaning assigned to such term in the
preamble hereto.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affected Loans” has the meaning assigned to such term in Section 5.05.
     “Affiliate” means with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries Controls or is
Controlled by or is under common Control with the Person specified.
     “Agents” means, collectively, the Administrative Agent, the Co-Syndication
Agents and the Co-Documentation Agents; and “Agent” means either the
Administrative Agent, the Co-Syndication Agents or the Co-Documentation Agents,
as the context requires.
     “Aggregate Commitments” means, collectively, the Aggregate Revolving
Commitments and the Aggregate Term Commitments.
     “Aggregate Revolving Commitments” at any time shall equal the sum of the
Revolving Commitments at such time. As of the Effective Date, the Aggregate
Revolving Commitments are $400,000,000.
     “Aggregate Term Commitments” at any time shall equal the sum of the Term
Commitments of all Term Lenders at such time. As of the Effective Date, the
Aggregate Term Commitments are $150,000,000.
     “Agreement” means this Amended and Restated Senior Secured Credit
Agreement, as the same may from time to time be amended, modified, supplemented
or restated.
     “Alternate Covenant Election” has the meaning assigned such term in
Section 9.10(b).
     “Applicable Lending Office” means, for each Lender and for each Type of
Loan, the lending office of such Lender designated for such Type of Loan on the
signature pages hereof or such other offices of such Lender as such Lender may
from time to time specify to the Administrative Agent and the Borrower as the
office from which its Loans of such Type are to be made and maintained.
     “Applicable Margin” means: in respect of each of the Term Loan Facility and
the Revolving Credit Facility, the rate per annum set forth in the table below,
determined by reference to the Total Leverage Ratio as of the most recent date
of determination:

-2-



--------------------------------------------------------------------------------



 



Applicable Margin

                                                      Term Loans   Revolving
Loans                         LIBOR   ABR   Commit-         LIBOR   ABR Loans  
Loans   Loans   ment Fees Level   Total Leverage Ratio   Loans (bps)   (bps)  
(bps)   (bps)   (bps)
I
  Greater than 4.75 to 1.0     350       250       325       225       50  
II
  Less than or equal to 4.75 to 1.0 but greater than 4.25 to 1.0     325      
225       300       200       50  
III
  Less than or equal to 4.25 to 1.0 but greater than 3.75 to 1.0     300      
200       275       175       50  
IV
  Less than or equal to 3.75 to 1.0 but greater than 3.25 to 1.0     275      
175       250       150       37.5  
V
  Less than or equal to 3.25 to 1.0     250       150       225       125      
37.5  

     For purposes of determining the Applicable Margin for the period commencing
on the Effective Date and ending upon the date of the first delivery after the
Effective Date of financial statements and compliance calculations pursuant to
Section 8.01(a) and (g), the Total Leverage Ratio will be deemed to be that
which corresponds to Level IV. Each change in the Applicable Margin resulting
from a change in the Total Leverage Ratio (which shall be calculated quarterly)
shall take effect as of the fifth Business Day following the receipt of the
compliance certificate delivered pursuant to Section 8.01(g).
     “Applicable Percentage” means, with respect to any Revolving Lender at any
time, the percentage of the Aggregate Revolving Commitments represented by such
Revolving Lender’s Revolving Commitment at such time.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 12.04), and accepted by the Administrative Agent, in the
form of Exhibit E or any other form reasonably approved by the Administrative
Agent.
     “Availability Period” means the period from and including the Effective
Date to but excluding the Revolving Credit Maturity Date.
     “Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
     “Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of

-3-



--------------------------------------------------------------------------------



 



1% and (c) the LIBO Rate for a one month interest period on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1%;
provided that, for purposes of this definition, the LIBO Rate for any day shall
be based on the rate appearing on the Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, on such day. Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the LIBOR Rate, respectively.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America or any successor Governmental Authority.
     “Borrower” has the meaning assigned to such term in the preamble hereto.
     “Borrowing” means Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas are authorized or required by law to
remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which dealings in
dollar deposits are carried out in the London interbank market.
     “Capital Lease” means a lease of (or other arrangement conveying the right
to use) real and/or personal Property, or a combination thereof, with respect to
which the lessee is required concurrently to recognize the acquisition of an
asset and the incurrence of a Debt in accordance with GAAP.
     “Capital Lease Obligations” means, as to any Person, all obligations of
such Person as lessee under any Capital Lease, which obligations are required to
be classified and accounted for as capital leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.
     “CERCLA” has the meaning given such term in the definition of
“Environmental Laws”.
     “Change in Control” means the occurrence of one or more of the following
events: (a) EXLP ceases to own, directly or indirectly, 100% of the Equity
Interests in the Borrower; (b) the adoption of a plan relating to the
liquidation or dissolution of the Borrower; (c) the General Partner ceases to be
the sole general partner of EXLP; or (d) Holdings ceases to (i) Control the

-4-



--------------------------------------------------------------------------------



 



General Partner or (ii) own, directly or indirectly, at least 90% of the Equity
Interests in the General Partner.
     “Change in Law” means (a) the adoption of any law, rule or regulation by
any Governmental Authority after the date of this Agreement, (b) any change in
any law, rule or regulation or in the interpretation or application thereof by
any Governmental Authority after the date of this Agreement or (c) compliance by
any Lender or any Issuing Bank (or, for purposes of Section 5.01(b)), by any
lending office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute.
     “Co-Documentation Agents” has the meaning assigned to such term in the
preamble hereto.
     “Co-Syndication Agents” has the meaning assigned to such term in the
preamble hereto.
     “Collateral” means all Property of the Borrower and the Guarantors that is
subject to a Lien in favor of the Administrative Agent, for the benefit of the
Secured Parties, under one or more of the Security Instruments.
     “Collateral Agreement” means that certain Amended and Restated Collateral
Agreement, dated as of the date hereof, among the Borrower, the Guarantors and
the Administrative Agent.
     “Commitment Fee” has the meaning assigned to such term in Section 3.05(a).
     “Commitment Increase Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(E).
     “Compression Assets” means all or any portion of any Person’s compression
services contracts, compression services customer relationships and compression
equipment.
     “Confidential Information” has the meaning assigned to such term in
Section 12.11.
     “Consolidated Net Income” means for any period, the aggregate of the net
income (or loss) of EXLP and its Consolidated Subsidiaries after allowances for
taxes for such period, determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income (or loss) of any
Person in which EXLP or any Consolidated Subsidiary has an interest (which
interest does not cause the net income of such other Person to be consolidated
with the net income of EXLP and its Consolidated Subsidiaries in accordance with
GAAP), except to the extent of the amount of cash dividends or distributions
actually paid in such period by such other Person to EXLP or to a Consolidated
Subsidiary, as the case may be; (b) the net income (but not loss) of any
Consolidated Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by that Consolidated Subsidiary is not at the
time permitted by operation of the terms of its charter or any agreement,
instrument or Governmental Requirement applicable to

-5-



--------------------------------------------------------------------------------



 



such Consolidated Subsidiary, or is otherwise prohibited, in each case
determined in accordance with GAAP; provided that upon the removal of such
restriction, the aggregate net income of such Consolidated Subsidiary previously
excluded within the last four (4) fiscal quarters shall be added to the net
income of EXLP and its Consolidated Subsidiaries for the same quarters; (c) any
extraordinary gains or losses, including gains or losses attributable to
Property sales not in the ordinary course of business; (d) the cumulative effect
of a change in accounting principles and any gains or losses attributable to
writeups or write downs of assets; (e) gains, losses or other charges as a
result of the early retirement of Debt; and (f) non-cash gains or losses as a
result of foreign currency adjustments.
     “Consolidated Net Tangible Assets” means, with respect to EXLP as of any
date, the sum of the amounts that would appear on a consolidated balance sheet
of EXLP and its Consolidated Subsidiaries as the total assets of such Person and
its Consolidated Subsidiaries, determined on a consolidated basis in accordance
with GAAP and after deducting therefrom, to the extent otherwise included,
unamortized debt discount and expenses and other unamortized deferred charges,
goodwill, patents, trademarks, service marks, trade names, copyrights, licenses,
organization or development expenses and other intangible items.
     “Consolidated Subsidiary” means each Restricted Subsidiary of EXLP (whether
now existing or hereafter created or acquired), the financial statements of
which shall be (or should have been) consolidated with the financial statements
of EXLP in accordance with GAAP.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Exposure” means, at any time, for any Lender (a) for the Revolving
Credit Facility, such Revolving Lender’s Revolving Credit Exposure and (b) for
the Term Loan Facility, such Term Lender’s Term Credit Exposure.
     “Debt” means, for any Person the sum of the following (without
duplication): (a) all obligations of such Person (whether created or assumed)
for borrowed money or evidenced by bonds, debentures, notes or other similar
instruments; (b) all obligations of such Person (whether contingent or
otherwise) in respect of bankers’ acceptances, letters of credit, surety or
other bonds and similar instruments; (c) all obligations of such Person to pay
the deferred purchase price of Property or services (other than for borrowed
money); (d) all Capital Lease Obligations in respect of which such Person is
liable (whether contingent or otherwise); (e) all Debt (as described in the
other clauses of this definition) of others secured by a Lien on any asset of
such Person, whether or not such Debt is assumed by such Person; (f) all Debt
(as described in the other clauses of this definition) of others guaranteed by
such Person or in respect of which such Person otherwise assures a creditor
against loss; (g) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position of others or to purchase the Debt
of others; (h) Disqualified Capital Stock; (i) any Debt (as described in the
other clauses of this definition) of a Special Entity for which such Person is
liable either by agreement or because of a Governmental Requirement; and (j) all
net mark to market obligations of such Person under Hedging Agreements.

-6-



--------------------------------------------------------------------------------



 



     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Defaulting Lender” means, at any time, any Lender that has (a) failed to
fund any portion of its Loans or participations in Letters of Credit or
Swingline Loans within three (3) Business Days of the date required to be funded
by it hereunder, (b) notified any Obligor, the Administrative Agent, any Issuing
Bank, the Swingline Lender or any Lender in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement, or generally under other
agreements in which it commits to extend credit, (c) failed, within three
(3) Business Days after request by the Borrower or the Administrative Agent, to
confirm in writing that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit, (d) otherwise failed to pay over to the
Administrative Agent, any Issuing Bank or any Lender any other amount required
to be paid by it hereunder within three (3) Business Days of the date when due,
unless the subject of a good faith dispute, or (e) (i) become or is insolvent or
has a parent company that has become or is insolvent or (ii) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
administrator, trustee, custodian or similar Person appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, administrator, trustee, custodian or similar Person
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not become a Defaulting Lender solely as the result
of (A) the acquisition or maintenance of an ownership interest in such Lender or
its parent company or (B) the exercise of control over such Lender or its parent
company, by a Governmental Authority or an instrumentality thereof.
     “Disclosing Parties” has the meaning assigned to such term in
Section 12.11.
     “Disqualified Capital Stock” means any Equity Interest that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Revolving Credit Maturity Date and (b) the date on which there are no
Loans, LC Exposure or other obligations hereunder outstanding and all of the
Commitments are terminated.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Domestic Subsidiary” means each Restricted Subsidiary of EXLP which is not
a Foreign Subsidiary.
     “EBITDA” means, for any period, the sum of Consolidated Net Income for such
period plus the following consolidated expenses or charges to the extent
deducted from Consolidated Net Income in such period: total interest expense,
taxes, depreciation, amortization, non-cash

-7-



--------------------------------------------------------------------------------



 



charges, and reimbursements for any amounts that exceed the SG&A Limit or Cost
of Sales Limit (as defined and set forth in the Omnibus Agreement); provided
that any cash actually paid with respect to such non-cash charges shall be
deducted from EBITDA when paid. EBITDA will be adjusted on a pro forma basis
(determined by the Borrower and supported by information in reasonable detail
and approved by the Administrative Agent) for individual acquisitions and
divestitures with a purchase or sale price in excess of $25,000,000, including
projected synergies.
     “Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).
     “Environmental Laws” means any and all Governmental Requirements pertaining
in any way to health, safety, the environment or the preservation or reclamation
of natural resources, in effect in any and all jurisdictions in which EXLP or
any Subsidiary is conducting, or at any time has conducted, business, or where
any Property of EXLP or any Subsidiary is located, including without limitation,
the Oil Pollution Act of 1990 (“OPA”), the Clean Air Act, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980 (“CERCLA”), the
Federal Water Pollution Control Act, the Occupational Safety and Health Act of
1970, the Resource Conservation and Recovery Act of 1976 (“RCRA”), the Safe
Drinking Water Act, the Toxic Substances Control Act, the Superfund Amendments
and Reauthorization Act of 1986, the Hazardous Materials Transportation Act,
Texas Natural Resources Code Chapter 91, Subchapter D (Prevention of Pollution),
as each of these laws are amended from time to time, and other environmental
conservation or Governmental Requirements. The term “oil” shall have the meaning
specified in OPA, the terms “hazardous substance” and “release” (or “threatened
release”) have the meanings specified in CERCLA, the terms “solid waste” and
“disposal” (or “disposed”) have the meanings specified in RCRA and the term “oil
and gas waste” shall have the meaning specified in Section 91.1011 of the Texas
Natural Resources Code (“Section 91.1011”); provided, however, that to the
extent the laws of the state or other jurisdiction in which any Property of EXLP
or any Subsidiary is located establish a meaning for “oil,” “hazardous
substance,” “release,” “solid waste,” “disposal” or “oil and gas waste” which is
broader than that specified in either OPA, CERCLA, RCRA or Section 91.1011, such
broader meaning shall apply.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interests.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with EXLP or any Subsidiary, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30

-8-



--------------------------------------------------------------------------------



 



day notice period is waived); (b) failure to satisfy the minimum funding
standards under Section 412 of the Code or Section 302 of ERISA, whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by EXLP, any Subsidiary or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by EXLP, any Subsidiary or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by EXLP, any Subsidiary or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA;
or (g) the receipt by EXLP, any Subsidiary or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from EXLP, any Subsidiary or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or
receipt by EXLP, any Subsidiary or any ERISA Affiliate of any notice that a
Multiemployer Plan is insolvent or in reorganization, within the meaning of
Title IV of ERISA.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate.
     “Event of Default” has the meaning assigned to such term in Section 10.01.
     “Excepted Liens” means (a) Liens for Taxes, assessments or other
governmental charges or levies which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained; (b) Liens consisting of pledges and deposits in the
ordinary course of business in connection with workmen’s compensation,
unemployment insurance or other social security, old age pension or public
liability obligations, other than any Lien imposed by ERISA; (c) operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, workmen’s,
materialmen’s, construction or other like Liens arising by operation of law in
the ordinary course of business or statutory landlord’s liens, each of which is
in respect of obligations that have not been outstanding more than 90 days or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves have been maintained in accordance with GAAP; (d) any Liens
reserved in leases for rent or royalties and for compliance with the terms of
the leases in the case of leasehold estates, to the extent that any such Lien
referred to in this clause does not materially impair the use of the Property
covered by such Lien for the purposes for which such Property is held by EXLP or
any Subsidiary or materially impair the value of such Property subject thereto;
(e) encumbrances (other than to secure the payment of borrowed money or the
deferred purchase price of Property or services), easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any
rights of way or other Property of EXLP or any Subsidiary for the purpose of
roads, pipelines, transmission lines, transportation lines, distribution lines
for the removal of gas, oil, coal or other minerals or timber, and other like
purposes, or for the joint or common use of real estate, rights of way,
facilities and equipment, and defects, irregularities, zoning restrictions and
deficiencies in title of any rights of way or other Property which in the
aggregate do not materially impair the use of such rights of way or other
Property for the purposes of which such rights of way and other Property are
held by EXLP or any Subsidiary or materially impair the

-9-



--------------------------------------------------------------------------------



 



value of such Property subject thereto; (f) Liens on cash or securities pledged
to secure the performance of bids, trade contracts, leases, performance bonds,
surety and appeal bonds, statutory obligations, regulatory obligations, and
other obligations of a like nature incurred in the ordinary course of business;
(g) Liens permitted by the Security Instruments; (h) judgment and attachment
Liens not giving rise to an Event of Default arising out of fully bonded or
insured judgments; (i) Liens for EXLP’s or any Subsidiary’s title to Property
leased under Capital Leases; (j) Liens resulting from the deposit of funds or
evidence of Debt in trust for the purpose of defeasing Debt of the Borrower or
any of its Subsidiaries to the extent any such defeasance is permitted by this
Agreement; (k) customary Liens on cash or cash equivalents held by a trustee for
fees, costs and expenses of such trustee pursuant to an indenture; (l) Liens
pursuant to merger agreements, stock purchase agreements, asset sale agreement
and similar agreements on earnest money deposits, good faith deposits, purchase
price adjustment escrows and similar deposits and escrow arrangements made or
established thereunder; and (m) Limited Recourse Equity Pledges; provided that
no intention to subordinate the first priority Lien granted in favor of the
Administrative Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of such Excepted Liens.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor statute or statutes thereto.
     “Exchange Rate” shall mean, with respect to any Offshore Currency on a
particular date, the rate at which such Offshore Currency may be exchanged into
dollars, as set forth at 11:00 a.m., London time, on such date on the applicable
Reuters currency page with respect to such Offshore Currency. If such rate does
not appear on the applicable Reuters currency page, the Exchange Rate with
respect to such Offshore Currency shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower or, in the absence of such
agreement, such Exchange Rate shall instead be the spot rate of exchange of the
Administrative Agent in the London Interbank market or other market where its
foreign currency exchange operations in respect of such Offshore Currency are
then being conducted, at or about 11:00 a.m., London time, at such date for the
purchase of dollars with such Offshore Currency, for delivery two Business Days
later.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) Taxes imposed on (or measured by) its net income
(including backup withholding) and franchise taxes or gross margin taxes imposed
on it (in lieu of net income taxes) by the United States of America or such
other jurisdiction under the laws of which such recipient is organized, or in
which its principal office is located (or, in the case of any Lender, in which
its Applicable Lending Office is located), (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower or any Guarantor is located or in which its
principal office is located (or, in the case of any Lender, in which is
Applicable Lending Office is located), (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 5.04(b)), any withholding tax that is imposed on amounts payable
(directly or indirectly) to such Foreign Lender pursuant to applicable law in
force at the time such Foreign Lender becomes a party to this Agreement (or

-10-



--------------------------------------------------------------------------------



 



designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a change in applicable law after
such Foreign Lender becomes a party hereto) to comply with Section 5.03(e) (or
to any inaccuracy or deficiency of any documentation provided by such Foreign
Lender under Section 5.03(e)), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 5.03(a), (d) any United
States withholding tax that is imposed by FATCA, and (e) any interest, additions
to tax and penalties applicable to the taxes described in (a), (b), (c) and
(d) above.
     “Existing ABS Facility” means that certain asset backed securitization
facility established pursuant to an Indenture, dated as of October 13, 2009,
among EXLP ABS 2009 LLC, as issuer, EXLP ABS Leasing 2009 LLC, as lessor, and
Wells Fargo, as indenture trustee, as amended from time to time.
     “Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.
     “Existing Letters of Credit” means, collectively, those certain letters of
credit set forth on Schedule 1.02.
     “Exiting Lender” means any Lender (as defined in the Existing Credit
Agreement) which is not a party to this Agreement, and does not have a
Commitment hereunder, on the Effective Date.
     “EXLP” has the meaning assigned to such term in the preamble hereto.
     “EXLP Group” means EXLP and its Restricted Subsidiaries.
     “EXLP Leasing” means EXLP Leasing LLC, a Delaware limited liability
company.
     “EXLP Partnership Agreement” means that certain First Amended and Restated
Agreement of Limited Partnership of EXLP dated as of October 20, 2006, as
amended by that certain Amendment No. 1 to the First Amended and Restated
Agreement dated as of April 14, 2008, as amended, modified, supplemented or
restated from time to time.
     “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement, and any regulations or official interpretations thereof.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

-11-



--------------------------------------------------------------------------------



 



     “Fee Letter” means that certain letter agreement from Wells Fargo and Wells
Securities to the Borrower and EXLP dated October 12, 2010, concerning certain
fees in connection with this Agreement, as the same may be amended or replaced
from time to time.
     “Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.
     “Financial Statements” means the financial statement or statements of EXLP
most recently delivered pursuant to Section 8.01(a)(i) and, prior to the initial
delivery of such financial statement or statements pursuant to
Section 8.01(a)(i), the financial statement or statements of EXLP for the fiscal
year ended December 31, 2009.
     “Foreign Credit Facility” means any credit facility of a Foreign Subsidiary
that derives substantially all of its income from jurisdictions other than the
United States of America.
     “Foreign Lender” means any Lender that is organized (or that is otherwise
resident for tax purposes) under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” means each Restricted Subsidiary of EXLP that is
incorporated under the laws of any jurisdiction other than the United States of
America, any State thereof, or any territory thereof.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time, subject to the terms and conditions
set forth in Section 1.05.
     “General Partner” means Exterran General Partner, L.P., a Delaware limited
partnership and the general partner of EXLP.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government over EXLP, any Subsidiary, any of their Properties, any Agent, any
Issuing Bank or any Lender.
     “Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement of
any Governmental Authority, whether now or hereinafter in effect, including,
without limitation, Environmental Laws, energy regulations and occupational,
safety and health standards or controls, of any Governmental Authority.
     “Guarantors” means EXLP, each Significant Domestic Subsidiary and each
Wholly-Owned Domestic Subsidiary that guarantees the Indebtedness pursuant to
Section 8.07.

-12-



--------------------------------------------------------------------------------



 



     “Guaranty Agreement” means that certain Amended and Restated Guaranty
Agreement, dated as of the date hereof, executed by the Guarantors in favor of
the Administrative Agent.
     “Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of EXLP or its Subsidiaries
shall be a Hedging Agreement.
     “Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.
     “Holdings” means Exterran Holdings, Inc., a Delaware corporation.
     “Indebtedness” means, without duplication, any and all amounts owing by any
Obligor (including interest accruing at any post-default rate and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to any Obligor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding): (a) to the Administrative Agent, any Issuing Bank or any
Lender under any Loan Document; (b) to any Secured Hedging Provider under any
Hedging Agreement between EXLP or any Restricted Subsidiary and such Secured
Hedging Provider, including any Hedging Agreement in existence on the date
hereof, but excluding any amounts owing in respect of any additional
transactions or confirmations under such Hedging Agreement entered into after
such Secured Hedging Provider ceases to be a Lender or an Affiliate of a Lender;
(c) to any Secured Treasury Management Counterparty under a Treasury Management
Agreement; (d) all renewals, extensions and/or rearrangements of any of the
above, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising.
     “Indemnified Parties” has the meaning assigned to such term in
Section 12.03(a)(ii).
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Index Debt” means senior, unsecured, long-term indebtedness for borrowed
money of EXLP.
     “Information Memorandum” means the Confidential Information Memorandum
dated October, 2010 relating to the Borrower and the Transactions.

-13-



--------------------------------------------------------------------------------



 



     “Interest Coverage Ratio” means, as of any date of determination, the ratio
of (a) EBITDA for the most recently completed Testing Period to (b) Total
Interest Expense for the most recently completed Testing Period.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each March, June, September and December, (b) with respect to any
Eurodollar Loan (other than a Swingline Loan), the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to a Swingline Loan, the day that such Loan is required to
be repaid pursuant to Section 2.08(a).
     “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Revolving Lender or Term Lender, as applicable,
nine or twelve months) thereafter, as the Borrower may elect; provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period, (c) no Interest Period for a Revolving Borrowing may end after
the Revolving Credit Maturity Date, (d) no Interest Period for a Term Loan
Borrowing may end after the Term Loan Maturity Date, and (e) the last Interest
Period may be such shorter period as to end on the Term Loan Maturity Date. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
     “Investment” means, as applied to any Person, any direct or indirect
(a) purchase or other acquisition by such Person of any Equity Interests, Debt
or other securities (including any option, warrant or other right to acquire any
of the foregoing) of any other Person, (b) loan or advance made by such Person
to any other Person, (c) guarantee, assumption or other incurrence of liability
by such Person of or for any Debt of any other Person, (d) capital contribution
or other investment by such Person in any other Person or (e) purchase or other
acquisition (in one transaction or a series of transactions) of any assets of
any other Person constituting a business unit. The amount of any Investment
shall be the original cost of such Investment plus the cost of all additions
thereto, without any adjustments for increases or decreases in value, or
write-ups, write-downs or write-offs with respect to such Investment or interest
earned on such Investment. The term “Investment” shall exclude extensions of
trade credit by EXLP and the Subsidiaries on commercially reasonable terms in
accordance with normal trade practices of the EXLP or such Subsidiary, as the
case may be.

-14-



--------------------------------------------------------------------------------



 



     “Investment Grade Rating” means, with respect to EXLP’s Index Debt, (a)
(i) a rating of Baa3 or better by Moody’s or a rating of BBB- or better by S&P
and (ii) a rating no lower than one notch below that specified in clause (a)(i)
of this definition from the other agency, and (b) a stable outlook or better
from both Moody’s and S&P.
     “Issuing Bank” means each of Wells Fargo and any other Lender that agrees
to issue Letters of Credit hereunder (as designated by the Borrower and approved
by the Administrative Agent in its reasonable discretion), in each case in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.07(f). The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.
     “Joint Venture” means (i) a joint venture with a third party so long as
such entity would not constitute a Subsidiary or (ii) a Subsidiary formed with
the intention of establishing a joint venture; provided that if such entity
still constitutes a Subsidiary ninety days after formation it shall no longer
constitute a Joint Venture; provided, that in the case of (i) or (ii), all
Investments by EXLP, the Borrower or any Restricted Subsidiary are made pursuant
to and are permitted by Section 9.03(k) or Section 9.03(m).
     “Joint Venture Obligations” means, with respect to any Joint Venture owned
in part by an Obligor or any Restricted Subsidiary, (a) obligations owed by such
Obligor or Restricted Subsidiary to the other holders of the Equity Interests in
such Joint Venture (other than a holder that is an Affiliate of an Obligor or
any Restricted Subsidiary) and (b) Debt of such Joint Venture that is
non-recourse to any Obligor or any Restricted Subsidiary or to any Property of
any Obligor or Restricted Subsidiary other than the Equity Interests in such
Joint Venture.
     “LC Disbursement” means a payment made by any Issuing Bank pursuant to a
Letter of Credit.
     “LC Exposure” means, at any time, the sum of (a) the US Dollar Equivalent
of the aggregate undrawn amount of all outstanding Letters of Credit at such
time plus (b) the US Dollar Equivalent of the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time. The LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
     “Lenders” means the Revolving Lenders and the Term Lenders listed in Annex
I hereto and any other Person that shall have become a party hereto pursuant to
an Assignment and Assumption or as an Additional Lender pursuant to
Section 2.06(c), other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.
     “Letter of Credit” means each Existing Letter of Credit and any letter of
credit issued pursuant to this Agreement, and shall include Offshore Currency
Letters of Credit.
     “Letter of Credit Agreements” means all letter of credit applications and
other agreements submitted by the Borrower, or entered into by the Borrower,
with any Issuing Bank relating to any Letter of Credit.

-15-



--------------------------------------------------------------------------------



 



     “Letter of Credit Request” means a request by the Borrower for the
issuance, amendment, renewal or extension, as the case may be, of a Letter of
Credit in accordance with Section 2.07(b), which shall be substantially in the
form of Exhibit H.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) LIBOR for such Interest Period multiplied by
(b) the Statutory Reserve Rate.
     “LIBOR” means, with respect to any Eurodollar Borrowing for any Interest
Period, the per annum rate appearing on the Reuters Screen LIBOR01 Page (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate does
not appear on such page, then “LIBOR” with respect to such Eurodollar Borrowing
for such Interest Period shall be the average of the respective rates per annum
at which deposits in dollars are offered by reference banks selected by the
Administrative Agent in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period for a period comparable to such Interest
Period and in an amount substantially equal to the amount of such Eurodollar
Borrowing.
     “Lien” means any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances affecting Property. For the
purposes of this Agreement, EXLP or any Subsidiary shall be deemed to be the
owner of any Property which it has acquired or holds subject to a conditional
sale agreement, or leases under a financing lease or other arrangement pursuant
to which title to the Property has been retained by or vested in some other
Person in a transaction intended to create a financing.
     “Limited Recourse Equity Pledge” means the pledge of Equity Interests in
any Unrestricted Subsidiary to secure Non-Recourse Debt of such Unrestricted
Subsidiary pursuant to an agreement that expressly states that the pledgee shall
have no recourse to the pledgor or any of its assets or revenues under any
circumstance other than recourse to the Equity Interests of the Unrestricted
Subsidiary that are described in such pledge.
     “Loan Documents” means this Agreement, the Term Loan Assumption Agreements,
the Notes, the Letter of Credit Agreements, the Commitment Increase
Certificates, the Additional Lender Certificates, the Letters of Credit, the Fee
Letter, the Security Instruments and each compliance certificate, Borrowing
Request, Letter of Credit Request or Interest Election Request executed by the
Borrower pursuant to this Agreement.

-16-



--------------------------------------------------------------------------------



 



     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement, including Swingline Loans.
     “Majority Lenders” means, at any time while no Loans are outstanding or LC
Exposure is outstanding, Lenders having at least a majority of the Aggregate
Commitments; and at any time while any Loans or LC Exposure is outstanding,
Lenders holding at least a majority of the outstanding aggregate principal
amount of the Loans (other than Swingline Loans) and participation interests in
Letters of Credit and Swingline Loans (without regard to any sale by a Lender of
a participation in any Loan under Section 12.04); provided that the Revolving
Commitment, the Term Commitment and the principal amount of the Credit Exposure
of each Defaulting Lender (if any) shall be excluded from the determination of
Majority Lenders to the extent set forth in Section 4.03(c)(ii).
     “Material Adverse Effect” means any material and adverse effect on (a) the
assets, liabilities, financial condition, business or operations of EXLP and its
Restricted Subsidiaries, taken as a whole, as reflected in the Financial
Statements after eliminating the financial condition and results of the
Unrestricted Subsidiaries, or (b) the ability of EXLP, the Borrower and the
other Obligors, taken as a whole, to perform their obligations under the Loan
Documents in accordance with the terms thereof.
     “Maximum Facility Amount” means, on any date, the sum of (a) the Aggregate
Revolving Commitments on such date plus (b) the Aggregate Term Commitments on
such date plus (c) the aggregate principal amount of Term Loans outstanding on
such date.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto
that is a nationally recognized rating agency.
     “Mortgage” means each mortgage, deed of trust or any other document
creating and evidencing a Lien on real or immovable Property to secure the
Indebtedness, which shall be in a form reasonably satisfactory to the
Administrative Agent.
     “Multiemployer Plan” means a Plan which is a multiemployer plan as defined
in section 3(37) or 4001 (a)(3) of ERISA.
     “Net Proceeds” means (a) with respect to any Transfer (other than any
lease), the gross amount of cash received by EXLP or any Restricted Subsidiary
from such Transfer minus the sum of (i) the amount, if any, of all Taxes paid or
payable by EXLP or any Restricted Subsidiary directly resulting from such
Transfer (including the amount, if any, estimated by EXLP or any Restricted
Subsidiary in good faith at the time of such Transfer for Taxes payable by EXLP
or any Restricted Subsidiary on or measured by net income or gain resulting from
such Transfer), (ii) the costs, fees and expenses incurred by EXLP or any
Restricted Subsidiary in connection with such Transfer (including brokerage,
investment banking, legal, accounting and other professional fees paid to a
Person other than an Affiliate of EXLP or any Restricted Subsidiary, but
excluding any fees paid to an Affiliate of EXLP or any Restricted Subsidiary for
the account of such Affiliate (it being understood that any amounts paid by EXLP
or any Restricted Subsidiary to Holdings or any of its Subsidiaries (other than
EXLP and its Subsidiaries) for purposes of reimbursing Holdings or such
Subsidiary for costs incurred by Holdings or such Subsidiary in connection with
such Transfer or for purposes of paying EXLP’s or such Restricted

-17-



--------------------------------------------------------------------------------



 



Subsidiary’s reasonable share of any shared costs or expenses in connection with
such Transfer shall not be excluded from this clause (ii)), (iii) appropriate
amounts required to be reserved (in accordance with GAAP) for post-closing
adjustments by EXLP or any Restricted Subsidiary in connection with such
Transfer, against any liabilities retained by EXLP or any Restricted Subsidiary
after such Transfer, which liabilities are associated with the Property being
disposed, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such Transfer, and (iv) deduction for Debt secured
by the Property being disposed, which Debt is repaid as a result of such
Transfer, and (b) with respect to any issuance of Senior Notes by EXLP or the
Borrower, the gross amount of cash received by EXLP or the Borrower from such
issuance minus all underwriter discount and commissions, investment banking
fees, legal, accounting and other professional fees and expenses and Taxes
incurred by EXLP or the Borrower in connection with such transaction. Any
proceeds received in a currency other than dollars shall, for purposes of any
calculation of the amount of Net Proceeds, be in an amount equal to the US
Dollar Equivalent thereof as of the date of receipt thereof by EXLP or any
Restricted Subsidiary.
     “Non-Defaulting Lender” means, at any time, each Lender that is not a
Defaulting Lender at such time.
     “Non-Recourse Debt” means Debt of any Subsidiary:
          (a) as to which neither EXLP nor any Restricted Subsidiary
(i) provides credit support of any kind (including any guaranty, undertaking,
agreement or instrument that would constitute Debt), other than a Limited
Recourse Equity Pledge, (ii) is directly or indirectly liable as a guarantor or
otherwise or (iii) is the lender; and
          (b) no default with respect to which (including any rights that the
holders thereof may have to take an enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of Debt
of EXLP, the Borrower or any Restricted Subsidiary to declare a default on such
Debt or cause the payment thereof to be accelerated or payable prior to its
stated maturity.
     “Non-Recourse Foreign Debt” means Debt of any Foreign Subsidiary as to
which neither EXLP nor any Domestic Subsidiary (a) provides credit support of
any kind (including any guaranty, undertaking, agreement or instrument that
would constitute Debt), other than a Limited Recourse Equity Pledge, (b) is
directly or indirectly liable as a guarantor or otherwise or (c) is the lender.
     “Note” means a Revolving Credit Note or Term Note, as the context may
require.
     “Obligors” means the Borrower and the Guarantors.
     “Offshore Currency” means any lawful currency (other than dollars) that the
relevant Issuing Bank with respect to any Offshore Currency Letter of Credit, in
its sole reasonable opinion, at any time determines to be (a) freely traded in
the offshore interbank foreign exchange markets, (b) freely transferable and
(c) freely convertible into dollars.

-18-



--------------------------------------------------------------------------------



 



     “Offshore Currency Letter of Credit” means any Letter of Credit denominated
in an Offshore Currency.
     “Omnibus Agreement” shall mean that certain Second Amended and Restated
Omnibus Agreement dated November 10, 2009 among Holdings, Exterran Energy
Solutions, L.P., Exterran GP LLC, General Partner and the Borrower, as amended
by that certain First Amendment to Second Amended and Restated Omnibus Amendment
effective as of August 11, 2010, as amended, modified, supplemented or restated
from time to time and all exhibits and schedules thereto.
     “OPA” has the meaning assigned to such term in the definition of
Environmental Laws.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and the operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or Property taxes, charges or similar levies arising
from any payment made hereunder or any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement and any other Loan Document.
     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.
     “Permitted Liens” has the meaning assigned to such term in Section 9.02.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which EXLP, any Subsidiary or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Post-Default Rate” means, in respect of any principal of any Loan or any
other amount payable by the Borrower under this Agreement or any other Loan
Document, a rate per annum equal to 2% per annum above the LIBO Rate for
Eurodollar Borrowings with an Interest Period of one month as in effect from
time to time plus the Applicable Margin (if any), but in no event to exceed the
Highest Lawful Rate; provided, however, if any amount of principal of any
Eurodollar Loan is not paid when due, the “Post-Default Rate” for such principal
amount shall be

-19-



--------------------------------------------------------------------------------



 



2% per annum above the interest rate for such Loan as provided in
Section 3.02(a), but in no event to exceed the Highest Lawful Rate.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by Wells Fargo as its prime rate in effect at its office in
Charlotte, North Carolina; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.
Such rate is set by the Administrative Agent as a general reference rate of
interest, taking into account such factors as the Administrative Agent may deem
appropriate; it being understood that many of the Administrative Agent’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
the Administrative Agent may make various commercial or other loans at rates of
interest having no relationship to such rate.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible, including, without
limitation, cash, securities, accounts and contract rights.
     “Purchase Money Indebtedness” means debt, the proceeds of which are used to
finance the acquisition, construction or improvement of inventory, equipment or
other property.
     “RCRA” has the meaning assigned to such term in the definition of
Environmental Laws.
     “Register” has the meaning assigned to such term in Section 12.04(c).
     “Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.
     “Related Fund” means, with respect to any Term Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is advised
or managed by the same investment advisor as such Term Lender or by an Affiliate
of such investment advisor.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees,
representatives, trustees, agents and advisors (including attorneys, accountants
and experts) of such Person and such Person’s Affiliates.
     “Responsible Officer” means, as to any Person, the Chief Executive Officer,
the President, any Financial Officer or any Vice President of such Person.
Unless otherwise specified, all references to a Responsible Officer herein means
a Responsible Officer of the Borrower.
     “Restricted Person” has the meaning assigned such term in Section 12.11.
     “Restricted Subsidiaries” means all Subsidiaries of EXLP that are not
Unrestricted Subsidiaries. The Borrower will always be a Restricted Subsidiary
of EXLP.
     “Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
     “Revolving Commitment” means, with respect to each Revolving Lender, the
amount set forth opposite such Lender’s name under the caption “Revolving
Commitments” on Annex I

-20-



--------------------------------------------------------------------------------



 



hereto, or in the Assignment and Assumption pursuant to which such Revolving
Lender shall have assumed its Revolving Commitment, as applicable, as the same
may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Revolving Commitments pursuant to
Section 2.06(b), (b) increased from time to time pursuant to Section 2.06(c) or
(c) modified from time to time pursuant to any assignment permitted by
Section 12.04.
     “Revolving Credit Exposure” means, with respect to any Revolving Lender at
any time, the sum of the aggregate principal amount of such Revolving Lender’s
Revolving Loans, LC Exposure and Swingline Exposure outstanding at such time.
     “Revolving Credit Facility” means the Revolving Commitments, the Revolving
Loans and the LC Exposure.
     “Revolving Credit Maturity Date” means November 3, 2015.
     “Revolving Credit Note” means a promissory note of the Borrower in favor of
a Revolving Lender evidencing the Revolving Loans made by such Revolving Lender
in substantially in the form of Exhibit A-1.
     “Revolving Lender” means, at any time, a Lender with a Revolving Commitment
or with outstanding Revolving Credit Exposure at such time.
     “Revolving Loan” means each revolving loan made pursuant to Section 2.01(a)
and each Swingline Loan made pursuant to Section 2.08.
     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
     “SEC” means the Securities and Exchange Commission or any successor
Governmental Authority.
     “Secured Hedging Provider” means any Person that is a party to a Hedging
Agreement with EXLP or any Restricted Subsidiary that entered into such Hedging
Agreement while such Person was, or before such Person becomes, a Lender or an
Affiliate of a Lender, as the case may be.
     “Secured Parties” means, collectively, the Administrative Agent, each
Issuing Bank, each Lender, each Secured Hedging Provider and each Secured
Treasury Management Counterparty.
     “Secured Treasury Management Counterparty” means each Lender or Affiliate
of a Lender that enters into a Treasury Management Agreement with EXLP or any
Restricted Subsidiary; provided that if such Person at any time ceases to be a
Lender or an Affiliate of a Lender, as the case may be, such Person shall no
longer be a Secured Treasury Management Counterparty.
     “Security Instruments” means the Guaranty Agreement, the Collateral
Agreement, the Mortgages and the other agreements, instruments or certificates
described or referred to in Exhibit F, and any and all other agreements and
instruments now or hereafter executed and

-21-



--------------------------------------------------------------------------------



 



delivered by the Borrower or any other Person (other than Hedging Agreements
with the Lenders or any Affiliate of a Lender or participation or similar
agreements between any Lender and any other lender or creditor with respect to
any Indebtedness pursuant to this Agreement or any Treasury Management
Agreement) granting a Lien upon any Collateral or as security for the payment or
performance of the Indebtedness.
     “Senior Notes” means senior notes issued by EXLP or the Borrower pursuant
to Section 9.01(e).
     “Senior Notes Issuance Date” means the date on which any Senior Notes are
issued by EXLP or the Borrower pursuant to Section 9.01(e) in an aggregate
principal amount of not less than $150,000,000.
     “Significant Domestic Subsidiary” means (a) EXLP Leasing, (b) each
Wholly-Owned Domestic Subsidiary the EBITDA of which for the most recently ended
Testing Period exceeds five percent (5%) of the EBITDA of the EXLP Group for
such Testing Period, (c) each Domestic Subsidiary designated or deemed
designated as a Significant Domestic Subsidiary pursuant to Section 8.07(b) and
(d) each Wholly-Owned Domestic Subsidiary that guarantees any Debt in an
aggregate principal amount equal to or greater than $10,000,000; provided that
neither EXLP ABS Leasing 2009 LLC nor EXLP ABS 2009 LLC shall be a Significant
Domestic Subsidiary, unless such Subsidiary meets the requirements of this
definition on or after December 31, 2010.
     “Significant Foreign Subsidiary” means any Foreign Subsidiary the EBITDA of
which for the most recently ended Testing Period exceeds five percent (5%) of
the EBITDA of the EXLP Group for such Testing Period.
     “Sole Lead Arranger” has the meaning assigned to such term in the preamble
hereto.
     “Solvent” means, with respect to any Person on any date, that (a) the fair
value of the assets of such Person is, on the date of determination, greater
than the total amount of liabilities (including contingent and unliquidated
liabilities) of such Person as of such date, (b) as of such date, the present
fair salable value of the assets of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured, (c) as of such date, such Person is able to
pay all liabilities of such Person as such liabilities mature, and (d) as of
such date, such Person is not engaged in business for which such Person’s
property would constitute an unreasonably small capital. In computing the amount
of contingent or unliquidated liabilities at any time, such liabilities shall be
computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
     “Special Entity” means any joint venture, limited liability company or
partnership, general or limited partnership or any other type of partnership or
company other than a corporation in which EXLP or one or more of its other
Subsidiaries is a member, owner, partner or joint venturer and owns, directly or
indirectly, at least a majority of the equity of such entity or controls such
entity, but excluding any tax partnerships that are not classified as
partnerships under state law. For purposes of this definition, any Person which
owns directly or indirectly an equity investment in another Person which allows
the first Person to manage or elect managers

-22-



--------------------------------------------------------------------------------



 



who manage the normal activities of such second Person will be deemed to
“control” such second Person (e.g. a sole general partner controls a limited
partnership).
     “Specified Acquisition” means any acquisition of assets (including, but not
limited to, purchase of Compression Assets from Holdings or its Subsidiaries) or
entities or operating lines or divisions for a purchase price of not less than
$50,000,000.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
     “Subsidiary” of a Person means (a) any corporation, limited liability
company, joint venture, partnership or other business entity (i) of which at
least a majority of the outstanding Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors, managers or
other governing body of such Person (irrespective of whether or not at the time
Equity Interests of any other class or classes of such Person shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more of
its Subsidiaries or by such Person and one or more of its Subsidiaries or
(ii) which is otherwise Controlled by such Person or one or more of its
Subsidiaries or by such Person and one or more of its Subsidiaries and (b) any
partnership of which such Person or any of its Subsidiaries is a general
partner. Unless otherwise indicated herein, each reference to the term
“Subsidiary” means a Subsidiary of EXLP.
     “Swingline Exposure” means, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
     “Swingline Lender” means Wells Fargo, in its capacity as a lender of
Swingline Loans hereunder.
     “Swingline Loan” means a Loan made pursuant to Section 2.08.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax and penalties
applicable thereto.
     “Term Commitment” means (a) with respect to each Term Lender with a Term
Commitment on the Effective Date, the amount set forth opposite such Term
Lender’s name under the caption “Term Commitments” on Annex I hereto and
(b) with respect to each Term Lender that provides an additional Term Commitment
pursuant to a Term Loan Assumption

-23-



--------------------------------------------------------------------------------



 



Agreement, the amount specified as such Term Lender’s Term Commitment in such
Term Loan Assumption Agreement.
     “Term Credit Exposure” means, with respect to any Term Lender at any time,
the principal amount of such Term Lender’s Term Loans.
     “Term Lender” means, at any time, a Lender with a Term Commitment or an
outstanding Term Loan at such time.
     “Term Loan” means each term loan made pursuant to Section 2.01(b).
     “Term Loan Assumption Agreement” has the meaning assigned to such term in
Section 2.06(c)(ii)(G).
     “Term Loan Borrowing” means a Borrowing comprised of Term Loans.
     “Term Loan Facility” means the Term Commitments and the Term Loans.
     “Term Loan Funding Date” means each date on which any Term Lender makes a
term loan to the Borrower pursuant to Section 2.01(b).
     “Term Loan Maturity Date” means (a) with respect to the Term Loans made on
the initial Term Loan Funding Date, November 3, 2015, and (b) with respect to
any Term Loans made pursuant to a Term Loan Assumption Agreement, the date
specified in such Term Loan Assumption Agreement; provided such date is no
sooner than the Revolving Credit Maturity Date.
     “Term Note” means a promissory note of the Borrower in favor of a Term
Lender evidencing the Term Loans made by such Term Lender in substantially in
the form of Exhibit A-2.
     “Testing Period” means, at any date of determination, the period consisting
of the four consecutive fiscal quarters of EXLP most recently ended (whether or
not such quarters are all within the same fiscal year).
     “Total Debt” means, at any time (without duplication), the sum of (a) 100%
of the long-term debt of EXLP and its Restricted Subsidiaries reflected on the
consolidated balance sheet of EXLP in accordance with GAAP, plus (b) any Debt
that is not reflected on the consolidated balance sheet of EXLP and its
Restricted Subsidiaries which has been used to finance assets that generate
income included in EBITDA, plus (c) the current portion of the debt set forth in
(a) above, minus (d) all net mark to market obligations of EXLP and its
Restricted Subsidiaries under Hedging Agreements.
     “Total Interest Expense” means, for any period, the total consolidated
interest expense net of cash interest income of EXLP and its Consolidated
Subsidiaries for such period (including, without limitation, the cash equivalent
of the interest expense associated with Capital Lease Obligations, but excluding
(a) upfront fees paid in connection with this Agreement or any debt facility
where the fees are paid from the proceeds of such debt, (b) Debt or lease
issuance costs which have to be amortized, (c) lease payments on any office
equipment or real property,

-24-



--------------------------------------------------------------------------------



 



(d) any principal components paid on all lease payments, (e) gains, losses or
other charges as a result of the early retirement of Debt and (f) any other
non-cash interest expense). Total Interest Expense will be adjusted on a pro
forma basis (determined by the Borrower and supported by information in
reasonable detail and approved by the Administrative Agent) for interest expense
of financings, the proceeds of which are to be used for acquisitions and
divestitures with a purchase or sale price in excess of $25,000,000 (to the
extent not otherwise reflected in the calculation of Total Interest Expense).
     “Total Leverage Ratio” means, as of any date of determination, the ratio of
Total Debt as of such date to EBITDA for the most recently completed Testing
Period.
     “Total Revolving Exposure” means, at any time, the sum of the Revolving
Credit Exposures of all Revolving Lenders at such time.
     “Total Senior Debt” means all Total Debt (including the Indebtedness to the
extent included in Total Debt) that is not expressly subordinated by its terms
to the Indebtedness.
     “Total Senior Leverage Ratio” means, as of any date of determination, the
ratio of Total Senior Debt as of such date to EBITDA for the most recently
completed Testing Period.
     “Transactions” means the execution, delivery and performance by the
Obligors of the Loan Documents to which they are a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder, and the grant of Liens by the Obligors on Collateral pursuant to the
Security Instruments.
     “Transfer” means to sell, lease, assign, exchange, convey or otherwise
transfer (excluding the granting of a Lien on) any Property.
     “Treasury Management Agreement” means any agreements regarding bank
services provided to EXLP or any Restricted Subsidiary for commercial credit
cards, stored value cards and treasury management services, including, without
limitation, deposit accounts, auto-borrow, zero balance accounts, returned check
concentration, lockbox, controlled disbursements, automated clearinghouse
transactions, return items, overdrafts, interstate depository network services
and reporting and trade finance services provided by a Secured Treasury
Management Counterparty.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Base Rate or the LIBO Rate.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of Texas or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
     “Unrestricted Subsidiary” means any Subsidiary designated as an
Unrestricted Subsidiary in accordance with Section 9.14, and any of its
Subsidiaries.

-25-



--------------------------------------------------------------------------------



 



     “US Dollar Equivalent” means, on any date of determination, (a) with
respect to any amount denominated in dollars, such amount and (b) with respect
to any amount denominated in an Offshore Currency, the equivalent in dollars of
such amount determined by the Administrative Agent in accordance with normal
banking industry practice using the Exchange Rate on such date of determination.
     “USA Patriot Act” has the meaning assigned such term in Section 12.16.
     “Weighted Average Life to Maturity” means, when applied to any Debt at any
date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Debt.
     “Wells Fargo” means Wells Fargo Bank, National Association.
     “Wells Securities” has the meaning assigned to such term in the preamble
hereto.
     “Wholly-Owned Domestic Subsidiary” means any Domestic Subsidiary of which
all of the outstanding Equity Interests (other than any directors’ qualifying
shares mandated by applicable law), on a fully-diluted basis, are owned by EXLP
or one or more of the Wholly-Owned Domestic Subsidiaries or are owned by EXLP
and one or more of the Wholly-Owned Domestic Subsidiaries; provided that neither
EXLP ABS Leasing 2009 LLC nor EXLP ABS 2009 LLC shall be a Wholly-Owned Domestic
Subsidiary, unless such Subsidiary meets the requirements of this definition on
or after December 31, 2010.
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
     Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).
     Section 1.04 Terms Generally; Rules of Construction. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained in the Loan

-26-



--------------------------------------------------------------------------------



 



Documents), (d) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) with respect to the
determination of any time period, the word “from” means “from and including” and
the word “to” means “to and including” and (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement. No provision of this Agreement or any other Loan Document shall be
interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.
     Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agents or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the audited financial statements of EXLP and its Consolidated Subsidiaries
referred to in Section 8.01(a) (except for changes concurred with by EXLP and
its Consolidated Subsidiaries’ independent public accountants); provided that,
if EXLP notifies the Administrative Agent that it requests an amendment to any
provision hereof to eliminate the effect of any change in GAAP occurring after
the date hereof (including but not limited to any Statement of Financial
Accounting Standards) affecting the calculation of any financial covenant (or if
the Administrative Agent notifies EXLP that the Majority Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP affecting the
calculation of any financial covenant, then such provision shall be interpreted
on the basis of GAAP as in effect and applied immediately before such change
shall have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
ARTICLE II
The Credits
     Section 2.01 Commitments.
     (a) Revolving Commitments. Subject to the terms and conditions set forth
herein, each Revolving Lender agrees to make Revolving Loans to the Borrower
during the Availability Period in an aggregate principal amount that will not
result in (i) such Revolving Lender’s Revolving Credit Exposure exceeding such
Revolving Lender’s Revolving Commitment and (ii) the Total Revolving Credit
Exposure exceeding the Aggregate Revolving Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, repay and reborrow the Revolving Loans.
     (b) Term Commitments. (i) Subject to the terms and conditions set forth
herein, each Term Lender agrees to make a Term Loan to the Borrower on the
Effective Date in a principal amount equal to such Term Lender’s Term Commitment
in effect on the Effective Date, and (ii) subject to the terms and conditions
set forth herein and in any Term Loan Assumption Agreement, each Term Loan
Lender party to such Term Loan Assumption Agreement agrees to make Term Loans to
the Borrower on the Term Loan Funding Date specified in such Term Loan
Assumption Agreement in an aggregate principal amount equal to such Term Loan
Lender’s

-27-



--------------------------------------------------------------------------------



 



Term Commitment set forth in such Term Loan Assumption Agreement. Once repaid or
prepaid, Term Loans may not be reborrowed.
     Section 2.02 Loans and Borrowings.
     (a) Borrowings; Several Obligations. Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Revolving Lenders
ratably in accordance with their respective Revolving Commitments. Each Term
Loan shall be made as part of a Borrowing consisting of Term Loans made by the
Term Lenders ratably in accordance with their respective Term Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Revolving Commitments and Term Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
     (b) Types of Loans. Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
     (c) Minimum Amounts; Limitation on Number of Borrowings. At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $100,000; provided that an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Aggregate Revolving Commitments or that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.07(e). Borrowings of more
than one Type may be outstanding at the same time; provided that there shall not
at any time be more than a total of ten (10) Eurodollar Borrowings outstanding.
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Credit Maturity Date or Term Loan Maturity Date, as applicable.
     (d) Notes. Any Lender may request that the Loans made by such Lender be
evidenced by a Revolving Credit Note or Term Note, as applicable, dated, in the
case of (i) any Lender party hereto as of the date of this Agreement, as of the
date of this Agreement, (ii) any Lender that becomes a party hereto pursuant to
an Assignment and Assumption, as of the effective date of such Assignment and
Assumption or (iii) any Lender that becomes a party hereto in connection with an
increase in the Aggregate Revolving Commitments or Aggregate Term Commitments
pursuant to Section 2.06(c), as of the effective date of such increase, payable
to such Lender in a principal amount equal to its Revolving Commitment or Term
Commitment, as applicable, as in effect on such date, and otherwise duly
completed. In the event that any Lender’s Revolving Commitment or Term
Commitment increases or decreases for any reason (whether pursuant to
Section 2.06, Section 12.04(c) or otherwise), at the request of such Lender, the
Borrower shall deliver or cause to be delivered on the effective date of such
increase or decrease, a new Revolving Credit Note or Term Note, as applicable,
payable to such

-28-



--------------------------------------------------------------------------------



 



Lender in a principal amount equal to its Revolving Commitment or Term
Commitment after giving effect to such increase or decrease, and otherwise duly
completed. The date, amount, Type, interest rate and, if applicable, Interest
Period of each Loan made by each Lender and all payments made on account of the
principal thereof, shall be recorded by such Lender on its books for its Note,
and, prior to any transfer, may be endorsed by such Lender on a schedule
attached to such Note or any continuation thereof or on any separate record
maintained by such Lender. Failure to make any such notation or to attach a
schedule shall not affect any Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by any Lender
of its Note.
     Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (or transmit
by electronic communication, if arrangements for doing so have been approved by
the Administrative Agent) (a) in the case of a Eurodollar Borrowing, not later
than 12:00 p.m., Eastern time, three (3) Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
12:00 p.m., Eastern time, on the date of the proposed Borrowing; provided that
no such notice shall be required for any deemed request of an ABR Borrowing to
finance the reimbursement of an LC Disbursement as provided in Section 2.07(e).
Each such telephonic or electronic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery, facsimile or email to the
Administrative Agent of a written Borrowing Request in substantially the form of
Exhibit B and signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
          (i) the aggregate amount of the requested Borrowing;
          (ii) the date of such Borrowing, which shall be a Business Day;
          (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
          (iv) in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”;
          (v) if a Revolving Borrowing is requested, the amount of the current
Total Revolving Credit Exposure (without regard to the requested Revolving
Borrowing) and the pro forma Total Revolving Credit Exposure (giving effect to
the requested Revolving Borrowing); and
          (vi) the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each request for a
Revolving Borrowing shall constitute a representation that

-29-



--------------------------------------------------------------------------------



 



the amount of the requested Revolving Borrowing shall not cause the Total
Revolving Credit Exposure to exceed the Aggregate Revolving Commitments.
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
     Section 2.04 Interest Elections.
     (a) Conversion and Continuance. Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.04. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section 2.04 shall not apply to Swingline Borrowings,
which may not be converted or continued.
     (b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone (or transmit by electronic communication, if arrangements
for doing so have been approved by the Administrative Agent) by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic or electronic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a written Interest Election
Request in substantially the form of Exhibit C and signed by the Borrower.
     (c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
          (i) the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to Section 2.04(c)(iii) and
(iv) shall be specified for each resulting Borrowing);
          (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
          (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
          (iv) if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

-30-



--------------------------------------------------------------------------------



 



If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
     (d) Notice to Lenders by the Administrative Agent. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Revolving Lender or Term Lender, as applicable, of the details thereof and
of such Lender’s portion of each resulting Borrowing.
     (e) Effect of Failure to Deliver Timely Interest Election Request and Event
of Default. If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent so notifies the
Borrower, then, so long as an Event of Default is continuing: (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing (and any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective)
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
     Section 2.05 Funding of Borrowings.
     (a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Eastern time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made by the time specified in
Section 2.08(b). The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.07(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank. Nothing herein shall be
deemed to obligate any Lender to obtain the funds for its Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for its Loan in any particular place or
manner.
     (b) Presumption of Funding by the Lenders. Except with respect to Swingline
Loans made pursuant to Section 2.08, unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.05(a)
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined

-31-



--------------------------------------------------------------------------------



 



by the Administrative Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the Loans comprising such Borrowing. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing. Any payment made by the Borrower pursuant to this Section 2.05(b)
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
     Section 2.06 Termination, Reduction and Increase of Aggregate Commitments.
     (a) Scheduled Termination of Commitments.
          (i) Unless previously terminated, the Revolving Commitments shall
terminate on the Revolving Credit Maturity Date.
          (ii) The Term Commitments in existence on the Effective Date shall
terminate immediately after the funding of the initial Term Loans on the
Effective Date, and all Term Commitments provided after the Effective Date in
accordance with Section 2.06(c) shall terminate immediately after the funding of
the applicable additional Term Loans on the Term Loan Funding Date specified in
the applicable Term Loan Assumption Agreement.
     (b) Optional Termination and Reduction of Aggregate Credit Amounts.
          (i) The Borrower may at any time terminate, or from time to time
reduce, the Aggregate Revolving Commitments; provided that (A) each reduction of
the Aggregate Revolving Commitments shall be in an amount that is an integral
multiple of $500,000 and not less than $1,000,000 and (B) the Borrower shall not
terminate or reduce the Aggregate Revolving Commitments if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 3.04(c),
the Total Revolving Credit Exposure would exceed the Aggregate Revolving
Commitments.
          (ii) The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Aggregate Revolving Commitments under
Section 2.06(b)(i) at least three (3) Business Days prior to the effective date
of such termination or reduction, specifying such election and the effective
date thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable; provided
that a notice of termination of the Aggregate Revolving Commitments may state
that such notice is conditioned upon the effectiveness of other credit
facilities or the closing of a securities offering, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Aggregate Revolving Commitments shall be
permanent and may not be reinstated except pursuant to Section 2.06(c). Each
reduction of the Aggregate Revolving Commitments shall be made ratably among the
Revolving Lenders in accordance with each Revolving Lender’s Applicable
Percentage.

-32-



--------------------------------------------------------------------------------



 



     (c) Optional Increase in Aggregate Commitments.
          (i) Subject to the conditions set forth in Section 2.06(c)(ii), the
Borrower may increase the Aggregate Revolving Commitments and/or the Aggregate
Term Commitments then in effect with the prior consent of the Administrative
Agent (not to be unreasonably withheld, delayed or conditioned) by increasing
the Revolving Commitment and/or Term Commitment of one or more Lenders or by
causing one or more Persons that at such time are not already Lenders to become
Lenders (each, an “Additional Lender”).
          (ii) Any increase in the Aggregate Revolving Commitments and/or the
Aggregate Term Commitments shall be subject to the following additional
conditions:
                    (A) such increase shall not be less than $25,000,000 and
shall be in a whole multiple of $5,000,000 in excess thereof unless the
Administrative Agent otherwise consents, and no such increase shall be permitted
if, after giving effect thereto, the cumulative increases of the Aggregate
Commitments pursuant to this Section 2.06(c) would exceed $150,000,000;
                    (B) no Default shall have occurred and be continuing at the
effective date of such increase;
                    (C) with respect to any increase in the Aggregate Revolving
Commitments, on the effective date of such increase, no Eurodollar Borrowings
shall be outstanding or if any Eurodollar Borrowings are outstanding, then the
effective date of such increase shall be the last day of the Interest Period in
respect of such Eurodollar Borrowings unless the Borrower pays any compensation
required by Section 5.02;
                    (D) no Lender’s Revolving Commitment and/or Term Commitment
may be increased without the consent of such Lender;
                    (E) if the Borrower elects to increase the Aggregate
Revolving Commitments by increasing the Revolving Commitment of a Revolving
Lender, the Borrower and such Lender shall execute and deliver to the
Administrative Agent a certificate substantially in the form of Exhibit G-1 (a
“Commitment Increase Certificate”), and, if requested by such Lender, the
Borrower shall deliver a new Note payable to such Revolving Lender in a
principal amount equal to its Revolving Commitment after giving effect to such
increase, and otherwise duly completed; and
                    (F) if the Borrower elects to increase the Aggregate
Revolving Commitments by causing an Additional Lender to become a party to this
Agreement, then the Borrower and such Additional Lender shall execute and
deliver to the Administrative Agent a certificate substantially in the form of
Exhibit G-2 (an “Additional Lender Certificate”), together with an
Administrative Questionnaire, and, if requested by such Additional Lender, the
Borrower shall deliver a Note payable to such Additional Lender in a principal
amount equal to its Revolving Commitment, and otherwise duly completed.
                    (G) if the Borrower elects to obtain additional Term
Commitments after the Effective Date, the Borrower and each Term Lender that has
agreed to

-33-



--------------------------------------------------------------------------------



 



provide an additional Term Commitment shall execute and deliver to the
Administrative Agent an assumption agreement substantially in the form of
Exhibit G-3 (a “Term Loan Assumption Agreement”) and such other documentation as
the Administrative Agent shall reasonably specify to evidence the Term
Commitment of such Term Lender and, if requested by such Term Lender, the
Borrower shall deliver a Term Note payable to such Term Lender in a principal
amount equal to its additional Term Commitment and otherwise duly completed.
Each Term Loan Assumption Agreement shall specify the Term Commitments being
provided pursuant thereto, the Applicable Margins applicable to the Term Loans
to be made pursuant to such Term Commitments, the Term Loan Funding Date with
respect to such Term Loans, the Term Loan Maturity Date with respect to such
Loans and any other additional terms not already specified in this Agreement
with respect to the Term Loans to be made thereunder; provided, that no Term
Loans shall be made unless the closing certificates and documentation required
by the relevant Term Loan Assumption Agreement shall be delivered. The
Administrative Agent shall promptly notify each Term Lender as to the
effectiveness of each Term Loan Assumption Agreement.
                    (H) the representations and warranties of EXLP, the Borrower
and the Guarantors set forth in this Agreement and in the other Loan Documents
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representation or warranty that is
already qualified or modified by materiality in the text thereof) on and as of
the effective date of such increase, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the effective date of such increase, such
representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date.
                    (I) the receipt by the Administrative Agent and the Lenders
participating in the applicable increase in the Aggregate Revolving Credit
Commitments or Aggregate Term Commitments of all fees and expenses payable by
written agreement among the Borrower and the Administrative Agent or under
Section 12.03 hereof on or before the applicable Term Loan Funding Date or the
date on which any increase in the Revolving Commitments shall be effective.
                    (J) the receipt by the Administrative Agent of the following
documents which shall each be reasonably satisfactory to the Administrative
Agent in form and substance: (x) documents of the type required to be delivered
pursuant to clauses (i), (ii), (iii), (v), (vii) (if requested by the
Administrative Agent) and (x) (if a Borrowing is being requested in connection
with such increase) of Section 6.01(a), in each case to the extent relating to
the new Term Loans and any increases in the Aggregate Revolving Commitments, as
applicable, and (y) such other documents relating to the applicable increase in
the Aggregate Revolving Commitments or Aggregate Term Commitments as the
Administrative Agent or any Lender participating in such increase may reasonably
request.
          (iii) Subject to acceptance and recording thereof pursuant to
Section 2.06(c)(iv), from and after the effective date specified in each Term
Loan Assumption Agreement, Commitment Increase Certificate or the Additional
Lender Certificate (or if any Eurodollar Borrowings are outstanding, then the
last day of the Interest Period in respect of such Eurodollar Borrowings, unless
the Borrower has paid compensation required by Section 5.02), as the case may
be: (C) the amount of the Aggregate Revolving Commitments and/or Aggregate Term
Commitments shall be increased as set forth therein, and (D) in the case of an
Additional

-34-



--------------------------------------------------------------------------------



 



Lender Certificate or Term Loan Assumption Agreement, any Additional Lender
party thereto shall be a party to this Agreement and the other Loan Documents
and have the rights and obligations of a Lender under this Agreement and the
other Loan Documents. In addition, in connection with an increase of the
Aggregate Revolving Commitments, the Lender or the Additional Lender, as
applicable, shall purchase a pro rata portion of the outstanding Revolving Loans
(and participation interests in Letters of Credit) of each of the other
Revolving Lenders (and such Lenders hereby agree to sell and to take all such
further action to effectuate such sale) such that each Revolving Lender
(including any Additional Lender, if applicable) shall hold its Applicable
Percentage of the outstanding Revolving Loans (and participation interests in
Letters of Credit) after giving effect to the increase in the Aggregate
Revolving Commitments.
          (iv) Upon its receipt of a duly completed Term Loan Assumption
Agreement, Commitment Increase Certificate or an Additional Lender Certificate,
as the case may be, executed by the Borrower and the Lender or the Borrower and
the Additional Lender party thereto, as applicable, the Administrative
Questionnaire referred to in Section 2.06(c)(ii), if applicable, the written
consent of the Administrative Agent to such increase required by
Section 2.06(c)(i), and such documents and opinions reasonably requested by the
Administrative Agent, the Administrative Agent shall accept such Term Loan
Assumption Agreement, Commitment Increase Certificate or Additional Lender
Certificate, as the case may be, and record the information contained therein in
the Register required to be maintained by the Administrative Agent pursuant to
Section 12.04(c). No increase in the Aggregate Revolving Commitments and/or the
Aggregate Term Commitments shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this Section
2.06(c)(iv).
     Section 2.07 Letters of Credit.
     (a) During the period from and including the Effective Date to, but
excluding, the 30th day prior to the Revolving Credit Maturity Date, each
Issuing Bank agrees to extend credit for the account of the Borrower or any
Restricted Subsidiary at any time and from time to time by issuing, renewing,
extending or reissuing Letters of Credit; provided, however, the LC Exposure at
any one time outstanding shall not exceed $100,000,000. The Revolving Lenders
shall participate in such Letters of Credit according to their respective
Applicable Percentages. Each of the Letters of Credit shall (1) be issued by the
applicable Issuing Bank on a sight basis only, (2) contain such terms and
provisions as are reasonably required by the applicable Issuing Bank, (3) be for
the account of the Borrower or any Restricted Subsidiary and (4) expire not
later than (A) 30 days before the Revolving Credit Maturity Date, with respect
to commercial letters of credit, and (B) 10 days before the Revolving Credit
Maturity Date, with respect to standby letters of credit. The Borrower may
request that one or more Letters of Credit be issued in an Offshore Currency
denomination as part of the LC Exposure. The aggregate US Dollar Equivalent of
all Offshore Currency Letters of Credit, as of the issuance date of any such
Offshore Currency Letter of Credit, shall not exceed $20,000,000. No Issuing
Bank shall be obligated to issue an Offshore Currency Letter of Credit if such
Issuing Bank has determined, in its sole discretion, that it is unable to fund
obligations in the requested Offshore Currency; provided, however, the
Administrative Agent shall use its commercially reasonable efforts to locate
suitable issuers if no Issuing Bank is able to fund obligations in the requested
Offshore Currency. From and after the Effective Date, the Existing Letters of
Credit shall be deemed to be Letters of Credit issued pursuant to this
Section 2.07.

-35-



--------------------------------------------------------------------------------



 



     Notwithstanding anything to the contrary contained in this Agreement,
including, without limitation, this Section 2.07, the expiration date of one or
more Letters of Credit may extend beyond the Revolving Credit Maturity Date;
provided, however, it is hereby expressly agreed and understood that:
          (i) the US Dollar Equivalent of the aggregate face amount of all such
Letters of Credit shall not at any time exceed $20,000,000;
          (ii) the expiration dates of such Letters of Credit shall not extend
more than three (3) years beyond the Revolving Credit Maturity Date;
          (iii) the Borrower shall, not later than five (5) Business Days prior
to the Revolving Credit Maturity Date, deposit in an account with the
Administrative Agent, in the name of the Administrative Agent for the benefit of
the Administrative Agent and each applicable Issuing Bank, an amount in cash
equal to the aggregate amount available for drawing under all such Letters of
Credit as of such date; provided that for all Offshore Currency Letters of
Credit, the Borrower shall deposit an amount in cash equal to 110% of the US
Dollar Equivalent of the aggregate amount available for drawing under all such
Offshore Currency Letters of Credit and will have a continuing obligation to
maintain in such account at least an amount in cash equal to 110% of the US
Dollar Equivalent of the aggregate face amount available for drawing under all
such Offshore Currency Letters of Credit, and the Administrative Agent shall
have exclusive dominion and control (including the exclusive right of
withdrawal) over such account;
          (iv) if any Issuing Bank makes any disbursement in connection with a
Letter of Credit after the Revolving Credit Maturity Date, such disbursement
shall be an advance on behalf of the Borrower under this Agreement and shall be
reimbursed to such Issuing Bank either (A) first, by the Administrative Agent
applying amounts in the cash collateral account referred to in clause (iii) of
this paragraph until reimbursed in full, and (B) second, by the Borrower
pursuant to Section 2.07(e) (except that the Borrower shall not have the right
to request that the Lenders make, and the Lenders shall not have any obligation
to make, a Loan under this Agreement after the Revolving Credit Maturity Date to
fund any such disbursement); and
          (v) all such disbursements referred to in clause (iv) of this
paragraph shall be secured only by the cash collateral referred to in clause
(iii) of this paragraph and the Borrower hereby grants to the Administrative
Agent a first-priority security interest in all such cash collateral (whether
now or hereafter deposited in the cash collateral account referred to in clause
(iii) of this paragraph), without any further action on the part of any Issuing
Bank, the Borrower, the Administrative Agent, any Lender or any other Person now
or hereafter party hereto (other than any action the Administrative Agent
reasonably deems necessary to perfect such security interest, which action the
Borrower hereby authorizes the Administrative Agent to take), until such
disbursements are reimbursed in full.
          If, on the later of the Revolving Credit Maturity Date or the Term
Loan Maturity Date (A) the Revolving Commitments have been terminated, (B) the
Loans, all interest thereon and all other amounts payable by the Borrower
hereunder or in connection herewith (other than the LC Exposure in connection
with any Letter of Credit having an expiration date extending beyond the
Revolving Credit Maturity Date as permitted by Section 2.07(a)) have been paid
in

-36-



--------------------------------------------------------------------------------



 



full, and (C) the conditions set forth in clause (iii) above have been fully
satisfied, then from and after such date the following provisions of this
Agreement shall not be operative: Sections 8.01 (other than Section 8.01(a),
which shall remain operative), 8.02 (except as the same may affect a Letter of
Credit), 8.03(b), 8.04, 8.05, 8.07, 8.08, 9.01, 9.02 (except for cash collateral
securing Letters of Credit), 9.03, 9.04, 9.05, 9.06, 9.08, 9.09, 9.10, 9.11,
9.12, 9.13, 9.14 and 9.15.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit by any Issuing Bank (or the
amendment, renewal or extension of an outstanding Letter of Credit issued by any
Issuing Bank), the Borrower shall hand deliver or transmit by facsimile (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Administrative Agent and such Issuing Bank) to such Issuing Bank
and the Administrative Agent not later than 12:00 p.m., Eastern time, (i) three
Business Days before the proposed date such Letter of Credit is to be issued and
(ii) one Business Day before the proposed date of any amendment, renewal or
extension of a Letter of Credit, a Letter of Credit Request requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (a) of this
Section 2.07), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by any Issuing Bank,
the Borrower shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and with respect
to each notice provided by the Borrower above and any issuance, amendment,
renewal or extension of each Letter of Credit, the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (A) the LC Exposure does exceed $100,000,000, (B) the
aggregate US Dollar Equivalent of all Offshore Currency Letters of Credit does
not exceed $20,000,000, and (C) the Total Revolving Exposure does not exceed the
Aggregate Revolving Commitments.
     (c) If, after payment in full of all Indebtedness of the Borrower under the
Loan Documents (including without limitation, reimbursement obligations with
respect to Letters of Credit, but excluding any indemnities and other contingent
obligations not then due and payable and as to which no claim has been made at
the time of determination) and the expiration or cancellation of all outstanding
Letters of Credit, there remains any amount on deposit in the cash collateral
account referred to in Section 2.07(a)(iii) above, the Administrative Agent
shall, within three (3) Business Days after all such Indebtedness is paid in
full and all outstanding Letters of Credit have expired or been cancelled,
return such amount to the Borrower.
     (d) Participations. In consideration and in furtherance of the foregoing,
each Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Revolving Lender’s Applicable Percentage of each LC Disbursement made by such
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
Section 2.07(e), or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this Section 2.07(d) in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance

-37-



--------------------------------------------------------------------------------



 



whatsoever, including any amendment, renewal or extension of any Letter of
Credit, the occurrence and continuance of a Default, or the reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
     (e) Reimbursement and Prepayment.
          (i) In connection with any Letter of Credit, the Borrower may make
funds available for disbursement by the applicable Issuing Bank in connection
with such Letter of Credit. In such cases, the Issuing Bank shall use such funds
which the Borrower has made available to fund such Letter of Credit. In
addition, the Borrower may give written instructions to an Issuing Bank and the
Administrative Agent to make a Loan under this Agreement to fund any Letters of
Credit issued by such Issuing Bank which may be drawn. In all such cases, the
Borrower shall give the appropriate notices required under this Agreement for an
ABR Loan or a Eurodollar Loan. If a disbursement by any Issuing Bank is made
under any Letter of Credit, in cases in which the Borrower has not either
provided its own funds to fund a draw on a Letter of Credit or given the
Administrative Agent prior notice for a Loan under this Agreement, then the
Borrower shall pay to the Administrative Agent within two (2) Business Days
after notice of any such disbursement is received by the Borrower, the amount
and, in the case of any Offshore Currency Letters of Credit, the US Dollar
Equivalent determined on the date of such disbursement, of each such
disbursement made by such Issuing Bank under such Letter of Credit (if such
payment is not sooner effected as may be required under this Section 2.07(e) or
under other provisions of the Letter of Credit), together with interest on the
amount disbursed from and including the date of disbursement until payment in
full of such disbursed amount at a varying rate per annum equal to (A) the then
applicable interest rate for ABR Loans through the second Business Day after
notice of such disbursement is received by the Borrower and (B) thereafter, the
Post-Default Rate for ABR Loans (but in no event to exceed the Highest Lawful
Rate) for the period from and including the third Business Day following the
date of such disbursement to and including the date of repayment in full of such
disbursed amount. The obligations of the Borrower under this Agreement with
respect to each Letter of Credit shall be absolute, unconditional and
irrevocable and shall be paid or performed strictly in accordance with the terms
of this Agreement under all circumstances whatsoever, including, without
limitation, but only to the fullest extent permitted by applicable law, the
following circumstances: (U) any lack of validity or enforceability of this
Agreement, any Letter of Credit or any of the Security Instruments; (V) any
amendment or waiver of (including any default), or any consent to departure from
this Agreement (except to the extent permitted by any amendment or waiver), any
Letter of Credit or any of the Security Instruments; (W) the existence of any
claim, set-off, defense or other rights which the Borrower may have at any time
against the beneficiary of any Letter of Credit or any transferee of any Letter
of Credit (or any Persons for whom any such beneficiary or any such transferee
may be acting), any Issuing Bank, the Administrative Agent, any Lender or any
other Person, whether in connection with this Agreement, any Letter of Credit,
the Security Instruments, the Transactions or any unrelated transaction; (X) any
statement, certificate, draft, notice or any other document presented under any
Letter of Credit proves to have been forged, fraudulent, insufficient or invalid
in any respect or any statement therein proves to have been untrue or inaccurate
in any respect whatsoever; (Y) payment by any Issuing Bank under any Letter of
Credit against presentation of a draft or certificate which appears on its face
to comply, but does not comply, with the terms of such Letter of Credit; and

-38-



--------------------------------------------------------------------------------



 



(Z) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.
          Notwithstanding anything in this Agreement to the contrary, the
Borrower will not be liable for payment or performance with respect to any
Letter of Credit that results from the gross negligence or willful misconduct of
the applicable Issuing Bank or its officers, employees, agents or
representatives except, to the extent the Borrower or any Restricted Subsidiary
actually recovers the proceeds for itself or the Issuing Bank of any payment
made by the Issuing Bank in connection with such gross negligence or willful
misconduct, the Borrower will be liable for payment or performance of such
recovered amount minus costs and expenses associated with such recovery.
          (ii) If (A) any Event of Default shall occur and be continuing and the
Borrower receives notice from the Administrative Agent or the Majority Lenders
demanding the deposit of cash collateral pursuant to this Section 2.07(e)(ii),
or (B) the Borrower is required to pay to the Administrative Agent the excess
attributable to an LC Exposure in connection with any prepayment pursuant to
Section 3.04(c), then an amount equal to the LC Exposure (except for any
outstanding Offshore Currency Letters of Credit which shall equal an amount
equal to 110% of the aggregate face amount of all such Offshore Currency Letters
of Credit) shall be deemed to be forthwith due and owing by the Borrower to the
Administrative Agent, for the benefit of the Issuing Banks and the Revolving
Lenders as of the date of any such occurrence. So long as the Borrower is
required to maintain such cash collateral, the Borrower will have a continuing
obligation to maintain in such account at least an amount in cash equal to 110%
of the US Dollar Equivalent of the aggregate amount available for drawing under
all outstanding Offshore Currency Letters of Credit. Such payments shall be held
by the Administrative Agent for the benefit of the Issuing Banks and the
Revolving Lenders as cash collateral securing the LC Exposure in an account or
accounts at its principal office; and the Borrower hereby grants to, and by its
deposit with the Administrative Agent grants to, the Administrative Agent a
security interest in such cash collateral. In the event of any such payment by
the Borrower of amounts contingently owing under outstanding Letters of Credit
and in the event that thereafter drafts or other demands for payment complying
with the terms of such Letters of Credit are not made prior to the respective
expiration dates thereof, the Administrative Agent agrees, if no Event of
Default has occurred and is continuing or if no other amounts are outstanding
under this Agreement, the Notes or the Security Instruments, to remit to the
Borrower (i) amounts for which the contingent obligations evidenced by the
Letters of Credit have ceased and (ii) amounts on deposit as cash collateral for
Letters of Credit.
          (iii) Each Revolving Lender severally and unconditionally agrees that
it shall promptly reimburse each Issuing Bank in dollars an amount equal to such
Revolving Lender’s participation in any Letter of Credit issued by such Issuing
Bank as provided in Section 2.07(a) of any disbursement made by such Issuing
Bank under such Letter of Credit that is not reimbursed according to this
Section 2.07 (other than with respect to disbursements described in the second
paragraph of Section 2.07(e)(i)) and such obligation to reimburse is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Aggregate Revolving Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

-39-



--------------------------------------------------------------------------------



 



If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Revolving Lender of the applicable disbursement, the payment
then due from the Borrower in respect thereof and such Revolving Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Applicable Percentage
of the payment then due from the Borrower, in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to Section 2.07(e)(iii) to reimburse such Issuing Bank, then
to such Revolving Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Revolving Lender pursuant to this paragraph to reimburse
an Issuing Bank for any disbursement shall constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such disbursement.
          (iv) If no Event of Default has occurred and is continuing, and
subject to availability under the Aggregate Revolving Commitments (after taking
into account the LC Exposure), to the extent the Borrower has not reimbursed any
Issuing Bank for any draw upon any Letter of Credit issued by such Issuing Bank
within one (1) Business Day after notice of such disbursement has been received
by the Borrower, the amount of such Letter of Credit reimbursement obligation
shall automatically be funded by the Lenders as a Revolving Loan hereunder and
used to pay such Letter of Credit reimbursement obligation in the percentages
referenced in paragraph (iii) above. If an Event of Default has occurred and is
continuing, or if the funding of such Letter of Credit reimbursement obligation
as a Revolving Loan would cause the aggregate amount of all Revolving Loans
outstanding to exceed the Aggregate Revolving Commitments (after taking into
account the LC Exposure), such Letter of Credit reimbursement obligation shall
not be funded as a Revolving Loan, but instead shall accrue interest as provided
in Section 2.07(e)(i) and be subject to reimbursement under
Section 2.07(e)(iii).
     (f) Replacement of an Issuing Bank. Any Issuing Bank may at any time be
replaced by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to Section
3.05(a). From and after the effective date of any replacement of an Issuing
Bank, (ii) the successor Issuing Bank shall have all the rights and obligations
of the replaced Issuing Bank under this Agreement with respect to Letters of
Credit to be issued by such successor Issuing Bank thereafter and
(iii) references herein to the term “Issuing Bank” shall be deemed to refer to
any successor to any replaced Issuing Bank or to any previous Issuing Bank, or
to any such successor Issuing Bank and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

-40-



--------------------------------------------------------------------------------



 



     Section 2.08 Swingline Loans.
     (a) Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time during
the period from and including the Effective Date to and up to, but excluding,
the Revolving Credit Maturity Date, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $30,000,000, notwithstanding the fact that
such Swingline Loans, when aggregated with the Revolving Credit Exposure of the
Lender acting as the Swingline Lender, may exceed the amount of such Lender’s
Revolving Commitment, or (ii) the aggregate Revolving Credit Exposure exceeding
the Aggregate Revolving Commitments; provided that the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. The Borrower shall pay to the Administrative Agent, for the account of the
Swingline Lender or each Revolving Lender, as applicable, pursuant to
Section 2.08(c), the outstanding aggregate principal and accrued and unpaid
interest under each Swingline Loan no later than fifteen (15) days following
such Swingline Borrowing. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.
     (b) To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by written notice (or telephonic notice
promptly confirmed by such written notice), not later than 12:00 p.m., Eastern
time, on the date of the proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Borrower. The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender by 3:00 p.m., Eastern time, on the requested date of
such Swingline Loan.
     (c) The Revolving Lenders shall participate in Swingline Loans according to
their respective Applicable Percentages. Upon any Swingline Borrowing, the
Administrative Agent shall give notice thereof to each Revolving Lender,
specifying in such notice such Revolving Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Revolving
Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Aggregate
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each Revolving Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.05 with
respect to Loans made by such Revolving Lender (and Section 2.05 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders and shall distribute the payments
received from the Borrower to the Swingline Lender and the other Revolving
Lenders as their interests appear with respect to such Swingline Loans. The
Administrative Agent shall notify the Borrower of any

-41-



--------------------------------------------------------------------------------



 



participations in any Swingline Loan acquired pursuant to this paragraph. The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the Borrower of any default in the payment thereof. Notwithstanding
the foregoing, a Lender shall not have any obligation to acquire a participation
in a Swingline Loan pursuant to this paragraph if an Event of Default shall have
occurred and be continuing at the time such Swingline Loan was made and such
Lender shall have notified the Swingline Lender in writing, at least one
(1) Business Day prior to the time such Swingline Loan was made, that such Event
of Default has occurred and that such Lender will not acquire participations in
Swingline Loans made while such Event of Default is continuing.
ARTICLE III
Payments of Principal and Interest; Prepayments; Fees
     Section 3.01 Repayment of Loans.
     (a) Revolving Loans. On the Revolving Credit Maturity Date, the Borrower
shall pay to the Administrative Agent, for the account of each Revolving Lender,
the outstanding aggregate principal amount of and accrued and unpaid interest on
the Revolving Loans.
     (b) Term Loans. On the Term Loan Maturity Date, the Borrower shall pay to
the Administrative Agent, for the account of each Term Lender, the outstanding
aggregate principal amount of and accrued and unpaid interest on the Term Loans.
     Section 3.02 Interest.
     (a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest
at the Base Rate plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate.
     (b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall
bear interest at the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.
     (c) Swingline Loans. Swingline Loans shall bear interest at the LIBO Rate
for a one (1) month Interest Period that would be applicable to a Revolving
Loan, as that rate may fluctuate in accordance with changes in the LIBO Rate as
determined on a day-to-day basis, plus the Applicable Margin, but in no event to
exceed the Highest Lawful Rate.
     (d) Post-Default Rate. Notwithstanding the foregoing, (i) if any amount of
principal of any Loan is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at the Post-Default Rate,
(ii) if any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Majority Lenders, such amount shall
thereafter bear interest at the Post-Default Rate, and (iii) after an Event of
Default described in Section 10.01(a) has occurred and is continuing, upon the
request of the Majority Lenders, the Borrower shall pay interest on the
principal amount of all Indebtedness at the Post-Default Rate until but
excluding the date on which such Event of Default is cured or waived.

-42-



--------------------------------------------------------------------------------



 



     (e) Interest Payment Dates. Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to Section 3.02(d) shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than an
optional prepayment of an ABR Loan prior to the Revolving Credit Maturity Date
or Term Loan Maturity Date, as applicable), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion. Any accrued and
unpaid interest on the Revolving Loans shall be paid on the Revolving Credit
Maturity Date. Any accrued and unpaid interest on the Term Loans shall be paid
on the Term Loan Maturity Date.
     (f) Interest Rate Computations. All interest with respect to Eurodollar
Loans hereunder shall be computed on the basis of a year of 360 days, unless
such computation would exceed the Highest Lawful Rate, in which case interest
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). All interest with respect
to ABR Loans hereunder shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Base Rate, LIBO Rate or LIBOR shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.
     Section 3.03 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate or LIBOR for such Interest Period; or
     (b) the Administrative Agent is advised by the Majority Lenders that the
LIBO Rate or LIBOR, as applicable, for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
     Section 3.04 Prepayments.
     (a) Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).

-43-



--------------------------------------------------------------------------------



 



     (b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by facsimile) or transmit by
electronic communication, if arrangements for doing so have been approved by the
Administrative Agent, of any prepayment hereunder (i) in the case of prepayment
of a Eurodollar Borrowing, not later than 12:00 p.m., Eastern time, three
(3) Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 p.m., Eastern time, on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid (which shall be (x) in the case of a prepayment of any ABR Borrowing,
in an amount that is an integral multiple of $100,000 or equal to the aggregate
principal balance outstanding of such ABR Borrowing and (y) in the case of a
prepayment of any Eurodollar Borrowing, in an amount that is an integral
multiple of $500,000 and not less than $1,000,000 or equal to the aggregate
principal balance outstanding of such Eurodollar Borrowing); provided that a
notice of prepayment delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or the closing of
a securities offering, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified prepayment
date) if such condition is not satisfied. Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 3.02.
     (c) Mandatory Prepayments.
          (i) If, after giving effect to any termination or reduction of the
Aggregate Revolving Commitments pursuant to Section 2.06(b), the Total Revolving
Credit Exposure exceeds the Aggregate Revolving Commitments, then the Borrower
shall (A) prepay the Borrowings on the date of such termination or reduction in
an aggregate principal amount equal to such excess, and (B) if any excess
remains after prepaying all of the Borrowings as a result of an LC Exposure, pay
to the Administrative Agent on behalf of the Lenders an amount equal to such
excess to be held as cash collateral as provided in Section 2.07(e)(ii).
          (ii) Upon any issuance of Senior Notes by EXLP or the Borrower, the
Borrower shall prepay the Term Loans outstanding in an amount equal to 75% of
the Net Proceeds received by EXLP or the Borrower in connection with such
issuance.
          (iii) Upon any Transfers (other than leases) pursuant to
Section 9.11(c) or (d) of any Property of EXLP or any Restricted Subsidiary to
any Person other than EXLP or any Restricted Subsidiary, the Borrower shall
prepay the outstanding Term Loans by an amount equal to 100% of the Net Proceeds
received by EXLP or any Restricted Subsidiary in excess of $25,000,000 per
fiscal year or $100,000,000 on a cumulative basis, as applicable, in connection
with such Transfers, and such prepayment shall be made on the day that EXLP or a
Restricted Subsidiary receives such Net Proceeds; provided that (A) such Net
Proceeds shall not be required to be so applied on such date so long as no Event
of Default then exists and such Net Proceeds will be used to purchase, maintain
or improve Property (other than inventory or working capital) used or to be used
in the business of EXLP and its Restricted Subsidiaries described in
Section 9.05 in a transaction not prohibited by Section 9.03 within 360 days of
the date of the receipt of

-44-



--------------------------------------------------------------------------------



 



such Net Proceeds; provided that if all or any portion of such Net Proceeds are
not used within 360 days after the date of the receipt of such Net Proceeds (or
such earlier date, if any, as EXLP or such relevant Restricted Subsidiary
determines not to reinvest such Net Proceeds as set forth above), such remaining
portion shall be applied to the outstanding Term Loans on the last day of such
period and (B) this Section 3.04(c)(iii) shall not apply at any time that EXLP’s
Index Debt has an Investment Grade Rating.
          (iv) Each prepayment of Borrowings pursuant to this Section 3.04(c)
shall be applied, first, in the case of any prepayment of the Revolving Loans,
to any Swingline Loans then outstanding, second, ratably to any ABR Borrowings
then outstanding, and, third, to any Eurodollar Borrowings then outstanding, and
if more than one Eurodollar Borrowing is then outstanding, to each such
Eurodollar Borrowing in such order as the Borrower shall elect.
          (v) Prepayments pursuant to this Section 3.04(c) shall be accompanied
by accrued interest to the extent required by Section 3.02. Any prepayments of
the Term Loans may not be reborrowed.
     (d) No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.
     Section 3.05 Fees.
     (a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee (the “Commitment
Fee”), which shall accrue at the applicable rate set forth under the heading
“Commitment Fees” in the table contained in the definition of “Applicable
Margin” on the average daily amount (before deducting any outstanding Swingline
Loans) of the unused amount of the Revolving Commitment of such Lender during
the period from and including the Effective Date to but excluding the Revolving
Credit Maturity Date. Accrued Commitment Fees shall be payable in arrears on the
last day of March, June, September and December of each year and on the
Revolving Credit Maturity Date, commencing on the first such date to occur after
the date hereof. All Commitment Fees shall be computed on the basis of a year of
360 days, unless such computation would exceed the Highest Lawful Rate, in which
case interest shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
     (b) Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Margin used to determine the interest rate applicable to
Revolving Borrowings comprised of Eurodollar Loans on the average daily amount
of such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date of
this Agreement to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to Letters of Credit issued by such Issuing Bank during the period
from and including the date of this Agreement to but excluding the later of the
date of

-45-



--------------------------------------------------------------------------------



 



termination of the Aggregate Revolving Commitments and the date on which there
ceases to be any LC Exposure attributable to Letters of Credit issued by such
Issuing Bank and (iii) to each Issuing Bank, for its own account, its standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the date of this
Agreement; provided that all such fees shall be payable on the Revolving Credit
Maturity Date and any such fees accruing after the Revolving Credit Maturity
Date shall be payable on demand. Any other fees payable to any Issuing Bank
pursuant to this Section 3.05(a) shall be payable within 10 days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days, unless such computation would exceed the Highest Lawful Rate,
in which case such fees shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
     (c) Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent, including the fees set forth in the Fee Letter.
ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs
     Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
     (a) Payments by the Borrower. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 12:00 p.m., Eastern time, on
the date when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim. Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent as specified in Section 12.01, except payments to be made
directly to any Issuing Bank as expressly provided herein and except that
payments pursuant to Section 5.01, Section 5.02, Section 5.03 and Section 12.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder (including reimbursement of
disbursements made under any Offshore Currency Letters of Credit) shall be made
in dollars.
     (b) Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the

-46-



--------------------------------------------------------------------------------



 



parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
     (c) Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements or Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements or Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements or Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this Section 4.01(c) shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
     Section 4.02 Presumption of Payment by the Borrower. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Revolving Lenders, Term Lenders or any Issuing Bank that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Revolving Lenders, Term Lenders or such
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the Revolving Lenders or Term
Lenders or such Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
     Section 4.03 Certain Deductions by the Administrative Agent; Defaulting
Lenders.
     (a) Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.05(b),
Section 2.07(d), Section

-47-



--------------------------------------------------------------------------------



 



2.07(e), Section 4.02 or Section 12.03(b), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
     (b) Payments to Defaulting Lenders. If a Defaulting Lender (or a Lender who
would be a Defaulting Lender but for the expiration of the relevant grace
period) as a result of the exercise of a set off shall have received a payment
in respect of such Lender’s Revolving Credit Exposure and fails to purchase
participations in the Loans and LC Disbursements pursuant to Section 4.01(c),
which results in such Lender’s Revolving Credit Exposure being less than its
Applicable Percentage of the Revolving Credit Exposure or in such Lender’s Term
Credit Exposure being less than its pro rata percent of the outstanding Term
Loans, then no payment will be made to such Defaulting Lender until all amounts
due and owing to the Revolving Lenders or Term Lenders, as applicable, have been
equalized in accordance with each Revolving Lender’s and Term Lender’s
respective pro rata share of the Indebtedness. Further, if at any time prior to
the acceleration or maturity of the Loans, the Administrative Agent shall
receive any payment in respect of principal of a Loan or a reimbursement of an
LC Disbursement while one or more Defaulting Lenders shall be party to this
Agreement, the Administrative Agent shall apply such payment first to the
Borrowing(s) for which such Defaulting Lender(s) shall have failed to fund its
pro rata share until such time as such Borrowing(s) are paid in full or each
Revolving Lender (including each Defaulting Lender) is owed its Applicable
Percentage of all Revolving Loans then outstanding and each Term Lender
(including the Defaulting Lender) is owed its pro rata share of all Term Loans
outstanding. After acceleration or maturity of the Loans, subject to the first
sentence of this Section 4.03(b), all principal will be paid ratably as provided
in Section 10.02(c).
     (c) Defaulting Lenders. Notwithstanding any provision of any Loan Document
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
          (i) Fees otherwise payable pursuant to Section 3.05(a) shall cease to
accrue on the unfunded portion of the Revolving Commitment of such Defaulting
Lender.
          (ii) The Revolving Commitment, the Term Commitment, the Revolving
Credit Exposure and the outstanding Term Loans of such Defaulting Lender shall
not be included in determining whether all Lenders, the Majority Lenders or each
adversely affected Lender have taken or may take any action hereunder (including
any consent to any amendment or waiver pursuant to Section 12.02), and no
consent of such Defaulting Lender shall be required to take any action hereunder
that requires the consent of all Lenders, the Majority Lenders or each adversely
affected Lender (including any consent to any amendment or waiver pursuant to
Section 12.02), provided that any waiver, amendment or modification (A) that
would increase the Revolving Commitment or Term Commitment of such Defaulting
Lender, (B) reduce the principal of any Loan owed to such Defaulting Lender or
(C) requiring the consent of all Lenders or each adversely affected Lender which
affects such Defaulting Lender differently than all other Lenders or all other
adversely affected Lenders, as the case may be, shall require the consent of
such Defaulting Lender.

-48-



--------------------------------------------------------------------------------



 



          (iii) If any LC Exposure or Swingline Exposure exists at the time a
Revolving Lender becomes a Defaulting Lender then:
                    (A) all or any part of such LC Exposure or Swingline
Exposure shall be reallocated (effective as of the date such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders with Revolving Commitments
in accordance with their respective Applicable Percentages (for the purposes of
such reallocation the Defaulting Lender’s Revolving Commitment shall be
disregarded in determining the Non-Defaulting Lender’s Applicable Percentage)
but only to the extent (x) the sum of all Non-Defaulting Lenders’ Revolving
Credit Exposures plus such Defaulting Lender’s LC Exposure and Swingline
Exposure does not exceed the total of all Non-Defaulting Lenders’ Revolving
Commitments, (y) the conditions set forth in Section 6.02(a) and (c) are
satisfied at such time and (z) the sum of each Non-Defaulting Lender’s Revolving
Credit Exposure plus its reallocated share of such Defaulting Lender’s LC
Exposure does not exceed such Non-Defaulting Lender’s Revolving Commitment;
                    (B) if the reallocation described in clause (A) above
cannot, or can only partially, be effected, then the Borrower shall, within
three (3) Business Days following written notice from the Administrative Agent,
cash collateralize such Defaulting Lender’s LC Exposure and Swingline Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above)
in accordance with the procedures set forth in Section 2.07(e)(ii) for so long
as such LC Exposure or Swingline Exposure is outstanding and the relevant
Defaulting Lender remains a Defaulting Lender;
                    (C) if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to this Section 4.03, then the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;
                    (D) if the applicable LC Exposure of the Non-Defaulting
Lenders is reallocated pursuant to this Section 4.03(c), then the fees payable
to the Lenders pursuant to Section 3.05(a) and Section 3.05(b) shall be adjusted
in accordance with such Non-Defaulting Lenders’ Applicable Percentages; and
                    (E) if any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to Section 4.03(c)(iii), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all commitment fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s Revolving
Commitment that was utilized by such LC Exposure) under Section 3.05(a) and
letter of credit fees payable under Section 3.05(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the applicable Issuing Banks
until such LC Exposure is cash collateralized and/or reallocated.
     (d) So long as any Revolving Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be one hundred percent (100%) covered
by the Revolving Commitments of the Non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section 4.03(c),
and

-49-



--------------------------------------------------------------------------------



 



participating interests in any such newly issued or increased Letter of Credit
or newly made Swingline Loan shall be allocated among Non-Defaulting Lenders in
a manner consistent with Section 4.03(c)(iii) (and Defaulting Lenders shall not
participate therein).
     (e) In the event that the Administrative Agent, the Borrower, the Issuing
Banks and the Swingline Lender agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
LC Exposure and Swingline Exposure of the Revolving Lenders shall be readjusted
to reflect the inclusion of such Lender’s Revolving Commitment and on such date,
if necessary as a result of a Revolving Loan funding pursuant to
Section 2.07(e), such Revolving Lender shall purchase at par such of the
Revolving Loans of the other Revolving Lenders as the Administrative shall
determine may be necessary in order for such Lender to hold such Revolving Loans
in accordance with its Applicable Percentage.
ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality
     Section 5.01 Increased Costs.
     (a) Eurodollar Changes in Law. If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the LIBO Rate); or
          (ii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or any Issuing Bank determines that
any Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.
     (c) Certificates. A certificate of a Lender or any Issuing Bank setting
forth in reasonable detail the amount or amounts necessary to compensate such
Lender or such Issuing

-50-



--------------------------------------------------------------------------------



 



Bank or its holding company, as the case may be, as specified in Section 5.01(a)
or (b) shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within thirty
(30) days after receipt thereof.
     (d) Effect of Failure or Delay in Requesting Compensation. Failure or delay
on the part of any Lender or any Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or such Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate such Lender or such Issuing Bank pursuant to this
Section for any increased costs or reductions incurred more than 270 days prior
to the date that such Lender or such Issuing Bank, as the case may be, delivers
written notice to the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
     Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 5.04(b), then, in any such
event, the Borrower shall compensate each Revolving Lender or Term Lender, as
the case may be, for the loss, cost and expense attributable to such event. Such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the LIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the Eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
     Section 5.03 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes unless such deduction is required by applicable law; provided that if the
Borrower or any Guarantor shall be required by applicable law to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) to the extent that
the deduction is made on account of Indemnified Taxes or Other Taxes, the

-51-



--------------------------------------------------------------------------------



 



sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.03(a)), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower or such Guarantor shall make such
deductions as are determined by it to be required based upon the documentation
it has received pursuant to Section 5.03(e), and (iii) the Borrower or such
Guarantor shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
     (b) Payment of Other Taxes by the Borrower. The Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, a Lender or each Issuing Bank, within ten (10) days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or such Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 5.03) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate of the Administrative Agent, such Lender
or an Issuing Bank as to the amount of such payment or liability under this
Section 5.03 shall be delivered to the Borrower and shall be conclusive absent
manifest error. Notwithstanding any provision to the contrary herein or in any
other Loan Document, neither the Borrower nor a Guarantor shall indemnify any
Person for, or pay any additional amounts with respect to, any Excluded Taxes.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
     (e) Certain Lenders and Issuing Bank; Tax Documentation. Any Foreign Lender
that is entitled to an exemption from or reduction of withholding tax under the
law of the jurisdiction in which the Borrower is located, or any treaty to which
such jurisdiction is a party, with respect to payments under this Agreement or
any other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate. In addition, any Lender or Issuing
Bank, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender or Issuing Bank is
subject to backup withholding or information reporting requirements. Each Lender
or Issuing Bank shall promptly notify the Borrower and the Administrative Agent
of any change in circumstances which would modify or render invalid any claimed
exemption or reduction.

-52-



--------------------------------------------------------------------------------



 



     (f) Tax Refunds. If the Administrative Agent, a Lender or any Issuing Bank
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 5.03, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 5.03 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower, upon the request of the
Administrative Agent, such Lender or such Issuing Bank, agrees to repay the
amount paid over to the Borrower (plus any penalties, additions to tax, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such Issuing Bank in the event the
Administrative Agent, such Lender or such Issuing Bank is required to repay such
refund to such Governmental Authority. This Section 5.03(f) shall not be
construed to require the Administrative Agent, any Lender or any Issuing Bank to
make available its tax returns (or any other information relating to its Taxes
which it deems confidential) to the Borrower or any other Person.
     Section 5.04 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
     (b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 5.01, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, (iii) in connection with any consent to or approval of any
proposed amendment, waiver, consent or release with respect to any Loan Document
that requires the consent of each Lender or the consent of each Lender affected
thereby, the consent of the Majority Lenders shall have been obtained but any
Lender has not so consented to or approved such proposed amendment, waiver,
consent or release or (iv) any Lender becomes a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04(c)), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, delayed or conditioned
(ii) such Lender shall have received payment of an amount

-53-



--------------------------------------------------------------------------------



 



equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 5.01 or payments required to be made
pursuant to Section 5.03, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
     Section 5.05 Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
Applicable Lending Office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such Eurodollar Loans and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Loans (and, if
such Lender so requests by notice to the Borrower and the Administrative Agent,
all Affected Loans of such Lender then outstanding shall be automatically
converted into ABR Loans on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or converted into) ABR
Loans, all payments of principal which would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its ABR Loans.
ARTICLE VI
Conditions Precedent
     Section 6.01 Effective Date. The effectiveness of this Agreement and the
obligation of the Lenders to make Loans and of each Issuing Bank to issue
Letters of Credit hereunder are subject to satisfaction (or waiver in accordance
with Section 12.02) of the following conditions:
     (a) the receipt by the Administrative Agent of the following documents,
each of which shall be reasonably satisfactory to the Administrative Agent in
form and substance:
          (i) a certificate of the Secretary or an Assistant Secretary (or its
equivalent) of each of the Borrower, EXLP and each other Obligor, setting forth
(A) resolutions of its board of directors (or equivalent governing body) with
respect to the authorization of such Obligor to execute and deliver the Loan
Documents to which it is a party and to enter into the Transactions contemplated
in those documents, (B) the officers (or the equivalent thereof) of such Obligor
(I) who will be signing the Loan Documents to which such Obligor is a party and
(II) who will, until replaced by another officer or officers (or the equivalent
thereof) duly authorized for that purpose, act as a representative of such
Obligor for the purposes of signing documents and giving notices and other
communications in connection with this Agreement and the Transactions
contemplated hereby, (C) specimen signatures of the authorized officers (or the
equivalent thereof) referred to in clause (I), and (D) the Organization
Documents of such Obligor, certified as being true and complete. The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from such party to the
contrary;

-54-



--------------------------------------------------------------------------------



 



          (ii) certificates with respect to the existence, qualification and
good standing of EXLP, the Borrower and each other Obligor issued by the
appropriate state agencies in the jurisdiction of organization of such Obligor;
          (iii) a compliance certificate which shall be substantially in the
form of Exhibit D-1, duly and properly executed by a Responsible Officer of the
Borrower and dated as of the Effective Date;
          (iv) counterparts of this Agreement signed on behalf of each party
hereto (in such number as may be reasonably requested by the Administrative
Agent);
          (v) the Notes duly completed and executed for each Lender that has
requested a Note at least one Business Day prior to the Effective Date;
          (vi) the Security Instruments described on Exhibit F, duly completed
and executed in sufficient number of counterparts for recording, if necessary;
          (vii) an opinion of Baker Botts L.L.P., special counsel to the
Obligors, in form and substance reasonably satisfactory to the Administrative
Agent, as to such matters incident to the Transactions herein contemplated as
the Administrative Agent may reasonably request;
          (viii) (A) a summary of insurance coverage of EXLP and its Restricted
Subsidiaries evidencing that they are carrying insurance in accordance with
Section 7.18, (B) certificates with respect to the insurance carried by EXLP and
its Restricted Subsidiaries evidencing that the Administrative Agent has been
named as an additional insured pursuant to Section 8.03(b) and (C) a Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
any real property Collateral subject to a Mortgage on which a building or a
mobile home is located;
          (ix) copies of Requests for Information or Copies (Form UCC-11) or
equivalent commercially obtained reports, listing all effective financing
statements which name any Obligor (under their present names and any previous
names maintained within the previous five years) as debtor and which are filed
in all jurisdictions in which such Obligors are organized, together with copies
of such financing statements;
          (x) a Borrowing Request in the form of Exhibit B with respect to any
Borrowings to be made on the Effective Date, duly completed and executed by the
Borrower; and
          (xi) a Letter of Credit Agreement pertaining to each new Letter of
Credit to be issued on the Effective Date, if any, duly completed and executed
by the Borrower.
     (b) The Borrower shall have paid (i) to the Administrative Agent and the
Lenders all fees payable to them on or prior to the Effective Date pursuant to
Section 3.05(c) and the Fee Letter, (ii) to the Lenders all fees otherwise
agreed upon by such parties to be paid to the Lenders on or prior to the
Effective Date, and (iii) to the extent Borrower has received an invoice at or
before 12:00 p.m., Eastern time, one Business Day prior to the Effective Date,
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
pursuant to Section 12.03 or any

-55-



--------------------------------------------------------------------------------



 



other Loan Document (including, without limitation, reasonable legal fees and
expenses and recording taxes and fees).
     (c) Except as set forth on Schedule 6.01(c), all Property in which the
Administrative Agent shall, at such time, be entitled to have a Lien pursuant to
this Agreement or any Security Instrument shall have been physically delivered
to the possession of the Administrative Agent or any bailee accepted by the
Administrative Agent to the extent that such possession is necessary for the
purpose of perfecting the Administrative Agent’s Lien in such Collateral.
     (d) Each document (including any Uniform Commercial Code financing
statement) required by this Agreement or under law or reasonably requested by
the Administrative Agent to be filed, registered or recorded in order to create
in favor of the Administrative Agent, for the benefit of the Lenders, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than Permitted Liens), shall be in proper form for
filing, registration or recordation.
     (e) The Administrative Agent shall have received evidence that the Existing
ABS Facility has been terminated and that the Liens securing the Existing ABS
Facility have been released (which termination and release may be
contemporaneous with the satisfaction of the conditions under this Section and
the application of proceeds of any Borrowings to occur on the Effective Date).
     (f) The Administrative Agent shall have received such other documents as
the Administrative Agent or any Lender or special counsel to the Administrative
Agent may reasonably request.
     The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 12.02)
at or prior to 2:00 p.m., Eastern time, on November 30, 2010 (and, in the event
such conditions are not so satisfied or waived, the Aggregate Commitments shall
terminate at such time).
     Section 6.02 Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing (including the initial funding), and of
the Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:
     (a) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
     (b) On the date of the initial funding, the representations and warranties
of the Obligors set forth in this Agreement and in the other Loan Documents
shall be true and correct, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
the date of the initial funding, such representations and warranties shall
continue to be true and correct as of such specified earlier date.

-56-



--------------------------------------------------------------------------------



 



     (c) Except for the initial funding, the representations and warranties of
the Obligors set forth in this Agreement and in the other Loan Documents shall
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representation or warranty that is
already qualified or modified by materiality in the text thereof) on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, such
representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date.
     (d) The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for the issuance, amendment, renewal
or extension of a Letter of Credit, as applicable, in accordance with
Section 2.07, as applicable.
     Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) and 6.02(b) or 6.02(c), as applicable.
ARTICLE VII
Representations and Warranties
     Each of EXLP, the Borrower and each Guarantor by its execution of a
Guaranty Agreement, represents and warrants with respect to itself, as
applicable, to the Administrative Agent, the Issuing Banks and the Lenders as
follows:
     Section 7.01 Legal Existence. Such Obligor and each of its Significant
Domestic Subsidiaries: (a) is a legal entity duly organized, legally existing
and in good standing (if applicable) under the laws of the jurisdiction of its
current organization, except as permitted by Section 9.06; (b) has all requisite
power, and has all material governmental licenses, authorizations, consents and
approvals necessary to own its assets and carry on its business as now being or
as proposed to be conducted; and (c) is qualified to do business in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would result in a
Material Adverse Effect.
     Section 7.02 Financial Condition. Since December 31, 2009, no change,
event, development or circumstance has occurred or shall then exist that has had
a Material Adverse Effect.
     Section 7.03 Litigation. Except as disclosed to the Lenders in
Schedule 7.03 hereto, at the Effective Date there is no litigation, legal,
administrative or arbitral proceeding, investigation or other action of any
nature pending against or, to its knowledge, threatened against or affecting it
or any of its Subsidiaries as to which there is a reasonable likelihood of any
judgment liability against it or any of its Subsidiaries which would reasonably
be expected to have a Material Adverse Effect. No litigation is pending or, to
its knowledge, threatened which enjoins, prohibits or restrains or, with respect
to any threatened litigation, seeks to enjoin, prohibit or restrain, the making
or repayment of any Loan, the issuance, amendment, renewal, or extension of any
Letter

-57-



--------------------------------------------------------------------------------



 



of Credit or the reimbursement of disbursements under any Letter of Credit or
the consummation of the Transactions contemplated by this Agreement or any other
Loan Document.
     Section 7.04 No Breach. Neither the execution and delivery of the Loan
Documents to which it or any of its Restricted Subsidiaries is a party, nor
compliance with the terms and provisions hereof, nor the borrowing of any Loan
or the issuance, amendment, renewal or extension of any Letter of Credit will
contravene or result in a breach of, the charter or by-laws of such Obligor or
any of its Restricted Subsidiaries, or any Governmental Requirement or any
agreement or instrument to which it or any of its Restricted Subsidiaries is a
party (other than any agreement or instrument the contravention of which or
breach of which could not reasonably be expected to be materially adverse to any
Secured Party) or by which it is bound or to which it or its Properties are
subject, or constitute a default under any such agreement or instrument, or
result in the creation or imposition of any Lien upon any of the revenues or
assets of it or any of its Restricted Subsidiaries pursuant to the terms of any
such agreement or instrument, other than the Liens created by the Loan
Documents.
     Section 7.05 Authority. Such Obligor and each of its Restricted
Subsidiaries has all necessary power and authority to execute, deliver and
perform its obligations under the Loan Documents to which it is a party; and the
execution, delivery and performance by such Obligor and each of its Restricted
Subsidiaries of the Loan Documents to which it is a party have been duly
authorized by all necessary action on its part; and the Loan Documents to which
each Obligor and each of its Restricted Subsidiaries is a party constitute the
legal, valid and binding obligations of such Obligor and each of its Restricted
Subsidiaries, enforceable against such Obligor and each of its Restricted
Subsidiaries in accordance with their terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
     Section 7.06 Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by such Obligor or any of its Restricted
Subsidiaries of the Loan Documents to which it is a party, for the borrowing of
any Loan or the issuance, amendment, renewal or extension of a Letter of Credit
hereunder, or for the validity or enforceability of any of the Loan Documents,
except for those that have been obtained or made and are in effect and except
for the recording and filing of the Security Instruments as required by this
Agreement.
     Section 7.07 Use of Loans and Letters of Credit. The Borrower will use the
proceeds of the Loans and Letters of Credit for refinancing the Existing Credit
Agreement, refinancing the Existing ABS Facility, terminating certain interest
rate Hedging Agreements, paying fees and expenses in connection with the
foregoing and this Agreement, for acquisitions permitted hereunder, to repay
debt which is assumed and paid in connection with such acquisitions, to pay
permitted distributions, and for working capital and other general corporate
purposes not in contravention of any Governmental Requirement or of any Loan
Document. The Borrower will use the proceeds of any Term Loans provided in
connection with any additional Term Commitments under Section 2.06(c) as
required in the applicable Term Loan Assumption Agreement. The Borrower is not
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board of

-58-



--------------------------------------------------------------------------------



 



Governors of the Federal Reserve System), and no part of the proceeds of any
Loan hereunder will be used to buy or carry any margin stock (other than units
of EXLP).
     Section 7.08 ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $500,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $1,000,000 the fair market value of
the assets of all such underfunded Plans.
     Section 7.09 Taxes. Except as set forth in Schedule 7.09, (a) such Obligor
and its Domestic Subsidiaries have filed all United States Federal income tax
returns and have paid all Taxes due pursuant to such returns except (i) such
Taxes as are being contested in good faith by appropriate proceedings and for
which such Obligor has set aside on its books adequate reserves in accordance
with GAAP or (ii) where failure to file such tax returns and pay such Taxes
would not result in a liability in excess of $5,000,000 in the aggregate and
(b) such Obligor and its Domestic Subsidiaries have filed all tax returns which
are required to be filed by them (other than those described in clause
(a) above) and have paid all Taxes due pursuant to such returns or pursuant to
any assessment received by it or any of its Domestic Subsidiaries, except
(i) such Taxes as are being contested in good faith by appropriate proceedings
and for which such Obligor has set aside on its books adequate reserves in
accordance with GAAP or (ii) where failure to file such tax returns and pay such
Taxes would not result in a Material Adverse Effect. The charges, accruals and
reserves on the books of each Obligor and its Domestic Subsidiaries in respect
of Taxes and other governmental charges are, in the opinion of such Obligor,
adequate. No tax lien has been filed and, to the knowledge of such Obligor, no
claim is being asserted with respect to any such Tax, fee or other charge which
would result in a Material Adverse Effect.
     Section 7.10 Titles, Etc.
     (a) Except as set forth in Schedule 7.10, such Obligor and its Restricted
Subsidiaries have good and marketable title to their material Properties,
(i) except in cases where the failure to have said good and marketable title
would not result in a Material Adverse Effect and (ii) free and clear of all
Liens, except Permitted Liens.
     (b) All leases and agreements necessary for the conduct of the business of
such Obligor and its Restricted Subsidiaries are valid and subsisting, in full
force and effect and there exists no default, or event or circumstance which
with the giving of notice or the passage of time or both would give rise to a
default, under any such lease or agreement which would result in a Material
Adverse Effect.
     Section 7.11 No Material Misstatements. No written information, statement,
exhibit, certificate, document or report furnished to the Administrative Agent
and the Lenders (or any of them) by such Obligor or any of its Restricted
Subsidiaries in connection with the negotiation of

-59-



--------------------------------------------------------------------------------



 



this Agreement, including the Information Memorandum, or delivered hereunder (as
modified or supplemented by other information so furnished), when taken as a
whole with all other written information, statements, exhibits, certificates,
documents and reports so furnished or delivered, contains any material
misstatement of fact or omits to state a material fact necessary to make the
statements contained therein not materially misleading in the light of the
circumstances in which made. To the knowledge of such Obligor, there is no fact
peculiar to such Obligor or any of its Restricted Subsidiaries which has a
Material Adverse Effect and which has not been set forth in this Agreement or
the other documents, certificates and statements furnished to the Administrative
Agent by or on behalf of such Obligor or any of its Restricted Subsidiaries or
otherwise prior to, or on, the Effective Date in connection with the
Transactions contemplated hereby.
     Section 7.12 Investment Company Act. Neither EXLP nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
     Section 7.13 Subsidiaries. As of the Effective Date, (a) except as set
forth in Schedule 7.13, EXLP has no Subsidiaries and (b) all Subsidiaries listed
on Schedule 7.13 are Restricted Subsidiaries.
     Section 7.14 Location of Business and Offices. The Borrower’s principal
place of business and chief executive office is located at the addresses stated
on its signature page of this Agreement.
     Section 7.15 Defaults. Neither such Obligor nor any of its Restricted
Subsidiaries is in material default under, nor has any event or circumstance
occurred which, but for the expiration of any applicable grace period or the
giving of notice, or both, would constitute a material default under, any
material agreement or instrument to which such Obligor or any of its Restricted
Subsidiaries is a party or by which such Obligor or any of its Restricted
Subsidiaries is bound, which default would result in a Material Adverse Effect.
No Default hereunder has occurred and is continuing.
     Section 7.16 Environmental Matters. Except (a) as provided in a notice to
all Lenders or (b) as would not have a Material Adverse Effect:
          (i) Neither any Property of it or any of its Subsidiaries nor the
operations conducted thereon violate any order or requirement of any court or
Governmental Authority or any Environmental Laws;
          (ii) Without limitation of clause (i) above, no Property of it or any
of its Subsidiaries nor the operations currently conducted thereon or, to the
best knowledge of it, by any prior owner or operator of such Property or
operation, are in violation of or subject to any existing, pending or threatened
action, suit, investigation, inquiry or proceeding by or before any court or
Governmental Authority concerning compliance with Environmental Laws or to any
remedial obligations under Environmental Laws;
          (iii) All notices, permits, licenses or similar authorizations, if
any, required by Environmental Laws to be obtained or filed in connection with
the operation or use of any and

-60-



--------------------------------------------------------------------------------



 



all Property of it and each of its Subsidiaries, including without limitation,
past or present treatment, storage, disposal or release of a hazardous substance
or solid waste into the environment, have been duly obtained or filed, and it
and each of its Subsidiaries are in compliance with the terms and conditions of
all such notices, permits, licenses and similar authorizations;
          (iv) All hazardous substances, solid waste, and oil and gas
exploration and production wastes, if any, generated at any and all Property of
it or any of its Subsidiaries have in the past been transported, treated and
disposed of in accordance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and, to the best knowledge of it, all such transport carriers and
treatment and disposal facilities have been and are operating in compliance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and are not the
subject of any existing, pending or threatened action, investigation or inquiry
by any Governmental Authority in connection with any Environmental Laws;
          (v) Except in compliance with Environmental Laws and so as not to pose
an imminent and substantial endangerment to public health or welfare or the
environment, no hazardous substances, solid waste, or oil and gas exploration
and production wastes, have been disposed of or otherwise released and there has
been no threatened release of any hazardous substances on or to any Property of
it or any of its Subsidiaries;
          (vi) To the extent applicable, all Property of it and each of its
Subsidiaries currently satisfies all design, operation, and equipment
requirements imposed by the OPA or scheduled as of the Effective Date to be
imposed by OPA during the term of this Agreement, and it does not have any
reason to believe that such Property, to the extent subject to OPA, will not be
able to maintain compliance with the OPA requirements during the term of this
Agreement; and
          (vii) Neither it nor any of its Subsidiaries has any known contingent
liability under Environmental Laws in connection with any release or threatened
release of any oil, hazardous substance or solid waste into the environment.
     Section 7.17 Compliance with the Law. Neither any Obligor nor any of its
Subsidiaries has violated any Governmental Requirement or failed to obtain any
license, permit, franchise or other governmental authorization necessary for the
ownership of any of its Properties or the conduct of its business, which
violation or failure would (in the event such violation or failure were asserted
by any Person through appropriate action) result in a Material Adverse Effect.
     Section 7.18 Insurance. Such Obligor has, and has caused all of its
Restricted Subsidiaries to have, insurance policies sufficient for compliance by
each of them with all applicable requirements of law and of all material
agreements to which such Obligor or any of its Restricted Subsidiaries is a
party; such policies are valid, outstanding and enforceable policies and provide
insurance coverage in at least such amounts and against at least such risks (but
including in any event public liability) as are usually insured against in the
same general area by companies engaged in the same or a similar business for the
assets and operations of the Obligors and their Restricted Subsidiaries. The
Administrative Agent and the Lenders have been named as additional insureds in
respect of such liability insurance policies, and the Administrative

-61-



--------------------------------------------------------------------------------



 



Agent has been named as loss payee with respect to property loss insurance, to
the extent any of the Obligors or their Restricted Subsidiaries have property
loss insurance. For the avoidance of doubt, unless an Event of Default has
occurred and is continuing, any property loss insurance proceeds received by the
Administrative Agent in its capacity as “loss payee” under the property loss
insurance policies of any of the Obligors or their Restricted Subsidiaries shall
be remitted to such Obligor or its Restricted Subsidiary.
     Section 7.19 Hedging Agreements. Schedule 7.19 sets forth, as of the
Effective Date, a true and complete list of all Hedging Agreements (including
commodity price swap agreements, forward agreements or contracts of sale which
provide for prepayment for deferred shipment or delivery of oil, gas or other
commodities) of such Obligor and each of its Restricted Subsidiaries, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark-to-market value thereof as
of the last day of the immediately preceding calendar month, all credit support
agreements relating thereto (including any margin required or supplied), and the
counterparty to each such agreement.
     Section 7.20 Restriction on Liens. Except as set forth in Schedule 7.20,
neither such Obligor nor any of its Restricted Subsidiaries is a party to any
agreement or arrangement (other than this Agreement and the Security
Instruments), or subject to any order, judgment, writ or decree, which restricts
or purports to restrict its ability to grant Liens pursuant to this Agreement
and the Security Instruments to the Administrative Agent, for the benefit of the
Secured Parties, on or in respect of its material Properties.
     Section 7.21 Solvency. Before and after giving effect to the Transactions
contemplated hereby, each Obligor is Solvent.
     Section 7.22 Security Instruments.
     (a) Collateral Agreement. The provisions of the Collateral Agreement are
effective to create, in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable Lien on, and security
interest in, all of the Collateral described therein, and (i) when financing
statements and other filings in appropriate form are filed in the offices
specified in the Collateral Agreement and (ii) upon the taking of possession or
control by the Administrative Agent of the Collateral described therein with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Administrative Agent
to the extent possession or control by the Administrative Agent is required by
the Collateral Agreement), the Liens created by the Collateral Agreement shall
constitute fully perfected first priority Liens on, and security interests in,
all right, title and interest of the Obligors in such Collateral (other than
such Collateral in which a Lien or a security interest cannot be perfected by
filing, possession or control under the Uniform Commercial Code as in effect at
the relevant time in the relevant jurisdiction), in each case free of all Liens
other than Permitted Liens, and prior and superior to all other Liens other than
Permitted Liens.
     (b) Mortgages. Each Mortgage is effective to create, in favor of the
Administrative Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Parties, legal, valid and enforceable
Liens on, and security interests in, all of the Collateral described therein,
subject only to Permitted Liens, and when the Mortgages are filed in the offices
specified on Schedule 7.22 (or, in the case of any Mortgage executed and
delivered

-62-



--------------------------------------------------------------------------------



 



after the date hereof in accordance with the provisions of Section 8.05 and
Section 8.07, when such Mortgage is filed in the appropriate offices), the
Mortgages shall constitute fully perfected first priority Liens on, and security
interests in, all right, title and interest of the Obligors in that portion of
the Collateral described in such Mortgages constituting real property and
fixtures affixed or attached to such real property, in each case prior and
superior in right to any other person, other than Permitted Liens.
     (c) Valid Liens. Each Security Instrument delivered pursuant to
Section 8.05 or Section 8.07, upon execution and delivery thereof, is effective
to create in favor of the Administrative Agent, for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, all
of the Collateral described therein, and (i) when financing statements and other
filings in appropriate form are filed or recorded in the appropriate offices as
are required by such Security Instrument, and (ii) upon the taking of possession
or control by the Administrative Agent of the Collateral described therein with
respect to which a security interest may be perfected only by possession or
control, the Liens created by such Security Instrument will constitute fully
perfected first priority Liens on, and security interests in, all right, title
and interest of the Obligors that are parties to such Security Instrument in
such Collateral (other than such Collateral in which a Lien or security interest
cannot be perfected by filing, possession or control under the Uniform
Commercial Code as in effect at the relevant time in the relevant jurisdiction),
in each case free of all Liens other than Permitted Liens.
ARTICLE VIII
Affirmative Covenants
     Each of EXLP and the Borrower and each Guarantor by its execution of a
Guaranty Agreement covenants and agrees that, until all of the Commitments have
expired or been terminated and all Loans hereunder, all interest thereon and all
other amounts payable by the Borrower hereunder have been paid in full (other
than indemnities and other contingent obligations not then due and payable and
as to which no claim has been made at the time of determination) and all Letters
of Credit have expired or terminated (unless cash collateralized in accordance
with Section 2.07(a)):
     Section 8.01 Reporting Requirements. The EXLP shall deliver, or shall cause
to be delivered, to the Administrative Agent:
     (a) Financial Statements. (i) Within 30 days after the same is required to
be filed with the SEC or any successor agency (but in any event within 90 days
of the end of each fiscal year of EXLP), a copy of each annual report and any
amendment to any annual report filed by EXLP with the SEC or any successor
agency pursuant to Section 13 or 15(d) of the Exchange Act (currently Form
10-K), as the same may be amended from time to time, (ii) within 30 days after
the same is required to be filed by EXLP with the SEC or any successor agency
(but in any event within 60 days after the end of each of the first three fiscal
quarters of EXLP), a copy of each quarterly report and any amendment to any
quarterly report filed by EXLP with the SEC or any successor agency pursuant to
Section 13 or 15(d) of the Exchange Act (currently Form 10-Q), as the same may
be amended from time to time, and (iii) promptly after the same become publicly
available, but in any event within 15 days following the date the same are
required to be filed with the SEC, all other reports, notices, proxy statements
or other documents that are distributed by EXLP to its unitholders generally and
all regular and periodic final reports

-63-



--------------------------------------------------------------------------------



 



(including, without limitation, reports on Form 8-K) filed by EXLP with the SEC,
which are publicly available; provided, however, that EXLP shall be deemed to
have furnished the information required by this Section 8.01(a) if EXLP shall
have timely made the same available on “EDGAR” (or any successor thereto) and/or
on its home page on the worldwide web (at the date of this Agreement located at
http://www.exterran.com/); provided further, however, that if the Administrative
Agent is unable to access EDGAR (or any successor thereto) or EXLP’s home page
on the worldwide web, EXLP agrees to provide the Administrative Agent with paper
copies of the information required to be furnished pursuant to this
Section 8.01(a) promptly following notice from the Administrative Agent.
     (b) Budget. Within 90 days following the end of each fiscal year of EXLP, a
copy of the operating budget and capital budget of EXLP and its Restricted
Subsidiaries prepared on a consolidated basis for the succeeding fiscal year.
     (c) Notice of Default, Etc. Promptly after a Responsible Officer of EXLP or
the Borrower obtains knowledge of any Default or Material Adverse Effect has
occurred, a notice of such Default or Material Adverse Effect, describing the
same in reasonable detail and the action EXLP or the Borrower proposes to take
with respect thereto.
     (d) Management Letters. Promptly after the receipt thereof by EXLP, the
Borrower or any Significant Domestic Subsidiary, a copy of any “management
letter” addressed to the board of directors of EXLP, the Borrower or such
Significant Domestic Subsidiary from EXLP’s certified public accountants.
     (e) Other Matters. From time to time such other information regarding the
business, affairs or financial condition of EXLP, the Borrower or any
Significant Domestic Subsidiary (including, without limitation, any Plan or
Multiemployer Plan and any reports or other information required to be filed
under ERISA) as the Administrative Agent may reasonably request.
     (f) Labor Disputes. Promptly upon becoming aware of any labor dispute which
would result in a Material Adverse Effect, a notice of such dispute describing
such dispute in detail and the action the Borrower proposes to take with respect
thereto.
     (g) Compliance Certificate. The Borrower, within ten (10) Business Days of
any delivery or deemed delivery of any annual report or quarterly report on or
after December 31, 2010 pursuant to paragraph (a) above, will furnish to the
Administrative Agent (i) a certificate substantially in the form of Exhibit D-2
executed by a Responsible Officer of the Borrower (A) certifying as to the
matters set forth therein and stating that no Default has occurred and is
continuing as of the date thereof (or, if any Default has occurred and is
continuing as of the date thereof, describing the same in reasonable detail) and
(B) setting forth in reasonable detail the computations necessary to determine
whether EXLP is in compliance with Section 9.10(a), (b) and (c), as applicable,
as of the end of the most recently ended fiscal quarter or fiscal year, as
applicable; and (ii) a report, in form and substance satisfactory to the
Administrative Agent, setting forth as of the date of such certificate a true
and complete list of all Hedging Agreements (including commodity price swap
agreements, forward agreements or contracts of sale which provide for prepayment
for deferred shipment or delivery of oil, gas or other commodities) to which any
Obligor or any of its Restricted Subsidiaries is a party, the material terms
thereof

-64-



--------------------------------------------------------------------------------



 



(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value therefor, any new credit support
agreements relating thereto not listed in Schedule 7.19, any margin required or
supplied under any credit support document, and the counterparty to each such
agreement.
     (h) Consolidating Financials. Within 90 days after the end of each fiscal
year of EXLP and within 60 days after the end of each of the first three fiscal
quarters of EXLP, EXLP shall deliver a consolidating balance sheet as of the
last day of the most recently ended fiscal quarter and an income statement for
the most recently ended fiscal quarter with respect to its Unrestricted
Subsidiaries, if any.
     Section 8.02 Litigation. Such Obligor shall promptly give to the
Administrative Agent notice of any litigation or governmental investigation or
proceeding pending against it or any of its Subsidiaries which would result in a
Material Adverse Effect.
     Section 8.03 Maintenance, Etc.
     (a) Generally. Except as otherwise permitted by Section 9.06, such Obligor
shall, and shall cause each of its Significant Domestic Subsidiaries to:
(i) preserve and maintain its legal entity existence and all of its material
rights, privileges, franchises, patents, trademarks, copyrights and licenses;
(ii) keep books of record and account in which full, true and correct entries
will be made of all dealings or transactions in relation to its business and
activities; (iii) comply with all Governmental Requirements if the failure to
comply with such requirements will have a Material Adverse Effect; (iv) pay and
discharge all Taxes, assessments and governmental charges or levies imposed on
it or on its income or profits or on any of its Property prior to the date on
which penalties attach thereto, except for any such Tax, assessment, charge or
levy the payment of which is being contested in good faith and by proper
proceedings and against which adequate reserves are being maintained in
accordance with GAAP; and (v) upon reasonable notice and to the extent
reasonably requested by the Administrative Agent, permit representatives of the
Administrative Agent, during normal business hours, to examine, copy and make
extracts from its books and records, to inspect its Properties, and to discuss
its business and affairs with its officers.
     (b) Proof of Insurance. Each of the Borrower and EXLP shall, and shall
cause each of its Significant Domestic Subsidiaries to, maintain, with
financially sound and reputable insurance companies, insurance policies which
(i) are sufficient for compliance with all applicable requirements of law and of
all material agreements to which it is a party; (ii) are valid, outstanding and
enforceable policies; and (iii) provide insurance coverage in at least such
amounts and against at least such risks (but including in any event public
liability) as are usually insured against in the same general area by companies
engaged in the same or a similar business for the assets and operations of the
Borrower, EXLP and each Significant Domestic Subsidiary. Within 90 days of the
end of each fiscal year, EXLP will furnish or cause to be furnished to the
Administrative Agent a certificate of insurance coverage from the insurer in
form and substance satisfactory to the Administrative Agent and, if requested,
will furnish the Administrative Agent copies of the applicable policies. Any
insurance policy or policies insuring any of the Collateral shall be endorsed in
favor of and made payable to the Administrative Agent (including by naming the
Administrative Agent as “additional insured” and “loss payee”, as applicable)
and shall provide that the insurer will endeavor to give at least 30 days prior
notice of any

-65-



--------------------------------------------------------------------------------



 



cancellation to the Administrative Agent. With respect to each portion of real
property Collateral that is subject to a Mortgage on which a building or mobile
home is located, EXLP will, and will cause each Restricted Subsidiary to, obtain
flood insurance in such total amount as the Administrative Agent or the Majority
Lenders may from time to time reasonably require, if at any time the area in
which any such building or mobile home is located is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agent (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time.
     (c) Operation of Properties. Such Obligor will, and will cause each of its
Restricted Subsidiaries to, operate its Properties or cause such Properties to
be operated in a careful and efficient manner (i) in compliance with the
practices of the industry, (ii) in compliance with all applicable contracts and
agreements and (iii) in compliance in all material respects with all
Governmental Requirements, except in each case where the noncompliance therewith
would not result in a Material Adverse Effect.
     Section 8.04 Environmental Matters.
     (a) Establishment of Procedures. Such Obligor will, and will cause each of
its Subsidiaries to, establish and implement such procedures as may be
reasonably necessary to continuously determine and assure that any failure of
the following does not have a Material Adverse Effect: (i) all Property of it
and its Subsidiaries and the operations conducted thereon and other activities
of it and its Subsidiaries are in compliance with and do not violate the
requirements of any Environmental Laws, (ii) no oil, hazardous substances or
solid wastes are disposed of or otherwise released on or to any Property owned
by any such party except in compliance with Environmental Laws, (iii) no
hazardous substance will be released on or to any such Property in a quantity
equal to or exceeding that quantity which requires reporting pursuant to
Section 103 of CERCLA, and (iv) no oil, oil and gas exploration and production
wastes or hazardous substance is released on or to any such Property so as to
pose an imminent and substantial endangerment to public health or welfare or the
environment.
     (b) Notice of Action. Such Obligor will promptly notify the Administrative
Agent in writing of any threatened action, investigation or inquiry by any
Governmental Authority of which any of its Responsible Officers has knowledge in
connection with any Environmental Laws if such action, investigation or inquiry
would result in a Material Adverse Effect.
     Section 8.05 Further Assurances. Upon the reasonable request of the
Administrative Agent, such Obligor will, and will cause each of its Restricted
Subsidiaries to, cure promptly any defects in the creation and issuance of the
Notes and the execution and delivery of the Security Instruments and this
Agreement. Upon the reasonable request of the Administrative Agent, each of the
Borrower and EXLP, at its expense will, and will cause each of its Restricted
Subsidiaries to, promptly execute and deliver to the Administrative Agent all
such other documents, agreements and instruments to comply with or accomplish
the covenants and agreements of any of the Obligors in the Security Instruments
and this Agreement, or to further evidence and more fully describe the
collateral intended as security for the Notes, or to correct any omissions in
the Security Instruments, or to state more fully the security obligations set
out herein or in any of the Security Instruments, or to perfect, protect or
preserve any Liens created pursuant to any of the

-66-



--------------------------------------------------------------------------------



 



Security Instruments, or to make any recordings, to file any notices or obtain
any consents, all as may be reasonably necessary or appropriate in connection
therewith.
     Section 8.06 Performance of Obligations under Loan Documents. The Borrower
will pay the Loans and the Notes according to the reading, tenor and effect
thereof; and EXLP will and will cause each of its Subsidiaries to do and perform
every act and discharge all of the obligations to be performed and discharged by
them under the Security Instruments and this Agreement, at the time or times and
in the manner specified.
     Section 8.07 Collateral and Guarantees.
     (a) Collateral.
          (i) EXLP and the Borrower shall, and shall cause each other Obligor
to, grant a Lien pursuant to the Security Instruments on substantially all of
its Property located in the United States now owned or at any time hereafter
acquired by it or any other Obligor, including, without limitation, all
Equipment, Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
and Inventory (as each such term is defined in the UCC).
          (ii) Upon the formation or acquisition of any Significant Domestic
Subsidiary or upon any Restricted Subsidiary becoming a Significant Domestic
Subsidiary after the Effective Date, EXLP and the Borrower shall promptly:
                    (A) cause such Significant Domestic Subsidiary to grant a
Lien pursuant to the Security Instruments on substantially all of its Property
located in the United States now owned or at any time hereafter acquired by it,
including, without limitation, all Equipment, Accounts, Chattel Paper,
Documents, General Intangibles, Instruments, and Inventory;
                    (B) pledge, or cause the appropriate Person to pledge, all
of the Equity Interests of such Significant Domestic Subsidiary (and, to the
extent certificated, deliver original stock certificates or other certificates
evidencing the capital stock of such entity, together with an appropriate
undated stock power for each certificate, duly executed in blank by the
registered owner thereof);
                    (C) cause such Significant Domestic Subsidiary to grant a
Mortgage on any real property owned by such Significant Domestic Subsidiary; and
                    (D) execute and deliver, or cause such Significant Domestic
Subsidiary to execute and deliver, such other additional documents and
certificates as shall reasonably be requested by the Administrative Agent.
     (iii) Upon the formation or acquisition of any Foreign Subsidiary or any
Domestic Subsidiary that is not a Significant Domestic Subsidiary after the
Effective Date, EXLP and the Borrower shall promptly:
                    (A) pledge, or cause the appropriate Person to pledge,
(1) 66% of the capital stock of each first tier Foreign Subsidiary that
constitutes a “controlled foreign

-67-



--------------------------------------------------------------------------------



 



corporation” (within the meaning of Section 957 of the Code) (and, to the extent
certificated, deliver original stock certificates or other certificates
evidencing 66% of the capital stock of such entity, together with an appropriate
undated stock power for each certificate duly executed in blank by the
registered owner thereof) and (2) 100% of the capital stock of each Domestic
Subsidiary that is not a Significant Domestic Subsidiary (and, to the extent
certificated, deliver original stock certificates or other certificates
evidencing the capital stock of such entity, together with an appropriate
undated stock power for each certificate duly executed in blank by the
registered owner thereof); and
                    (B) execute and deliver, or cause such Foreign Subsidiary or
Domestic Subsidiary, as applicable, to execute and deliver, such other
additional documents and certificates as shall reasonably be requested by the
Administrative Agent.
provided that the foregoing clauses (i), (ii) and (iii) shall not require the
creation or perfection of pledges of, security interests in or Mortgages on,
(A) any real property that has a value of less than $7,500,000, (B) any Property
as provided on Schedule 8.07 , (C) the Equity Interests owned by any Obligor or
a Restricted Subsidiary in a Joint Venture to the extent (but only to the
extent) (i) the Organization Documents of such Joint Venture prohibit the
granting of a Lien on such Equity Interests or (ii) such Equity Interests in
such Joint Venture are otherwise pledged as collateral as permitted by
Section 9.02(g), provided however, if any of the foregoing conditions cease to
be in effect for any reason, then the Equity Interests in such Joint Venture
shall automatically be subject to the lien and security interest pursuant to
Section 2.01 of the Collateral Agreement, or (D) any Property that in the
judgment of the Administrative Agent, the cost of creating or perfecting such
pledges, security interests or Mortgages on such Property would be excessive in
view of the benefits to be obtained by the Lenders therefrom, provided further
that EXLP, the Borrower and any Guarantor will have ninety (90) days to perfect
Liens on Property acquired in an acquisition. EXLP will also deliver a Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
each parcel of real property that becomes Collateral subject to a Mortgage
pursuant to this Section 8.07(a) on which a building or a mobile home is
located. Notwithstanding anything contained in this Section 8.07(a) to the
contrary, if there are no adverse tax consequences to EXLP, to its partners, to
any of its Restricted Subsidiaries, or to any of its Affiliates, the Collateral
described above (and subject to the same limitations set forth above) will
include Property located in jurisdictions outside the United States, Foreign
Subsidiaries will be included as Guarantors, and all of the Equity Interest of
Foreign Subsidiaries will be pledged.
     (b) Guarantees; Designation of Significant Domestic Subsidiaries. Upon the
formation or acquisition of any Significant Domestic Subsidiary or upon any
Restricted Subsidiary becoming a Significant Domestic Subsidiary, such
Significant Domestic Subsidiary shall guarantee the Indebtedness pursuant to the
execution and delivery of the Guaranty Agreement or a supplement to the Guaranty
Agreement, as applicable. If, in the aggregate, the EBITDA of the Wholly-Owned
Domestic Subsidiaries that are not Significant Domestic Subsidiaries and
Guarantors exceeds ten percent (10%) of the EBITDA of the EXLP Group as of the
last day of the most recently ended fiscal quarter of EXLP, then EXLP shall,
within ten (10) days of delivery of the financial statements required to be
delivered for such fiscal quarter pursuant to Section 8.01(a), designate as many
of such Wholly-Owned Domestic Subsidiaries and Significant Domestic Subsidiaries
as Guarantors as is necessary to ensure that the EBITDA

-68-



--------------------------------------------------------------------------------



 



of the Wholly-Owned Domestic Subsidiaries that are not Significant Domestic
Subsidiaries and Guarantors does not exceed ten percent (10%) of the EBITDA of
the EXLP Group. If EXLP shall fail to designate such Wholly-Owned Subsidiaries
as Significant Domestic Subsidiaries and Guarantors, then Wholly-Owned Domestic
Subsidiaries that are not Significant Domestic Subsidiaries and Guarantors or
deemed Significant Domestic Subsidiaries and Guarantors shall automatically be
deemed to be Significant Domestic Subsidiaries and Guarantors in descending
order based on such Wholly-Owned Domestic Subsidiary’s EBITDA until the
aggregate EBITDA of the Wholly-Owned Domestic Subsidiaries that are not
Significant Domestic Subsidiaries and Guarantors no longer exceeds ten percent
(10%) of the EBITDA of the EXLP Group.
     (c) Release of Collateral. The Borrower and the Guarantors are hereby
authorized by the Administrative Agent and the Lenders to release any Liens
granted by any of the Obligors on any Collateral that is Transferred in
compliance with Sections 9.06, 9.08 and 9.11; provided that the Lien in favor of
the Administrative Agent continues in the proceeds of such Transfer of such
Collateral, or to the extent such Collateral is Transferred to the Borrower or
any Guarantor, such Lien continues in such Collateral. All Collateral shall be
released from the Liens of the Administrative Agent and the Secured Parties upon
EXLP’s receipt of, and for so long as, EXLP shall have, an Investment Grade
Rating with respect to its Index Debt. The Administrative Agent shall execute
and deliver to the Borrower all documents and instruments reasonably requested
by the Borrower to further evidence any release, discharge and termination
pursuant to this Section 8.07(c) of the liens, security interests and other
rights in favor of the Administrative Agent in and to the assets of the Obligors
under the Loan Documents.
     Section 8.08 Notice of an ERISA Event. Each of the Borrower and EXLP will
promptly furnish to the Administrative Agent written notice of the occurrence of
any ERISA Event that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in liability to it and its
Subsidiaries in an aggregate amount exceeding $500,000.
ARTICLE IX
Negative Covenants
     Each of EXLP and the Borrower and each Guarantor by its execution of a
Guaranty Agreement covenants and agrees that, until all of the Commitments have
expired or been terminated and all Loans hereunder, all interest thereon and all
other amounts payable by the Borrower hereunder have been paid in full (other
than indemnities and other contingent obligations not then due and payable and
as to which no claim has been made at the time of determination) and all Letters
of Credit have expired or terminated (unless cash collateralized in accordance
with Section 2.07(a)):
     Section 9.01 Debt. Such Obligor will not, nor will it permit any of its
Restricted Subsidiaries to, incur, create, assume or permit to exist any Debt,
except:
     (a) the Notes and any other Indebtedness and any guaranty of or suretyship
arrangement for the Notes or any other Indebtedness;

-69-



--------------------------------------------------------------------------------



 



     (b) Debt (including unfunded commitments) existing on the Effective Date
which is disclosed in Schedule 9.01, and any renewals, extensions, refinancings
and modifications (but not increases) thereof with financial covenants no more
restrictive than those existing on the Effective Date;
     (c) accounts payable (for the deferred purchase price of Property or
services) from time to time incurred in the ordinary course of business which,
if greater than 90 days past due, (i) are being contested in good faith by
appropriate proceedings if reserves adequate under GAAP shall have been
established therefor or (ii) would not exceed $5,000,000 in the aggregate
outstanding at any time;
     (d) Debt under Hedging Agreements which are for bona fide business purposes
and are not speculative;
     (e) other Debt of EXLP, the Borrower and any Significant Domestic
Subsidiaries; provided that (i) no Default or Event of Default exists and is
continuing before and after giving pro forma effect to the incurrence of such
Debt, (ii) the maturity of such Debt is at least six (6) months after the
Revolving Credit Maturity Date and the Term Loan Maturity Date, (iii) the
Weighted Average Life to Maturity of such Debt is greater than the number of
years (calculated to the nearest one-twelfth) from the date of incurrence of
such Debt to the Revolving Credit Maturity Date and the Term Loan Maturity Date
and (iv) such Debt either (A) has terms substantially similar to those customary
in high-yield debt offerings or (B) does not contain any financial covenants
more restrictive than those contained in Section 9.10 or any other covenants or
events of default that, taken as a whole, would be more restrictive than those
contained herein;
     (f) Debt evidenced by Capital Lease Obligations and Purchase Money
Indebtedness; provided that in no event shall the aggregate principal amount of
Capital Lease Obligations and Purchase Money Indebtedness permitted by this
clause (f) exceed an amount equal to the greater of (i) $27,500,000 and
(ii) five percent (5%) of the Maximum Facility Amount;
     (g) Debt with respect to surety bonds, appeal bonds or customs bonds
required in the ordinary course of business or in connection with the
enforcement of rights or claims of EXLP or any of its Restricted Subsidiaries or
in connection with judgments that do not result in a Default or an Event of
Default;
     (h) Debt for borrowed money assumed by EXLP or one of its Restricted
Subsidiaries, or of a Restricted Subsidiary of EXLP acquired, pursuant to an
acquisition or merger permitted pursuant to the terms of this Agreement other
than from Holdings and its Subsidiaries; provided that (i) no Default or Event
of Default shall have occurred and be continuing and (ii) the aggregate amount
of such Debt does not exceed the greater of (A) $30,000,000 and (B) seven and
one-half percent (7.5%) of Consolidated Net Tangible Assets;
     (i) Debt for borrowed money assumed by EXLP or one of its Restricted
Subsidiaries, or of a Restricted Subsidiary of EXLP acquired, pursuant to an
asset acquisition from Holdings or one of its Subsidiaries (other than EXLP and
its Subsidiaries);
     (j) other Debt not to exceed $25,000,000 in the aggregate;

-70-



--------------------------------------------------------------------------------



 



     (k) Debt of EXLP or any of its Restricted Subsidiaries owed to EXLP or any
of its Restricted Subsidiaries; provided that such Debt shall be unsecured and,
in the case of such Debt that is owed to a Restricted Subsidiary that is not an
Obligor, subordinated to the Indebtedness on terms substantially similar to the
subordination provisions set forth in the Guaranty Agreement; and
     (l) Non-Recourse Foreign Debt of any Foreign Subsidiary used for such
Foreign Subsidiary’s and/or its Foreign Subsidiaries’ working capital and
general business purposes.
     Section 9.02 Liens. No Obligor will, nor will it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien on
any of its Properties (now owned or hereafter acquired), except (herein referred
to as “Permitted Liens”):
     (a) Liens arising under the Security Instruments securing the payment of
any Indebtedness;
     (b) Liens disclosed in Schedule 9.02;
     (c) Excepted Liens;
     (d) Liens relating to Debt permitted under Sections 9.01(e), (g), (h) or
(j), provided that the aggregate amount of Debt secured by such Liens shall not
exceed in the aggregate ten percent (10%) of Consolidated Net Tangible Assets;
provided further that with respect to Liens securing Debt permitted under
Section 9.01(h): (1) such Liens do not extend to or cover any Property other
than the Property that secured such Debt prior to the time of the applicable
acquisition or merger and (2) the aggregate amount of Debt secured by such Liens
does not exceed the greater of (A) $30,000,000 and (B) seven and one-half
percent (7.5%) of Consolidated Net Tangible Assets; provided further that no
such Liens shall encumber Equity Interests in Joint Ventures owned by an Obligor
or any Restricted Subsidiary.
     (e) Liens securing Capital Lease Obligations and Purchase Money
Indebtedness described in Section 9.01(f); provided that such Liens must only
encumber the Property under lease or purchased;
     (f) Liens on assets of Foreign Subsidiaries under Foreign Credit
Facilities; and
     (g) Liens on Equity Interests in a Joint Venture owned by an Obligor or a
Restricted Subsidiary to secure Joint Venture Obligations.
     Section 9.03 Investments. No Obligor will, nor will it permit any of its
Restricted Subsidiaries to, make any Investments in any Person, except that, the
foregoing restriction shall not apply to:
     (a) Investments in connection with any acquisition of wholly owned assets,
business units or companies; provided, however, that (A) such acquisition shall
not be a hostile take over of a company and (B) both immediately before and
immediately after giving pro forma effect to such acquisition and the Debt
incurred to make such acquisition, no Default or Event of Default shall exist
and be continuing;

-71-



--------------------------------------------------------------------------------



 



     (b) Investments reflected in the audited financial statements as of and for
the fiscal year ending December 31, 2009 or which are disclosed to the Lenders
in Schedule 9.03;
     (c) accounts receivable and notes receivable arising in the ordinary course
of business, and investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;
     (d) direct obligations of the United States, Canada or any agency thereof,
or obligations guaranteed by the United States, Canada or any agency thereof, in
each case maturing within one year from the date of creation thereof;
     (e) commercial paper maturing within one year from the date of creation
thereof rated no lower than A2 or P2 as such rating is set forth by S&P or
Moody’s, respectively;
     (f) deposits maturing within one year from the date of creation thereof
with, including certificates of deposit, banker’s acceptances and time deposits
issued by, any Lender or any office located in the United States of any other
bank or trust company which is organized under the laws of the United States or
any state thereof, has capital, surplus and undivided profits aggregating at
least $100,000,000.00 (as of the date of such Lender’s or bank or trust
company’s most recent financial reports) and has a short term deposit rating of
no lower than A2 or P2, as such rating is set forth from time to time by S&P or
Moody’s, respectively;
     (g) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (d) above and entered into with a
financial institution satisfying the criteria described in clause (f) above;
     (h) deposits in money market funds which invest 95% or more of its funds in
Investments described in Sections 9.03(d), 9.03(e) or 9.03(f);
     (i) Investments by EXLP or by any of its Restricted Subsidiaries in any
Restricted Subsidiary or in EXLP;
     (j) Investments otherwise permitted by Sections 9.01;
     (k) other Investments not to exceed in the aggregate an amount equal to the
greater of (i) $10,000,000 and (ii) two and one-half percent (2.5%) of
Consolidated Net Tangible Assets; provided that, with respect to each Investment
made pursuant to this clause (k), no Event of Default shall have occurred and be
continuing immediately before or immediately after such Investment is made;
     (l) Investments in Unrestricted Subsidiaries not to exceed in the aggregate
an amount equal to the greater of (i) $60,000,000 and (ii) fifteen (15%) of
Consolidated Net Tangible Assets; provided that, with respect to each Investment
made pursuant to this clause (l), no Event of Default shall have occurred and be
continuing immediately before or immediately after such Investment is made; and
     (m) Investments made by an Obligor or any Restricted Subsidiary in Joint
Ventures in an aggregate amount not to exceed $25,000,000 during the existence
of this Agreement.

-72-



--------------------------------------------------------------------------------



 



     Section 9.04 Dividends, Distributions and Redemptions. EXLP will not
declare or pay any dividend, purchase, redeem or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
unitholders or other holders of its Equity Interests or make any distribution of
its assets to its unitholders or such other holders; except that so long as
there shall exist no Default or Event of Default (both before and after giving
effect to the payment thereof), EXLP will be permitted to make distributions as
set forth in the EXLP Partnership Agreement.
     Section 9.05 Nature of Business. No Obligor will, nor will it permit any of
its Restricted Subsidiaries to, allow any material change to be made in the
character of its business as compared to the business of Holdings and its
Subsidiaries as of the Effective Date and businesses reasonably related or
ancillary thereto including natural gas gathering, processing, treating and
transportation.
     Section 9.06 Mergers, Etc. No Obligor will, nor will it permit any of its
Restricted Subsidiaries to, merge into or with or consolidate with any other
Person, or sell, lease or otherwise dispose of (whether in one transaction or in
a series of transactions) all or substantially all of the Property of EXLP and
its Restricted Subsidiaries, taken as a whole, to any other Person except that
(a) any Restricted Subsidiary (other than the Borrower) may be merged into or
consolidated with (i) the Borrower or EXLP, so long as the Borrower or EXLP is
the surviving business entity, or (ii) another Restricted Subsidiary, (b) EXLP
or the Borrower may merge into or consolidate with any Person; provided, in each
case (i) immediately after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing and (ii) EXLP or the Borrower, as
applicable, is the surviving business entity and (c) any Restricted Subsidiary
(other than the Borrower) may liquidate or dissolve so long as it determines in
good faith that such liquidation or dissolution is in its best interest.
     Section 9.07 Proceeds of Notes; Letters of Credit. The Borrower will not
permit the proceeds of the Notes or Letters of Credit to be used for any purpose
other than those permitted by Section 7.07. Neither the Borrower nor any Person
acting on behalf of the Borrower has taken or will take any action which might
cause any of the Loan Documents to violate Regulation T, U or X or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
Section 7 of the Exchange Act or any rule or regulation thereunder, in each case
as now in effect or as the same may hereinafter be in effect.
     Section 9.08 Sale or Discount of Receivables. No Obligor will, nor will it
permit any of its Restricted Subsidiaries to, discount or sell (with or without
recourse) any of its notes receivable or accounts receivable, except in the
ordinary course of business.
     Section 9.09 Fiscal Year Change. Neither the Borrower nor EXLP will permit
any change in its fiscal year.
     Section 9.10 Certain Financial Covenants.
     (a) Interest Coverage Ratio. EXLP will not permit its Interest Coverage
Ratio as of the last day of any Testing Period ending on or after December 31,
2010 to be less than (i) for any Testing Period ending prior to the Senior Notes
Issuance Date, 3.00 to 1.00 and (b) for any Testing Period ending on or after
the Senior Notes Issuance Date, 2.75 to 1.00.

-73-



--------------------------------------------------------------------------------



 



     (b) Total Leverage Ratio. EXLP will not permit its Total Leverage Ratio as
of the last day of any Testing Period ending on or after December 31, 2010 to be
greater than (i) for any Testing Period ending prior to the Senior Notes
Issuance Date, 4.75 to 1.00; provided that if a Specified Acquisition occurs
during any fiscal quarter, EXLP may increase its Total Leverage Ratio to be no
greater than 5.25 to 1.00 for such fiscal quarter and the first two (2) full
fiscal quarters after the fiscal quarter in which such Specified Acquisition
occurs (it being understood that a Specified Acquisition occurred in the third
fiscal quarter of 2010; therefore, EXLP may increase its Total Leverage Ratio to
be no greater than 5.25 to 1.00 for the fiscal quarters ending December 31, 2010
and March 31, 2011), and (ii) for any Testing Period ending on or after the
Senior Notes Issuance Date, 5.25 to 1.00; provided further that in connection
with the occurrence of the Senior Notes Issuance Date, EXLP may elect one time
on or before the required date of delivery of the first compliance certificate
required by Section 8.01(g) following the Senior Notes Issuance Date (such
election being the “Alternate Covenant Election”) that Section 9.10(b)(ii) not
apply from and after the Senior Notes Issuance Date. In the event EXLP makes the
Alternative Covenant Election, EXLP shall not permit its Total Leverage Ratio as
of the last day of any Testing Period ending on or after the Senior Notes
Issuance Date to be greater than 4.75 to 1.00; provided that EXLP may increase
its Total Leverage Ratio to be no greater than 5.25 to 1.00 for the first two
(2) full fiscal quarters after any fiscal quarter in which a Specified
Acquisition occurs.
     (c) Total Senior Leverage Ratio. Unless EXLP makes the Alternate Covenant
Election within the time period specified in paragraph (b) above, then EXLP will
not permit its Total Senior Leverage Ratio as of the last day of any Testing
Period ending on or after the Senior Notes Issuance Date to be greater than 4.00
to 1.00. For the avoidance of doubt, if EXLP makes the Alternative Covenant
Election within the time period specified in paragraph (b) above, EXLP shall not
be required to comply with this Section 9.10(c).
     Section 9.11 Transfer of Properties. No Obligor will, nor will it permit
any of its Restricted Subsidiaries to, Transfer any Property to any Person other
than to EXLP or to any of its Restricted Subsidiaries, except the Borrower, EXLP
and their Restricted Subsidiaries:
     (a) may Transfer any Property which, in the reasonable judgment of such
Person, is obsolete, worn out or otherwise no longer useful in the conduct of
such Person’s business;
     (b) may sell or lease inventory or equipment in the ordinary course of
business;
     (c) so long as no Event of Default has occurred and is continuing or would
result therefrom, may Transfer Compression Assets to Holdings or any of
Holdings’ Subsidiaries (other than EXLP or any Subsidiary thereof) pursuant to
the Omnibus Agreement;
     (d) so long as no Event of Default has occurred and is continuing or would
result therefrom, may Transfer Property not permitted to be Transferred under
any other paragraph of this Section 9.11, so long as the value of such Property,
when taken together with the aggregate value of all other Property Transferred
pursuant to this paragraph (d) in any fiscal year, does not exceed 10% of
Consolidated Net Tangible Assets as measured on the last day of the fiscal year
most recently ended; and
     (e) may Transfer Property as otherwise permitted by Sections 9.03(k),
(l) or (m);

-74-



--------------------------------------------------------------------------------



 



provided that all Transfers made pursuant to paragraphs (c), (d) and (e) above
(other than leases entered into pursuant to paragraph (c) above and Investments
made in Unrestricted Subsidiaries pursuant to paragraph (e) above) shall be made
for fair market value.
     Section 9.12 Environmental Matters. No Obligor will, nor will it permit any
of its Restricted Subsidiaries to, cause or permit any of its Property to be in
violation of, or do anything or permit anything to be done which will subject
any such Property to any remedial obligations under any Environmental Laws,
assuming disclosure to the applicable Governmental Authority of all relevant
facts, conditions and circumstances, if any, pertaining to such Property, in
each case to the extent such violations or remedial obligations would have a
Material Adverse Effect.
     Section 9.13 Transactions with Affiliates. No Obligor will, nor will it
permit any of its Restricted Subsidiaries to, enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of Property
or the rendering of any service, with any Affiliate unless such transaction is
permitted by the terms of this Agreement and is at prices and on terms not less
favorable to it than it would obtain in a comparable arm’s length transaction
with a Person not an Affiliate; provided that (a) EXLP may enter into
transactions with Affiliates if such transactions have been approved by EXLP’s
conflicts committee pursuant to the procedures set forth in the EXLP Partnership
Agreement and (b) this Section 9.13 shall not apply to (i) transactions
contemplated by the Omnibus Agreement, (ii) transactions between or among the
Borrower, EXLP and any of their Restricted Subsidiaries not involving any other
Affiliate, (iii) transactions described on Schedule 9.13, and (iv) with respect
to any Person serving as an officer, director, employee or consultant of the
Borrower or any Guarantor (A) the payment of reasonable compensation, benefits
or indemnification liabilities in connection with his or her services in such
capacity, (B) the making of advances for travel or other business expenses in
the ordinary course of business or (C) such Person’s participation in any
benefit or compensation plan.
     Section 9.14 Subsidiaries; Unrestricted Subsidiaries.
     (a) The Obligors will not, and will not permit any Restricted Subsidiary
to, create or acquire any additional Restricted Subsidiary or redesignate an
Unrestricted Subsidiary as a Restricted Subsidiary unless such Obligor or such
Restricted Subsidiary complies with Section 8.07, and in the case of a
redesignation, Section 9.14(c).
     (b) EXLP shall not designate any Subsidiary as an Unrestricted Subsidiary
unless:
          (i) neither such Subsidiary nor any of its Subsidiaries has any Debt
except Non-Recourse Debt;
          (ii) neither such Subsidiary nor any of its Subsidiaries is a party to
any agreement, arrangement, understanding or other transaction with EXLP or any
Restricted Subsidiary, except those agreements and other transactions entered
into in writing at prices and on terms not less favorable to EXLP or such
Restricted Subsidiary, as applicable, than could be obtained in a comparable
arm’s-length transaction with a Person not an Affiliate;
          (iii) neither such Subsidiary nor any of its Subsidiaries is a
Guarantor or has any outstanding Letters of Credit issued for its account;

-75-



--------------------------------------------------------------------------------



 



          (iv) at the time of such designation and immediately after giving
effect thereto, no Default shall have occurred and be continuing;
          (v) EXLP would have been in compliance with Section 9.10 on the last
day of its most recently ended fiscal quarter had such Subsidiary been an
Unrestricted Subsidiary on such day;
          (vi) neither such Subsidiary nor any of its Subsidiaries owns any Debt
(excluding any accounts payable in the ordinary course of business) or Equity
Interest of, or is the beneficiary of any Lien on any property of, EXLP or any
Restricted Subsidiary;
          (vii) such designation is deemed to be an Investment in an
Unrestricted Subsidiary in an amount equal to the fair market value as of the
date of such designation of EXLP’s or any Restricted Subsidiary’s direct and
indirect Equity Interests in such Subsidiary and such Investment would be
permitted to be made at the time of such designation under Section 9.03; and
          (viii) at or immediately prior to such designation, EXLP delivers a
certificate to the Administrative Agent certifying (i) the names of such
Subsidiary and all of its Subsidiaries and (ii) that all requirements of this
Section 9.14(b) have been met for such designation.
     (c) EXLP shall not designate any Unrestricted Subsidiary as a Restricted
Subsidiary unless:
          (i) the representations and warranties of EXLP, the Borrower and the
Guarantors set forth in this Agreement and in the other Loan Documents shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representation or warranty that is
already qualified or modified by materiality in the text thereof) on and as of
the date of such designation, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
the date of such designation, such representations and warranties shall continue
to be true and correct in all material respects as of such specified earlier
date;
          (ii) at the time of such designation and immediately after giving
effect thereto, no Default shall have occurred and be continuing; and
          (iii) at or immediately prior to such designation, EXLP delivers a
certificate to the Administrative Agent certifying (i) the names of such
Subsidiary and all of its Subsidiaries and (ii) that all requirements of
Section 9.14(a) and (c) have been met for such designation.
     Section 9.15 Restrictive Agreements. Except as permitted by this Agreement,
no Obligor nor any of its Restricted Subsidiaries will create, incur, assume or
permit to exist any contract or agreement (other than this Agreement and the
Security Instruments) which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its property in favor of
the Administrative Agent and the Secured Parties as may be required in
connection with this Agreement or restricts any of its Restricted Subsidiaries
from paying dividends to the Borrower, or which requires the consent of other
Persons in connection

-76-



--------------------------------------------------------------------------------



 



therewith, except for (a) any such contract or agreement existing as of the
Effective Date and any extensions, renewals or replacements of any contracts or
agreements permitted hereunder; provided that such prohibitive terms of such
contract or agreement are no more restrictive than the terms reflected in such
contract or agreement existing as of the Effective Date, (b) restrictions
contained in any agreement or instrument relating to property existing at the
time of the acquisition thereof in a transaction permitted by this Agreement, so
long as such restrictions relate only to the property so acquired and were not
added in contemplation of such acquisition, (c) restrictions contained in any
agreement to which any Restricted Subsidiary is a party at the time such
Restricted Subsidiary is merged or consolidated with or into, or acquired by,
EXLP or a Restricted Subsidiary or becomes a Restricted Subsidiary, so long as
such restrictions relate only to the property of such Restricted Subsidiary and
are not created in contemplation thereof, (d) restrictions contained in any
agreement effecting a renewal, extension, refinancing or replacement of debt
issued under an agreement referred to in clauses (b) and (c) above, so long as
the applicable restrictions contained in any such renewal, extension,
refinancing or replacement agreement are no more restrictive than those set
forth in the agreement being renewed, extended, refinanced or replaced,
(e) customary provisions restricting subletting or assignment of any leases of
EXLP or any Restricted Subsidiary or provisions in agreements entered into in
the ordinary course of business that restrict the assignment of such agreement,
(f) temporary restrictions with respect to any Restricted Subsidiary or property
under an agreement that has been entered into for the disposition of all or
substantially all of the outstanding Equity Interests of or assets of such
Restricted Subsidiary or for the disposition of such property, provided that
such disposition is otherwise permitted hereunder, (g) restrictions contained in
any agreement governing Debt of any Foreign Subsidiary, which restrictions are
not applicable to any Person, or the properties or assets of any Person other
than such Foreign Subsidiary and its Subsidiaries, (h) encumbrances or
restrictions contained in the Organization Documents of Joint Ventures permitted
by Section 9.03 restricting the disposition or distribution of assets or
Property of such Joint Venture, if such encumbrances or restrictions are not
applicable to the Property or assets of any other Person, (i) restrictions
imposed by any Governmental Authority or under any Governmental Requirement or
(j) restrictions imposed by any agreement relating to secured Debt permitted by
Sections 9.01 and 9.02 if such restrictions apply only to the property or assets
securing such Debt.
ARTICLE X
Events of Default; Remedies
     Section 10.01 Events of Default. One or more of the following events which
continue beyond any applicable cure period shall constitute an “Event of
Default”:
     (a) the Borrower shall default in the payment or prepayment when due of any
principal of or interest on any Loan, or any reimbursement obligation for a
disbursement made under any Letter of Credit, or any fees or other amount
payable by it hereunder or under any other Loan Document and such default, other
than a default of a payment or prepayment of principal (which shall have no cure
period), shall continue unremedied for a period of five (5) Business Days; or
     (b) EXLP or any Restricted Subsidiary shall default in the payment when due
of any principal of or interest on any of its other Debt aggregating $20,000,000
or more and such default extends beyond any applicable grace period with respect
thereto, or any event or

-77-



--------------------------------------------------------------------------------



 



condition occurs that results in such Debt becoming due prior to its scheduled
maturity or that enables or permits the holder or holders of such Debt or any
trustee or agent on its or their behalf to cause such Debt to become due prior
to its scheduled maturity; or
     (c) any representation, warranty or certification made or deemed made
herein or in any Security Instrument by EXLP or any Subsidiary, or any
certificate furnished by or on behalf of EXLP or any Subsidiary to any Lender or
the Administrative Agent pursuant to the provisions hereof or any Security
Instrument, shall prove to have been false or misleading in any material respect
as of the time made or furnished; or
     (d) (i) any Obligor shall default in the performance of any of its
obligations under this Agreement contained in ARTICLE IX (other than
Section 9.14); or (ii) any Obligor shall default in the performance of any of
its obligations under this Agreement (other than those specified in clauses
(a) and (d)(i) of this Section 10.01) or any other Loan Document and such
default shall continue unremedied for a period of thirty (30) days after the
earlier to occur of (A) notice thereof to the Borrower by the Administrative
Agent or any Lender (through the Administrative Agent), or (B) a Responsible
Officer of the Borrower otherwise becoming aware of such default; or
     (e) EXLP, any Significant Domestic Subsidiary or any Significant Foreign
Subsidiary shall admit in writing its inability to, or be generally unable to,
pay its debts as such debts become due; or
     (f) EXLP, any Significant Domestic Subsidiary or any Significant Foreign
Subsidiary shall (i) apply for or consent to the appointment of, or the taking
of possession by, a receiver, custodian, trustee or liquidator of itself or of
all or a substantial part of its Property, (ii) make a general assignment for
the benefit of its creditors, (iii) commence a voluntary case under the
Bankruptcy Code, (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up, liquidation or
composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code or (vi) take any corporate action
for the purpose of effecting any of the foregoing; or
     (g) a proceeding or case shall be commenced, without the application or
consent of EXLP, any Significant Domestic Subsidiary or any Significant Foreign
Subsidiary, in any court of competent jurisdiction, seeking (i) its liquidation,
reorganization, dissolution or winding-up, or the composition or readjustment of
its debts, (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like of EXLP, any Significant Domestic Subsidiary or any Significant Foreign
Subsidiary or all or any substantial part of its assets, or (iii) similar relief
in respect of EXLP, any Significant Domestic Subsidiary or any Significant
Foreign Subsidiary under any law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, and such
proceeding or case shall continue undismissed, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 days; or (iv) an order for relief
against EXLP, any Significant Domestic Subsidiary or any Significant Foreign
Subsidiary shall be entered in an involuntary case under the Bankruptcy Code; or

-78-



--------------------------------------------------------------------------------



 



     (h) a judgment or judgments for the payment of money in excess of insurance
coverage aggregating $20,000,000 or more at any one time outstanding shall be
rendered by a court against EXLP or any Restricted Subsidiary and the same shall
not be discharged (or provision shall not be made for such discharge), or a stay
of execution thereof shall not be procured, within thirty (30) days from the
date of entry thereof and EXLP or such Restricted Subsidiary shall not, within
said period of 30 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal; or
     (i) the Loan Documents after delivery thereof shall for any reason, except
to the extent permitted by the terms thereof, cease to be in full force and
effect and valid, binding and enforceable in accordance with their terms, or,
with respect to the Security Instruments, shall cease to create a valid and
perfected Lien of the priority required thereby on any of the Collateral
purported to be covered thereby, except to the extent permitted by the terms of
this Agreement, or EXLP or any Restricted Subsidiary shall so state in writing;
or
     (j) a Change in Control shall occur; or
     (k) an ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of EXLP and any of its
Restricted Subsidiaries in an aggregate amount exceeding $20,000,000 for all
periods.
     Section 10.02 Remedies.
     (a) In the case of an Event of Default other than one referred to in
clauses (f) or (g) of Section 10.01, the Administrative Agent, upon request of
the Majority Lenders, shall, by notice to the Borrower, cancel the Aggregate
Commitments and/or declare the principal amount then outstanding of, and the
accrued interest on, the Loans and all other amounts payable by the Borrower
hereunder and under the Notes (including without limitation the payment of cash
collateral to secure the LC Exposure as provided in Section 2.07(e)(ii)) to be
forthwith due and payable, whereupon such amounts shall be immediately due and
payable without presentment, demand, protest, notice of intent to accelerate,
notice of acceleration or other formalities of any kind, all of which are hereby
expressly waived by the Borrower.
     (b) In the case of the occurrence of an Event of Default referred to in
clauses (f) or (g) of Section 10.01, the Aggregate Commitments shall be
automatically canceled and the principal amount then outstanding of, and the
accrued interest on, the Loans and all other amounts payable by the Borrower
hereunder and under the Notes (including without limitation, the payment of cash
collateral to secure the LC Exposure as provided in Section 2.07(e)(ii)) shall
become automatically immediately due and payable without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower.
     (c) Hedging Agreements between EXLP or any of its Restricted Subsidiaries
and any Secured Hedging Providers and Treasury Management Agreements between
EXLP or any of its Restricted Subsidiaries and any Secured Treasury Management
Counterparty are secured by the Security Instruments pari passu with all other
Indebtedness. As such, proceeds from Security

-79-



--------------------------------------------------------------------------------



 



Instruments shall be shared pro rata on all Indebtedness. Any proceeds received
by the Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its rights and remedies provided under the Loan
Documents or at law or equity shall be applied by the Administrative Agent in
the following order: (i) first, to reimbursement of expenses and indemnities
provided for in this Agreement and the other Loan Documents; (ii) second, to
accrued interest on the Loans; (iii) third to fees; (iv) fourth pro rata to
(A) principal outstanding on the Loans, (B) outstanding Indebtedness referred to
in clause (b) of the definition of Indebtedness owing to any Secured Hedging
Provider, (C) outstanding Indebtedness referred to in clause (c) of the
definition of Indebtedness owing to a Secured Treasury Management Counterparty,
and (D) to serve as cash collateral to be held by the Administrative Agent to
secure the LC Exposure; (v) fifth, pro rata to any other Indebtedness; and
(vi) sixth, any excess shall be paid to the Borrower or as otherwise required by
any Governmental Requirement.
     (d) Acceleration and termination of all Hedging Agreements involving the
Administrative Agent or Lenders or the Lender Affiliates shall be governed by
the terms of such Hedging Agreements.
ARTICLE XI
The Agents
     Section 11.01 Appointment; Powers. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto.
     Section 11.02 Duties and Obligations of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; rather, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties), (b) the Administrative
Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to EXLP or any of its Subsidiaries that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Administrative
Agent by the Borrower or a Lender, and shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or under any other Loan Document or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in

-80-



--------------------------------------------------------------------------------



 



any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
ARTICLE VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or as to those conditions
precedent expressly required to be to the Administrative Agent’s satisfaction,
(vi) the existence, value, perfection or priority of any collateral security or
the financial or other condition of EXLP and its Subsidiaries or any other
obligor or guarantor, or (vii) any failure by EXLP, the Borrower or any other
Person (other than itself) to perform any of its obligations hereunder or under
any other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein. For
purposes of determining compliance with the conditions specified in ARTICLE VI,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed closing date specifying its objection thereto.
     Section 11.03 Action by Administrative Agent. The Administrative Agent
shall have no duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise in writing as directed by the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) and in all cases the Administrative
Agent shall be fully justified in failing or refusing to act hereunder or under
any other Loan Documents unless it shall (a) receive written instructions from
the Majority Lenders or the Lenders, as applicable, (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) specifying the action to be taken and (b) be
indemnified to its satisfaction by the Lenders against any and all liability and
expenses which may be incurred by it by reason of taking or continuing to take
any such action. The instructions as aforesaid and any action taken or failure
to act pursuant thereto by the Administrative Agent shall be binding on all of
the Lenders. If a Default has occurred and is continuing, then the
Administrative Agent shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities) described in this Section 11.03, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders. In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law. If a Default has occurred and
is continuing, neither the Co-Syndication Agents nor the Co-Documentation Agents
shall have any obligation to perform any act in respect thereof. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders or the Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), and otherwise the Administrative
Agent shall not be liable for any action taken or not taken by it hereunder or
under any other Loan Document or under any other document or instrument referred
to or provided for herein or therein or in connection herewith or therewith
INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own gross negligence or
willful misconduct.

-81-



--------------------------------------------------------------------------------



 



     Section 11.04 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of EXLP,
the Borrower, the Lenders and the Issuing Banks hereby waives the right to
dispute the Administrative Agent’s record of such statement, except in the case
of gross negligence or willful misconduct by the Administrative Agent. The
Administrative Agent may consult with legal counsel (who may be counsel for EXLP
or the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. The Administrative Agent
may deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent.
     Section 11.05 Subagents. The Administrative Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this ARTICLE XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
     Section 11.06 Resignation or Removal of Administrative Agent. Subject to
the appointment and acceptance of a successor Administrative Agent as provided
in this Section 11.06, (a) the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower, (b) the
Administrative Agent may be removed at any time with or without cause by the
Majority Lenders and (c) the Borrower may remove the Administrative Agent upon
the Administrative Agent becoming subject to any of the events described in
clause (e) of the definition of “Defaulting Lender.” Upon any such resignation
or removal, the Majority Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Majority Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation or removal of the
retiring Agent, then the retiring Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Agent. Upon the acceptance of its appointment
as Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder. The fees payable by EXLP and the Borrower to a successor Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
EXLP or the Borrower and such successor. After the Agent’s resignation
hereunder, the provisions of this ARTICLE XI and Section 12.03 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent.

-82-



--------------------------------------------------------------------------------



 



     Section 11.07 Agents as Lenders. Each bank serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with EXLP or any Subsidiary or other Affiliate thereof
as if it were not an Agent hereunder.
     Section 11.08 No Reliance. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder. The Agents shall not be required to
keep themselves informed as to the performance or observance by EXLP or any of
its Subsidiaries of this Agreement, the Loan Documents or any other document
referred to or provided for herein or to inspect the Properties or books of EXLP
or its Subsidiaries. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, neither any Agent nor the Sole Lead Arranger
shall have any duty or responsibility to provide any Lender with any credit or
other information concerning the affairs, financial condition or business of
EXLP or the Borrower (or any of their Affiliates) which may come into the
possession of such Agent or any of its Affiliates. In this regard, each Lender
acknowledges that Vinson & Elkins L.L.P. is acting in this transaction as
special counsel to the Administrative Agent only, except to the extent otherwise
expressly stated in any legal opinion or any Loan Document. Each other party
hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.
     Section 11.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to EXLP or any of its Subsidiaries, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Indebtedness
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

-83-



--------------------------------------------------------------------------------



 



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.
     Section 11.10 Authority of Administrative Agent to Release Collateral and
Liens. Each Lender and each Issuing Bank hereby authorizes the Administrative
Agent to release any collateral that is permitted to be sold or otherwise
disposed of or released pursuant to the terms of the Loan Documents. Each Lender
and each Issuing Bank hereby authorizes the Administrative Agent to execute and
deliver to the Borrower, at the Borrower’s sole cost and expense, any and all
releases of Liens, termination statements, assignments or other documents
reasonably requested by the Borrower in connection with (a) any sale or other
disposition of Property to the extent such sale or other disposition is
permitted by the terms of Section 9.11 or is otherwise not prohibited by the
terms of the Loan Documents and (b) the release of the Lien granted under the
Collateral Agreement on Equity Interests owned by any Obligor or a Restricted
Subsidiary in a Joint Venture if and to the extent such Equity Interests are
otherwise pledged to another Person as permitted by Section 9.02(g). Each Lender
and each Issuing Bank hereby further authorizes the Administrative Agent to
execute and deliver to the Borrower, at the Borrower’s sole cost and expense,
any and all releases of Liens, termination statements, assignments or other
documents reasonably requested by the Borrower upon the expiration or
termination of the Commitments and the payment in full of all Loans hereunder,
all interest thereon and all other amounts payable by the Borrower hereunder
(other than indemnities and other contingent obligations not then due and
payable and as to which no claim has been made at the time of determination) and
the expiration or termination of all Letters of Credit (unless cash
collateralized in accordance with Section 2.07(a)).
     Section 11.11 The Sole Lead Arranger, the Co-Syndication Agents and the
Co-Documentation Agents. The Sole Lead Arranger, the Co-Syndication Agents and
the Co-Documentation Agents shall have no duties, responsibilities or
liabilities under this Agreement and the other Loan Documents other than their
duties, responsibilities and liabilities in their capacity as Lenders hereunder.
ARTICLE XII
Miscellaneous
     Section 12.01 Notices.
     (a) Except in the case of notices and other communications expressly
permitted to be given by telephone or by electronic communication (and subject
to paragraph (b) below), all notices and other communications provided for
herein and in the other Loan Documents shall be

-84-



--------------------------------------------------------------------------------



 



in writing and shall be delivered by fax, courier, U.S. Mail or hand delivery to
the intended recipient at the “Address for Notices” specified below its name on
the signature pages hereof or in the other Loan Documents, except that for
notices and other communications to the Administrative Agent other than payment
of money, the Borrower need only send such notices and communications to the
Administrative Agent care of the Houston address of Wells Fargo; or, as to any
party, at such other address as shall be designated by such party in a notice to
each other party. Except as otherwise provided in this Agreement or in the other
Loan Documents, all such communications shall be deemed to have been duly given
when transmitted, if transmitted before 1:00 p.m. local time on a Business Day
(otherwise on the next succeeding Business Day) by overnight courier, telex or
facsimile and evidence or confirmation of receipt is obtained, or personally
delivered or, in the case of a mailed notice, three (3) Business Days after the
date deposited in the mails, postage prepaid, in each case given or addressed as
aforesaid.
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent. The Administrative Agent or any Obligor
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
     Section 12.02 Waivers; Amendments.
     (a) No failure on the part of the Administrative Agent, any other Agent,
any Issuing Bank or any Lender to exercise and no delay in exercising, and no
course of dealing with respect to, any right, power or privilege, or any
abandonment or discontinuance of steps to enforce such right, power or
privilege, under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies of the
Administrative Agent, any other Agent, any Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by EXLP or the Borrower therefrom shall in any event be effective
unless the same shall be permitted by Section 12.02(b), and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.
     (b) Neither this Agreement nor any provision hereof nor any provision of
any Security Instrument may be amended, modified or waived except pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Majority Lenders or by the Borrower and the Administrative Agent with the
consent of the Majority Lenders; provided that (i) no amendment, modification or
waiver that (A) forgives or reduces the principal amount of any Indebtedness or
Letter of Credit reimbursement obligation outstanding under this Agreement shall
be effective without the consent of each Lender adversely affected thereby,
(B) releases all or substantially all of the Collateral (excluding Transfers of
Properties permitted hereunder) or the Guarantors shall be effective without the
consent of each Lender (other than any Defaulting

-85-



--------------------------------------------------------------------------------



 



Lender) or (C) changes Section 4.01(b) or (c) or Section 10.02(c) in a manner
that would alter the manner in which payments are shared or any other provision
in this Agreement in a manner that would alter the pro rata sharing of payments
among Lenders, changes Section 12.02, permits an Interest Period with a duration
in excess of six months or modifies the definition of “Majority Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend, or modify any rights hereunder or under or under any other Loan
Document shall be effective without consent of all Lenders; (ii) no amendment,
modification or waiver which extends any scheduled payment date or the final
maturity of the Term Loans, reduces the interest rate applicable to the Term
Loans or the fees payable to the Term Lenders or extends the time for payment of
such interest or fees shall be effective without the consent of each Term Lender
adversely affected thereby (in lieu of the consent of the Majority Lenders);
(iii) no amendment, modification or waiver which extends any scheduled payment
date or the Revolving Credit Maturity Date, reduces the interest rate applicable
to the Revolving Loans or the fees payable to the Revolving Lenders or extends
the time for payment of such interest or fees shall be effective without the
consent of each Revolving Lender adversely affected thereby (in lieu of the
consent of the Majority Lenders); (iv) no amendment, modification or waiver
which increases the Revolving Commitment or the Term Commitment of any Lender
shall be effective without the consent of such Lender; (v) no amendment,
modification or waiver which changes the terms of clause (b) of the definition
of “Indebtedness”, the definition of “Secured Hedging Provider”, the definition
of “Secured Parties”, Section 10.02(c), Section 12.14, or any of the provisions
of this Section 12.02(b)(v) in a manner that adversely affects any Secured
Hedging Provider shall be effective without the consent of each Lender that is,
or is an affiliate of, any such adversely affected Secured Hedging Provider and
(vi) no amendment, modification or waiver which modifies the rights, duties or
obligations of the Administrative Agent, any Issuing Bank or the Swingline
Lender hereunder or under any other Loan Document shall be effective without the
consent of the Administrative Agent, such Issuing Bank or the Swingline Lender,
as the case may be.
     Section 12.03 Expenses, Indemnity; Damage Waiver.
     (a) The Borrower agrees:
          (i) whether or not the Transactions hereby contemplated are
consummated, to pay all reasonable and documented expenses of the Administrative
Agent in the administration (both before and after the execution hereof and
including advice of counsel as to the rights and duties of the Administrative
Agent and the Lenders with respect thereto) of, and in connection with the
negotiation, syndication, investigation, preparation, execution and delivery of,
recording or filing of, preservation of rights under, enforcement of, and
refinancing, renegotiation or restructuring of, the Loan Documents and any
amendment, waiver or consent, whether or not effective, relating thereto
(including, without limitation, travel, photocopy, mailing, courier, telephone
and other similar expenses of the Administrative Agent, ongoing Collateral
monitoring and protection, Collateral releases and workout matters, the cost of
environmental audits, surveys and appraisals, the reasonable and documented fees
and disbursements of counsel and other outside consultants for the
Administrative Agent and, in the case of enforcement, the reasonable fees and
disbursements of counsel for the Administrative Agent and any of the Lenders
(including the Swingline Lender)); and to promptly reimburse the Administrative
Agent for all amounts expended, advanced or incurred by the Administrative Agent
to satisfy any obligation

-86-



--------------------------------------------------------------------------------



 



of the Borrower under this Agreement or any Security Instrument, including
without limitation, all costs and expenses of foreclosure;
          (ii) To indemnify the Administrative Agent, each Issuing Bank and each
Lender and each Related Party of any of the foregoing Persons (collectively, the
“Indemnified Parties”) against and hold each of them harmless from any and all
losses, claims, liabilities, damages and reasonable costs and expenses which may
be incurred by or asserted against any Indemnified Party (whether or not such
Indemnified Party is designated a party thereto and whether brought by a third
party or an Obligor or a Related Party thereof) as a result of, arising out of
or in any way related to (a) any actual or proposed use by the Borrower of the
proceeds of any of the Loans or Letters of Credit, (b) the execution, delivery
and performance of the Loan Documents, (c) the operations of the business of
EXLP, the Borrower and its Subsidiaries, (d) the failure of EXLP, the Borrower
or any Subsidiary to comply with the terms of this Agreement or any other Loan
Document, or with any Governmental Requirement, (e) any inaccuracy of any
representation or any breach of any warranty of EXLP or the Borrower set forth
in any of the Loan Documents, (f) the issuance, execution and delivery or
transfer of any Letter of Credit, (g) any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit, (h) the payment of a drawing under any Letter of Credit
notwithstanding the non-compliance, non-delivery or other improper presentation
of the manually executed draft(s) and certification(s), (i) any assertion that
the Lenders were not entitled to receive the proceeds of collateral received
pursuant to the Security Instruments and other Loan Documents or (j) any other
aspect of the Loan Documents, including, without limitation, the reasonable fees
and disbursements of counsel and all other expenses incurred in connection with
investigating, defending or preparing to defend any action, suit, proceeding
(including any investigations, litigation or inquiries) or claim relating to any
of the foregoing, and including any such losses, claims, liabilities, damages
and reasonable costs and expenses arising by reason of the ordinary negligence
of any Indemnified Party; provided that the foregoing indemnity shall not, as to
any Indemnified Party, be available to the extent that such losses, claims,
liabilities, damages and reasonable costs and expenses (x) arise solely by
reason of claims between the Lenders or any Lender and the Administrative Agent
or a Lender’s shareholders against the Administrative Agent or any Lender or
(y) by reason of the gross negligence, willful misconduct or bad faith on the
part of such Indemnified Party or the material breach of such Indemnified
Party’s obligations under the Loan Documents, in each case, as determined in a
final nonappealable decision of a court of competent jurisdiction; and
          (iii) To indemnify and hold harmless from time to time the Indemnified
Parties from and against any and all losses, claims, liabilities, damages and
reasonable costs and expenses to which any such Person may become subject
(a) under any Environmental Law applicable to EXLP, the Borrower or any
Subsidiary or any of their properties, including without limitation, the
treatment or disposal of hazardous substances on any of their properties, (b) as
a result of the breach or non-

-87-



--------------------------------------------------------------------------------



 



compliance by EXLP, the Borrower or any Subsidiary with any Environmental Law
applicable to EXLP, the Borrower or any Subsidiary, (C) due to past ownership by
EXLP, the Borrower or any Subsidiary of any of their properties or past activity
on any of their properties which, though lawful and fully permissible at the
time, could result in present liability, (d) the presence, use, release,
storage, treatment or disposal of Hazardous Substances on or at any of the
Properties owned or operated by EXLP, the Borrower or any Subsidiary, or (E) any
other environmental, health or safety condition in connection with the Loan
Documents; provided, however, no indemnity shall be afforded under this
Section 12.03(a)(iii) in respect of any property for any occurrence arising from
the acts or omissions of any Indemnified Party after the date on which EXLP, the
Borrower or any Subsidiary is divested of ownership of such property (whether by
foreclosure or deed in lieu of foreclosure, as mortgagee-in-possession or
otherwise) or, to the extent such losses, claims, liabilities, damages and
reasonable costs and expenses arise by reason of the gross negligence, willful
misconduct or bad faith on the part of such Indemnified Party or the material
breach of such Indemnified Party’s obligations under the Loan Documents, in each
case, as determined in a final nonappealable decision of a court of competent
jurisdiction.
     (b) To the extent that the Borrower fails to pay any amount required to be
paid by it to any Agent, the Sole Lead Arranger, any Issuing Bank or the
Swingline Lender under Section 12.03(a), but without affecting such payment
obligations of the Borrower, each Lender severally agrees to pay to such Agent
or the Sole Lead Arranger and each Revolving Lender severally agrees to pay such
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s pro rata
portion or such Revolving Lender’s Applicable Percentage, as the case may be,
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent, the Sole Lead Arranger,
such Issuing Bank or the Swingline Lender in its capacity as such.
     (c) No Indemnified Party may settle any claim to be indemnified without the
consent of the indemnitor, such consent not to be unreasonably withheld;
provided, that the indemnitor may not reasonably withhold consent to any
settlement that an Indemnified Party proposes, if the indemnitor does not have
the financial ability to pay all its obligations outstanding and asserted
against the indemnitor at that time, including the maximum potential claims
against the Indemnified Party to be indemnified pursuant to this Section 12.03.
     (d) In the case of any indemnification hereunder, the Administrative Agent
or Lender, as appropriate shall give notice to the Borrower of any such claim or
demand being made against the Indemnified Party and the Borrower shall have the
non-exclusive right to join in the defense against any such claim or demand
provided that if the Borrower provides a defense, the Indemnified Party shall
bear its own cost of defense unless there is a conflict between the Borrower and
such Indemnified Party.
     (e) Subject to the limitations described herein, the foregoing Indemnities
shall extend to the Indemnified Parties notwithstanding the sole or concurrent
negligence of every kind or character whatsoever, whether active or passive,
whether an affirmative act or an omission, including without limitation, all
types of negligent conduct identified in the Restatement (Second) of Torts of
one or more of

-88-



--------------------------------------------------------------------------------



 



the Indemnified Parties or by reason of strict liability imposed without fault
on any one or more of the Indemnified Parties. To the extent that an Indemnified
Party is found by a final nonappealable judgment of a court of competent
jurisdiction to have committed an act of gross negligence, willful misconduct or
bad faith or to have materially breached such Indemnified Party’s obligations
under the Loan Documents, the contractual obligation of indemnification set
forth in this Section 12.03 shall continue but shall only extend to the portion
of the claim that is deemed to have occurred by reason of events other than the
gross negligence, willful misconduct or bad faith of the Indemnified Party or
the material breach of such Indemnified Party’s obligations under the Loan
Documents.
     (f) The Borrower’s obligations under this Section 12.03 shall survive any
termination of this Agreement and the payment of the Notes and shall continue
thereafter in full force and effect.
     (g) The Borrower shall pay any amounts due under this Section 12.03 within
thirty (30) days of the receipt by the Borrower of notice of the amount due.
     Section 12.04 Successors and Assigns.
     (a) This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
     (b) Neither EXLP nor the Borrower may assign its rights or obligations
hereunder or under the Notes or any Letters of Credit without the prior consent
of all of the Lenders and the Administrative Agent.
     (c) Any Lender may assign to one or more assignees, all or a portion of its
rights and obligations under this Agreement pursuant to an Assignment and
Assumption substantially in the form of Exhibit E upon the written consent
(which consent shall not be unreasonably withheld) of (A) with respect to the
Revolving Credit Facility only, the Administrative Agent, provided that no such
consent shall be required for an assignment to an assignee that is an Affiliate
of such Revolving Lender or a Revolving Lender immediately prior to giving
effect to such assignment, (B) with respect to the Term Loan Credit Facility
only, the Administrative Agent, provided that no such consent shall be required
for an assignment to an assignee that is an Affiliate of such Term Lender, a
Related Fund or a Term Lender immediately prior to giving effect to such
assignment, (C) the Issuing Banks (with respect to the Revolving Credit Facility
only), (D) with respect to the Revolving Credit Facility only, the Borrower,
provided that no such consent shall be required for an assignment to an assignee
that is an Affiliate of such Revolving Lender or a Revolving Lender immediately
prior to giving effect to such assignment, or if an Event of Default has
occurred and is continuing, any other assignee and (E) with respect to the Term
Loan Credit Facility only, the Borrower, provided that no such consent shall be
required for an assignment to an assignee that is an Affiliate of such Term
Lender, a Related Fund or a Term Lender immediately prior to giving effect to
such assignment, or if an Event of Default has occurred and is continuing, any
other assignee; provided, however, that (i) any such assignment shall be in the
amount of at least $5,000,000 with respect to the Revolving Credit Facility and
at least $1,000,000 with respect to the Term Loan Facility or such lesser amount
to which the Borrower has consented, with Related Funds treated as one assignee
for purposes of determining

-89-



--------------------------------------------------------------------------------



 



compliance with such minimum assignment amount; (ii) the assignee or assignor
shall pay to the Administrative Agent a processing and recordation fee of $3,500
for each assignment that is not to an Affiliate of such assignor; provided that
only $3,500 shall be payable in connection with simultaneous assignments to or
by two or more Related Funds; (iii) any assignee shall not be a competitor of
EXLP or any of its Subsidiaries in any of the lines of business permitted under
Section 9.05; (iv) no such assignment shall be to EXLP or Holdings or either of
their respective Subsidiaries or Affiliates; and (v) notwithstanding anything to
the contrary contained in this Agreement, if such assignment is made at a time
when an Event of Default has occurred and is continuing, the Borrower shall have
the right to withhold all Taxes required by law to be withheld from payments
made hereunder, and shall pay such Taxes to the relevant taxing authority or
other Governmental Authority in accordance with applicable law. Any such
assignment will become effective upon the execution and delivery to the
Administrative Agent of the applicable Assignment and Assumption and the
consents required above. Promptly after receipt of an executed Assignment and
Assumption, the Administrative Agent shall send to the Borrower a copy of such
executed Assignment and Assumption. Upon receipt of such executed Assignment and
Assumption, if requested by the applicable assignor and/or assignee, the
Borrower, will, at its own expense, execute and deliver new Notes to each
assignor and/or assignee, as appropriate, in accordance with their respective
interests as they appear after giving effect to such Assignment and Assumption.
Upon the effectiveness of any assignment pursuant to this Section 12.04(c), the
assignee will become a “Lender,” if not already a “Lender,” for all purposes of
this Agreement and the Security Instruments. The assignor shall be relieved of
its obligations hereunder to the extent of such assignment (and if the assigning
Lender no longer holds any rights or obligations under this Agreement, such
assigning Lender shall cease to be a “Lender” hereunder except that its rights
under Sections 5.01, 5.02, 5.03 and 12.03 shall not be affected). The
Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the principal amount of the Loans and LC Exposure
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register.
     (d) Each Lender may transfer, grant or assign participations in all or any
part of such Lender’s interests hereunder pursuant to this Section 12.04(d) to
any Person that satisfies the requirements of Section 12.04(c)(iii), provided
that: (A) such Lender shall remain a “Lender” for all purposes of this Agreement
and the transferee of such participation shall not constitute a “Lender”
hereunder; (B) such Lender’s obligations under this Agreement shall remain
unchanged, (C) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (D) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (E) no participant under any
such participation shall have rights to approve any amendment to or waiver of
any of the Loan Documents; provided that such participation agreement may
provide that such Lender will not, without the consent of such participant,
agree to any amendment, modification or waiver described in clauses (i), (ii) or
(iii) of the proviso to Section 12.02(b) that affects such participant, and all
amounts payable by the Borrower hereunder shall be determined as if such Lender
had not sold such participation. In addition, each agreement creating any
participation must include an agreement by the participant to be bound by the
provisions of Section 12.11

-90-



--------------------------------------------------------------------------------



 



Subject to Section 12.04(d)(ii), each participant shall be entitled to receive
additional amounts under Sections 5.01, 5.02 and 5.03 on the same basis as if it
were a Lender and be indemnified under Section 12.03 as if it were a Lender. No
participant under any participation agreement shall be entitled to receive any
greater payment under Section 5.01 or Section 5.03 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. Any such participant that would
be a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.03 unless the Borrower is notified of the participation sold to such
participant and such participant agrees, for the benefit of the Borrower, to
comply with Section 5.03(e) as though it were a Lender.
     (e) The Lenders may furnish any information concerning the Borrower in the
possession of the Lenders from time to time to assignees and participants
(including prospective assignees and participants); provided that, such Persons
agree to be bound by the provisions of Section 12.11.
     (f) Notwithstanding anything in this Section 12.04 to the contrary, any
Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) Notwithstanding any other provisions of this Section 12.04, no transfer
or assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower to file a registration statement with the SEC or to
qualify the Loans under the “Blue Sky” laws of any state.
     Section 12.05 Survival; Revival; Reinstatement.
     (a) All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, any Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding (except to the extent described in
Section 2.07(a)) and so long as the Aggregate Commitments have not expired or
terminated. The provisions of Sections 5.01, 5.02 and 5.03, ARTICLE XI and
Section 12.03 shall survive and remain in full force and effect regardless of
the consummation of the Transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Aggregate
Commitments or the termination of this Agreement, any other Loan Document or any
provision hereof or thereof.

-91-



--------------------------------------------------------------------------------



 



     (b) To the extent that any payments on the Indebtedness or proceeds of any
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and EXLP and the Borrower shall take such action as may
be reasonably requested by the Administrative Agent and the Lenders to effect
such reinstatement.
     Section 12.06 Counterparts; Integration; Effectiveness.
     (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute one and the same
instrument.
     (b) This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent embody the
entire agreement and understanding among the parties relating to the subject
matter hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof. This Agreement and the other Loan Documents represent the final
agreement among the parties hereto and thereto and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements between the parties.
     (c) Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
     Section 12.07 Severability. Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
     Section 12.08 Right of Setoff. The Borrower agrees that, in addition to
(and without limitation of) any right of set-off, bankers’ lien or counterclaim
a Lender may otherwise have, each Lender shall have the right and be entitled
(after consultation with the Administrative Agent), at its option, to offset
balances held by it or by any of its Affiliates for account of the Borrower at
any of its offices, in dollars or in any other currency, against any principal
of or interest on any of such Lender’s Loans, or any other amount payable to
such Lender hereunder, which is not paid when due (including applicable grace
periods) (regardless of whether such

-92-



--------------------------------------------------------------------------------



 



balances are then due to the Borrower), in which case it shall promptly notify
the Borrower and the Administrative Agent thereof, provided that such Lender’s
failure to give such notice shall not affect the validity thereof.
Notwithstanding anything to the contrary contained in this Agreement, the
Lenders hereby agree that they shall not set off any funds in any lock boxes
whatsoever in connection with this Agreement, except for such lock boxes which
may be established in connection with this Agreement.
     Section 12.09 Governing Law; Jurisdiction; Consent to Service of Process.
     (a) This Agreement and the Notes shall be governed by, and construed in
accordance with, the laws of the State of Texas except to the extent that United
States federal law permits any Lender to charge interest at the rate allowed by
the laws of the state where such Lender is located. Ch. 346 of the Texas Finance
Code (which regulates certain revolving credit loan accounts and revolving
tri-party accounts) shall not apply to this Agreement or the Notes.
     (b) Any legal action or proceeding with respect to the Loan Documents shall
be brought in the courts of the State of Texas sitting in Harris County or of
the United States of America for the Southern District of Texas, and, by
execution and delivery of this Agreement, each party hereto hereby accepts for
itself and (to the extent permitted by law) in respect of its Property,
generally and unconditionally, the jurisdiction of the aforesaid courts. Each
party hereto hereby irrevocably waives any objection, including, without
limitation, any objection to the laying of venue or based on the grounds of
forum non conveniens, which it may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions. This submission to
jurisdiction is non-exclusive and does not preclude any party hereto from
obtaining jurisdiction any other party hereto in any court otherwise having
jurisdiction.
     (c) Each party hereto irrevocably consents to the service of process of any
of the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to such party
at its address located on the signature page hereto or as updated from time to
time, such service to become effective thirty (30) days after such mailing.
     (d) Nothing herein shall affect the right of any party hereto or any holder
of a Note to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against any other party hereto in any
other jurisdiction.
     (e) Each party hereto hereby (i) irrevocably and unconditionally waives, to
the fullest extent permitted by law, trial by jury in any legal action or
proceeding relating to this Agreement or any other Loan Document and for any
counterclaim therein; (ii) irrevocably waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any such
litigation any special, exemplary, punitive or consequential damages, or damages
other than, or in addition to, actual damages; (iii) certifies that no party
hereto nor any representative of the Administrative Agent or counsel for any
party hereto has represented, expressly or

-93-



--------------------------------------------------------------------------------



 



otherwise, or implied that such party would not, in the event of litigation,
seek to enforce the foregoing waivers, and (iv) acknowledges that it has been
induced to enter into this Agreement, the other Loan Documents and the
transactions contemplated hereby and thereby by, among other things, the mutual
waivers and certifications contained in this Section 12.09.
     Section 12.10 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 12.11 Confidentiality. For the purposes of this Section 12.11,
“Confidential Information” means information about EXLP or the Borrower or any
of its Subsidiaries furnished by EXLP or the Borrower or their Affiliates
(collectively, the “Disclosing Parties”) to the Administrative Agent or any of
the Lenders, including, but not limited to, any actual or pending agreement,
business plans, budgets, projections, ecological data and accounting records,
financial statements, or other financial data of any kind, any title documents,
reports or other information relating to matters of title, any projects or
plans, whether actual or prospective, and any other documents or items embodying
any such Confidential Information; provided that such term does not include
information that (a) was publicly known or otherwise known prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by the Administrative Agent or the Lenders or any Person acting on
behalf thereof, (c) otherwise becomes known to the Administrative Agent or
Lenders other than through disclosure by the Disclosing Parties or a party known
to be subject to a confidentiality agreement or (d) constitutes financial
statements delivered to the Administrative Agent and the Lenders under
Section 8.01(a) that are otherwise publicly available. The Administrative Agent
and the Lenders will maintain the confidentiality of such Confidential
Information delivered to such Person, provided that each such Person (a
“Restricted Person”) may deliver or disclose Confidential Information to
(i) such Restricted Person’s directors, officers, employees, accountants,
attorneys, other professional advisors, trustees and Affiliates, who agree to
hold confidential the Confidential Information substantially in accordance with
the terms of this Section 12.11, (ii) any other party to any Loan Document,
(iii) any pledgee referred to in Section 12.04, any potential assignee or any
assignee to which such Restricted Person sells or offers to sell its Note or any
part thereof or any participation or potential participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 12.11), (iv) any
Governmental Authority having jurisdiction or any self-regulatory body claiming
to have authority over such Restricted Person, or (v) any other Person to which
such delivery or disclosure may be necessary or appropriate (A) to effect
compliance with any Governmental Requirement applicable to such Restricted
Person, (B) in response to any subpoena or other legal process; provided that
such Restricted Person (I) promptly notifies such Disclosing Party prior to any
such disclosure to the extent practicable and permitted by law, (II) reasonably
cooperates with such Disclosing Party in any attempts such Disclosing Party
makes to obtain a protective order or other appropriate assurance that
confidential treatment will be afforded to the Confidential Information, and
(III) if no such protective order is obtained and disclosure is required,
furnish only that portion of the Confidential Information that, in the opinion
of such Restricted Person’s counsel, such Restricted Person is legally compelled
to disclose, or (C) if an Event of Default has occurred and is continuing, to
the extent such Restricted Person may

-94-



--------------------------------------------------------------------------------



 



reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of its rights and remedies under the
Notes and this Agreement.
     Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the Transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Notes, it is agreed as follows: (i) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Indebtedness (or, to the extent that the principal amount of the Indebtedness
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (ii) in the event that the maturity of the Notes is accelerated
by reason of an election of the holder thereof resulting from any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to any Lender may never include more than the maximum amount
allowed by such applicable law, and excess interest, if any, provided for in
this Agreement or otherwise shall be canceled automatically by such Lender as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Indebtedness (or, to the
extent that the principal amount of the Indebtedness shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the
Loans evidenced by the Notes until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law. If at any time and from time to time (i) the
amount of interest payable to any Lender on any date shall be computed at the
Highest Lawful Rate applicable to such Lender pursuant to this Section 12.12 and
(ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Lender would be less than the amount of
interest payable to such Lender computed at the Highest Lawful Rate applicable
to such Lender, then the amount of interest payable to such Lender in respect of
such subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.12. To the extent that Chapter 303 of
the Texas Finance Code is relevant for the purpose of determining the Highest
Lawful Rate applicable to a Lender, such Lender elects to determine the
applicable rate ceiling under such Chapter by the weekly ceiling from time to
time in effect. Chapter 346 of the Texas Finance Code does not apply to the
Borrower’s obligations hereunder.

-95-



--------------------------------------------------------------------------------



 



     Section 12.13 Exculpation Provisions. Each Of The Parties Hereto
Specifically Agrees That It Has A Duty To Read This Agreement And The Other Loan
Documents And Agrees That It Is Charged With Notice And Knowledge Of The Terms
Of This Agreement And The Other Loan Documents; That It Has In Fact Read This
Agreement And Is Fully Informed And Has Full Notice And Knowledge Of The Terms,
Conditions And Effects Of This Agreement; That It Has Been Represented By
Independent Legal Counsel Of Its Choice Throughout The Negotiations Preceding
Its Execution Of This Agreement And The Other Loan Documents; And Has Received
The Advice Of Its Attorney In Entering Into This Agreement And The Other Loan
Documents; And That It Recognizes That Certain Of The Terms Of This Agreement
And The Other Loan Documents Result In One Party Assuming The Liability Inherent
In Some Aspects Of The Transaction And Relieving The Other Party Of Its
Responsibility For Such Liability. Each Party Hereto Agrees And Covenants That
It Will Not Contest The Validity Or Enforceability Of Any Exculpatory Provision
Of This Agreement And The Other Loan Documents On The Basis That The Party Had
No Notice Or Knowledge Of Such Provision Or That The Provision Is Not
“Conspicuous.”
     Section 12.14 Collateral Matters; Hedging Agreements; Treasury Management
Agreements. Except as provided in Section 12.02(b)(v), no Lender or any
Affiliate of a Lender shall have any voting rights under any Loan Document as a
result of the existence of obligations owed to it under any Hedging Agreement or
Treasury Management Agreement. The benefit of the Security Instruments and of
the provisions of this Agreement relating to any Collateral securing the
Indebtedness shall also extend to and be available to Secured Hedging Providers
and the Secured Treasury Management Counterparties on a pro rata basis (subject
to the priorities set out in Section 10.02(c)) in respect of any obligations of
EXLP or any Restricted Subsidiary which arises under any Hedging Agreement or
Treasury Management Agreement. Each Lender, on behalf of itself and its
Affiliates who are Secured Hedging Providers, and each Secured Hedging Provider,
by accepting the benefits of the Collateral, hereby agrees that the Obligors may
grant security interests, covering all rights of the Obligors in Hedging
Agreements with any Lender or Secured Hedging Provider, to the Administrative
Agent under the Security Instruments to secure the Indebtedness, notwithstanding
any restriction on such security interests under any Hedging Agreement.
     Section 12.15 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Banks
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of EXLP and the Borrower, and no other Person (including, without
limitation, any Subsidiary of the Borrower, any obligor, contractor,
subcontractor, supplier or materialman) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document against the
Administrative Agent, any other Agent, any Issuing Bank or any Lender for any
reason whatsoever. There are no third party beneficiaries.
     Section 12.16 USA Patriot Act Notice. Each Lender hereby notifies EXLP and
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA Patriot Act”),
it is required to obtain, verify and record information that identifies EXLP and
its Subsidiaries, which information includes the

-96-



--------------------------------------------------------------------------------



 



name and address of EXLP and such Subsidiaries and other information that will
allow such Lender to identify EXLP and such Subsidiaries in accordance with the
USA Patriot Act.
     Section 12.17 No General Partner’s Liability. The Lenders agree that no
claim arising against either EXLP, the Borrower or any Restricted Subsidiary
under any Loan Document shall be asserted against the General Partner (in its
individual capacity) and no judgment, order or execution entered in any suit,
action or proceeding, whether legal or equitable, on this Agreement or any of
the other Loan Documents shall be obtained or enforced against the General
Partner (in its individual capacity) or its assets for the purpose of obtaining
satisfaction and payment of the Indebtedness or any claims arising under this
Agreement or any other Loan Document, any right to proceed against the General
Partner individually or its respective assets being hereby expressly waived by
the Lenders. Nothing in this Section 12.17, however, shall be construed so as to
prevent the Administrative Agent or any Lender from commencing any action, suit
or proceeding with respect to or causing legal papers to be served upon the
General Partner for the purpose of (i) obtaining jurisdiction over EXLP, the
Borrower or any Restricted Subsidiary or (ii) obtaining judgment, order or
execution against the General Partner arising out of any fraud or intentional
misrepresentation by the General Partner in connection with the Loan Documents
or of recovery of moneys received by the General Partner in violation of the
terms of this Agreement.
     Section 12.18 Existing Credit Agreement; Existing Facility Termination.
This Agreement amends and restates the Existing Credit Agreement in its
entirety. On the date of the initial funding of Loans hereunder, (i) each “Loan”
(as defined in the Existing Credit Agreement) outstanding under the Existing
Credit Agreement shall be repaid in full with the proceeds of such Loans,
(ii) all other amounts outstanding under the Existing Credit Agreement
(including any breakage costs that may be due under Section 5.02 of the Existing
Credit Agreement) shall be paid in full with the proceeds of such Loans to the
extent not otherwise paid by the Borrower on such date, (iii) the “Commitments”
(as defined in the Existing Credit Agreement) shall be terminated and replaced
with the Commitments hereunder, and (iv) the Existing Letters of Credit shall be
deemed to be issued under this Agreement. From and after the Effective Date, no
Exiting Lender shall have any rights under the Existing Credit Agreement, any
other Loan Document (as defined in the Existing Credit Agreement), this
Agreement or any other Loan Document (other than rights expressly stated in
Section 12.05 of the Existing Credit Agreement to survive the termination
thereof and the repayment of amounts outstanding thereunder). It is the intent
of the parties hereto that this Agreement neither constitute a novation of the
obligations and liabilities existing under the Existing Credit Agreement nor
evidence termination of any such obligations and liabilities and that this
Agreement amend and restate in its entirety the Existing Credit Agreement and
hereafter evidence the obligations of the Borrower outstanding thereunder. The
undersigned waive any right to receive any notice of the termination of the
“Commitments” (as defined in the Existing Credit Agreement) and any right to
receive any notice of prepayment of amounts owed under the Existing Credit
Agreement. Each “Lender” (as defined in the Existing Credit Agreement) hereby
agrees to return to the Borrower, with reasonable promptness, any note delivered
by the Borrower to such Lender in connection with the Existing Credit Agreement.
     Section 12.19 No Fiduciary Duty. Each Lender and its respective Affiliates
(collectively, solely for purposes of this Section 12.19, the “Lenders”) may
have economic

-97-



--------------------------------------------------------------------------------



 



interests that conflict with those of the Obligors. Each Obligor agrees that
nothing in any Loan Document, any Hedging Agreement with any Secured Hedging
Provider or any Treasury Management Agreement will be deemed to create an
advisory, fiduciary or agency relationship between the Lenders and the Obligors,
their partners or their Affiliates. Each Obligor acknowledges and agrees that
(a) the transactions with the Lenders contemplated by the Loan Documents, the
Hedging Agreements with Secured Hedging Providers and the Treasury Management
Agreements are arm’s-length commercial transactions between the Lenders, on the
one hand, and the applicable Obligors, on the other, (b) in connection therewith
and with the process leading to such transactions each Lender is acting solely
as a principal and not the agent or fiduciary of any Obligor, or of any
Obligor’s management, partners, creditors or other Affiliates, (c) no Lender has
assumed a fiduciary responsibility in favor of any Obligor with respect to the
transactions with Lenders contemplated by the Loan Documents, any Hedging
Agreement or any Treasury Management Agreements or the process leading thereto
(irrespective of whether any Lender or any of its Affiliates has advised or is
currently advising any Obligor on other matters) and (d) such Person has
consulted its own legal and financial advisors to the extent it deemed
appropriate. Each Obligor further acknowledges and agrees that it is responsible
for making its own independent judgment with respect to such transactions and
the process leading thereto. Each Obligor agrees that it will not claim that any
Lender owes a fiduciary duty to such Person in connection with the Loan
Documents, any Hedging Agreement or any Treasury Management Agreement or the
process leading thereto.
[Signatures Begin Next Page]

-98-



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Agreement to be duly executed as of the
day and year first above written.

          BORROWER:   EXLP OPERATING LLC
      By:   /s/ Michael Aaronson        Michael Aaronson        Vice President 
      Address for Notices:

16666 Northchase Drive
Houston, Texas 77060

Facsimile No.: (281) 836-8039
Telephone No.: (281) 836-7000
e-mail: kelly.battle@exterran.com
Attention: President

Copy to:

General Counsel
Facsimile No: (281) 836-8061
e-mail: donald.wayne@exterran.com

Copy to:

Herschel Hamner
Baker Botts L.L.P.
910 Louisiana Street
Houston, Texas 77002
Facsimile No.: (713) 229-2049
Telephone No.: (713) 229-7749   

 



--------------------------------------------------------------------------------



 



          GUARANTORS:  EXTERRAN PARTNERS, L.P.
      By:   EXTERRAN GENERAL PARTNER, L.P.,
its general partner              By:   EXTERRAN GP LLC,
its general partner              By:   /s/ Michael Aaronson        Michael
Aaronson        Vice President and Chief Financial Officer        Address for
Notices:

16666 Northchase Drive
Houston, Texas 77060

Facsimile No.: (281) 836-8039
Telephone No.: (281) 836-7000
e-mail: kelly.battle@exterran.com
Attention: President

Copy to:

General Counsel
Facsimile No: (281) 836-8061
e-mail: donald.wayne@exterran.com

Copy to:

Herschel Hamner
Baker Botts L.L.P.
910 Louisiana Street
Houston, Texas 77002
Facsimile No.: (713) 229-2049
Telephone No.: (713) 229-7749   

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT, ISSUING BANK,
SWINGLINE LENDER AND LENDER:  WELLS FARGO BANK, NATIONAL
ASSOCIATION, Individually and as Administrative Agent
      By:   /s/ Donald W. Herrick, Jr.        Donald W. Herrick, Jr.       
Director        Lending Office for ABR Loans and
Eurodollar Loans:

301 South College Street
23rd Floor NC 0680
Charlotte, North Carolina 28288
Facsimile No.: (704) 383-0288

Address for Notices:
Wells Fargo Bank, National Association

1000 Louisiana, 9th Floor
Houston, Texas 77002
Attention: Donald W. Herrick, Jr.
Facsimile No.: 713-739-1087
   

 



--------------------------------------------------------------------------------



 



          CO-SYNDICATION AGENT AND LENDER:  BANK OF AMERICA, N.A.,
as Co-Syndication Agent and Lender
      By:   /s/ Julie Castano       Name:   Julie Castano       Title:   Vice
President       Lending Office for ABR Rate Loans and
Eurodollar Loans:

Address for Notices:

2001 Clayton Road B-2
CA4-702-02-25
Cancord, Calif. 94520

Attention: Anna M. Finn
Facsimile No.: 888-969-9238

With copy to: Operations Contact

Attention: n/a
Facsimile No.: (312) 453-5136
   

 



--------------------------------------------------------------------------------



 



          CO-SYNDICATION AGENT AND LENDER:   JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agent and Lender
      By:   /s/ Thomas Okamoto       Name:   Thomas Okamoto       Title:  
Senior Underwriter       Lending Office for ABR Rate Loans and
Eurodollar Loans:

Non-Agented Servicing Team
10 S. Dearborn
Chicago, Illinois 60603
Facsimile No.: (312) 256-2608

Address for Notices:

712 Main Street, Floor 12
Houston, Texas 77002-3201

Attention: Thomas Okamoto
Facsimile No.: (713) 216-7794
   

 



--------------------------------------------------------------------------------



 



          CO-DOCUMENTATION AGENT AND LENDER:   BARCLAYS BANK PLC,
as Co-Documentation Agent and Lender
      By:   /s/ Ann E. Sutton       Name:   Ann E. Sutton       Title:  
Director       Lending Office for ABR Rate Loans and
Eurodollar Loans:

745 7th Avenue, 26th Floor
New York, New York 10019
Facsimile No.: (917) 522-0568

Address for Notices:

745 7th Avenue, 26th Floor
New York, New York 10019

Attention: May Huang
Facsimile No.: (212) 526-5115
   

 



--------------------------------------------------------------------------------



 



          CO-DOCUMENTATION AGENT AND LENDER   THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agent and Lender
      By:   /s/ Matthew Main       Name:   Matthew Main       Title:   Managing
Director       Lending Office for ABR Rate Loans and
Eurodollar Loans:

600 Washington Boulevard
Stamford, CT 06901

Address for Notices:

600 Washington Boulevard
Stanford, CT 06901

Attention: Janardhan Krishnappa
Facsimile No.: (203) 873-5019
   

 



--------------------------------------------------------------------------------



 



          LENDER:   BNP PARIBAS,
as a Lender
      By:   /s/ Mark H. Wolf       Name:   Mark H. Wolf       Title:   Director
          By:   /s/ Greg Smothers       Name:   Greg Smothers       Title:  
Director       Lending Office for ABR Rate Loans and
Eurodollar Loans:

BNP Paribas
525 Washington Blvd.
Jersey City, NJ 07310
Attention: Loan Servicing - 8th Floor

Facsimile No.: 201 850 4058

Address for Notices:

BNP Paribas
1200 Smith Street
Suite 3100
Houston, Texas 77002
Attention: Mark H. Wolf
Email: mark.wolf@americas.bnpparibas.com    

 



--------------------------------------------------------------------------------



 



          LENDER:  CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as a Lender
      By:   /s/ Nupur Kumar       Name:   Nupur Kumar       Title:   Vice
President       By:   /s/ Rahul Parmar       Name:   Rahul Parmar       Title:  
Associate       Lending Office for ABR Rate Loans and
Eurodollar Loans:

Eleven Madison Avenue
New York, New York 10010
Facsimile No.: (212) 322-2291

Address for Notices:

7033 Louis Stephens Drive
P.O. Box 110047
Research Triangle Park 27709 NC

Attention: Eric Ceglowski
Facsimile No.: (919) 994-1357
   

 



--------------------------------------------------------------------------------



 



          LENDER:   SUMITOMO MITSUI BANKING CORPORATION,
as a Lender
      By:   /s/ Masakazu Hasegawa       Name:   Masakazu Hasegawa       Title:  
General Manager       Lending Office for ABR Rate Loans and
Eurodollar Loans:

277 Park Avenue
Sumitomo Mitsui. Banking Corporation
New York, NY 10172

Facsimile No.: 212-224-5227

Address for Notices:

Sumitomo Mitsui. Banking Corporation
1200 Smith St. Suite 1140
Houston, TX 77002

Attention: Luis Vaca Gomez
Facsimile No.: 713-277-3555
   

 



--------------------------------------------------------------------------------



 



          LENDER:  REGIONS BANK,
as a Lender
      By:   /s/ William W. Brown       Name:   William W. Brown       Title:  
Vice President       Lending Office for ABR Rate Loans and
Eurodollar Loans:

Facsimile No.: (205) 261-7069

Address for Notices:

201 Milan Parkway
Birmingham, AL 35211

Attention: Valencia Jackson
Facsimile No.: (205) 261-7069  

 



--------------------------------------------------------------------------------



 



          LENDER:  COMPASS BANK,
as a Lender
      By:   /s/ Stuart Murray       Name:   Stuart Murray       Title:   Senior
Vice President       Lending Office for ABR Rate Loans and
Eurodollar Loans:

Attn: Keri Seadler
24 Greenway Plaza Ste 1403
Houston TX 77046

Facsimile No.: 205-524-0385

Address for Notices:

Attn: Keri Seadler
24 Greenway Plaza Ste 1403
Houston TX 77046

Attention: Keri Seadler
Facsimile No.: 205-524-0385  

 



--------------------------------------------------------------------------------



 



          LENDER:   THE BANK OF NOVA SCOTIA,
as a Lender
      By:   /s/ G. George       Name:   G. George       Title:   Managing
Director       Lending Office for ABR Rate Loans and
Eurodollar Loans:

711 Louisiana Street, 14th Floor
Houston, Texas 77002
Facsimile No.: (212) 225-5709

Address for Notices:

720 king Street West
2nd Floor
Toronto, ON
Canada M5V2T3

Attention: Mona Nagpaul
Facsimile No.: 212-225-5709  

 



--------------------------------------------------------------------------------



 



          LENDER:  CREDIT AGRICOLE CORPORATE
AND INVESTMENT BANK, as a Lender
      By:   /s/ David Gurghigian       Name:   David Gurghigian       Title:  
Managing Director        By:   /s/ Michael Willis       Name:   Michael Willis  
    Title:   Managing Director        Lending Office for ABR Rate Loans and
Eurodollar Loans:

1301 Avenue of the Americas
New York, New York 10019
Facsimile No.: (917) 849-5440

Address for Notices:

1300 Main Street, Suite 2100
Houston, Texas 77002

Attention: David Gurghigian
Facsimile No.: (713) 890-8668
   

 



--------------------------------------------------------------------------------



 



          LENDER:  BRANCH BANKING AND TRUST,
as a Lender
      By:   /s/ De Von J. Lang       Name:   De Von J. Lang       Title:   Vice
President       Lending Office for ABR Rate Loans and
Eurodollar Loans:

220 West 2nd Street, 16th Floor
Winston-Salem, North Carolina 27101
Facsimile No.: (336) 733-2740

Address for Notices:

2200 West Loop South
Houston, Texas 77027

Attention: De Von J. Lang
Facsimile No.: (713) 993-1399
   

 



--------------------------------------------------------------------------------



 



          LENDER:  UNION BANK, N.A.,
as a Lender
      By:   /s/ Scott Gildea       Name:   Scott Gildea       Title:   Vice
President       Lending Office for ABR Rate Loans and
Eurodollar Loans:

Union Bank, N.A.
445 S. Figueroa Street
Los Angeles, CA 90071

Address for Notices:

Union Bank, N.A.
ATTN: Commercial Loan Operations
Supervisor — Maria Suncin/Patrick Abo
Commercial Loan Operations
1980 Saturn Street
Monterey Park, CA 91754

Telephone: (323) 720-2870
Facsimile: (323) 724-6198/(800) 466-9951
E-Mail: #clo_synd@unionbank.com   

 



--------------------------------------------------------------------------------



 



          LENDER:  TRUSTMARK NATIONAL BANK,
as a Lender
      By:   /s/ Lad Perenyi       Name:   L.J. Perenyi        Title:   Vice
President        Lending Office for ABR Rate Loans and
Eurodollar Loans:

10497 Town & Country Way, Suite 860
Houston, Texas 77024
Facsimile No.: (713) 365-0890

Address for Notices:

10497 Town & Country Way, Suite 860
Houston, Texas 77024

Attention: Sarah Prestridge
Facsimile No.: (713) 365-0890    

 



--------------------------------------------------------------------------------



 



          LENDER:  AMEGY BANK, N.A.,
as a Lender
      By:   /s/ Kenyatta B. Gibbs       Name:   Kenyatta B. Gibbs       Title:  
Vice President       Lending Office for ABR Rate Loans and
Eurodollar Loans:

P.O. Box 27459
Houston, Texas 77227
Facsimile No.: (713) 693-7467

Address for Notices:

4400 Post Oak Parkway
Houston, Texas 77027

Attention: Kenyatta Gibbs
Facsimile No.: (713) 561-0260    

 



--------------------------------------------------------------------------------



 



          LENDER:  RAYMOND JAMES BANK, FSB,
as a Lender
      By:   /s/ Garrett McKinnon       Name:   Garrett McKinnon       Title:  
Senior Vice President       Lending Office for ABR Rate Loans and
Eurodollar Loans:

Raymond James Bank, FSB
727-567-4324
garrett.mckinnon@raymondjames.com

Facsimile No.: 866-205-1396

Address for Notices:

P.O. Box 11628, St. Petersburg, FL 33733-1628
Parcel delivery: 710 Carillon Parkway, 33716

Attention: Loan Ops/CML
Facsimile No.: 866-597-4002    

 



--------------------------------------------------------------------------------



 



ANNEX I
AGGREGATE COMMITMENTS

                                      Term   Term   Revolving   Revolving Name
of Lender   Commitment   Percentage   Commitment   Percentage
Wells Fargo Bank, National Association
  $ 17,727,272.74       11.82 %   $ 47,272,727.26       11.82 %
Bank of America, N.A.
  $ 11,590,909.09       7.73 %   $ 30,909,090.91       7.73 %
JPMorgan Chase Bank, N.A.
  $ 11,590,909.09       7.73 %   $ 30,909,090.91       7.73 %
Barclays Bank plc
  $ 11,590,909.09       7.73 %   $ 30,909,090.91       7.73 %
The Royal Bank of Scotland plc
  $ 11,590,909.09       7.73 %   $ 30,909,090.91       7.73 %
BNP Paribas
  $ 10,909,090.91       7.27 %   $ 29,090,909.09       7.27 %
Credit Suisse AG, Cayman Islands Branch
  $ 8,181,818.18       5.45 %   $ 21,818,181.82       5.45 %
Sumitomo Mitsui Banking Corporation
  $ 8,181,818.18       5.45 %   $ 21,818,181.82       5.45 %
Regions Bank
  $ 8,181,818.18       5.45 %   $ 21,818,181.82       5.45 %
Compass Bank
  $ 8,181,818.18       5.45 %   $ 21,818,181.82       5.45 %
The Bank of Nova Scotia
  $ 8,181,818.18       5.45 %   $ 21,818,181.82       5.45 %
Credit Agricole Corporate and Investment Bank
  $ 6,818,181.82       4.55 %   $ 18,181,818.18       4.55 %
Branch Banking and Trust
  $ 6,818,181.82       4.55 %   $ 18,181,818.18       4.55 %
Union Bank, N.A.
  $ 6,818,181.82       4.55 %   $ 18,181,818.18       4.55 %
Trustmark National Bank
  $ 5,454,545.45       3.64 %   $ 14,545,454.55       3.64 %
Amegy Bank, N.A.
  $ 5,454,545.45       3.64 %   $ 14,545,454.55       3.64 %
Raymond James Bank, FSB
  $ 2,727,272.73       1.82 %   $ 7,272,727.27       1.82 %
TOTAL
  $ 150,000,000       100.00 %   $ 400,000,000       100.00 %

Annex I

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF REVOLVING CREDIT NOTE

      $                                          
                                        , 201[ ]

     FOR VALUE RECEIVED, EXLP OPERATING LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay to ____________________ (the
“Lender”) or registered assigns, at the office of WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Administrative Agent (the “Administrative Agent”), at 301
South College Street, Charlotte, North Carolina 28288-0608, the principal sum of
_____________________________ US Dollars ($____________) (or such lesser amount
as shall equal the aggregate unpaid principal amount of the Revolving Loans made
by the Lender to the Borrower under the Credit Agreement, as hereinafter
defined), in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Revolving Loan, at such office, in like money and funds, for the period
commencing on the date of such Revolving Loan until such Revolving Loan shall be
paid in full, at the rates per annum and on the dates provided in the Credit
Agreement.
     The date, amount, Type, interest rate, Interest Period and maturity of each
Revolving Loan made by the Lender to the Borrower, and each payment made on
account of the principal thereof, shall be recorded by the Lender on its books.
     This Revolving Credit Note is one of the Revolving Credit Notes referred to
in the Amended and Restated Senior Secured Credit Agreement dated as of
November 3, 2010, among the Borrower, Exterran Partners, L.P., a Delaware
limited partnership, the Administrative Agent and the other Agents and Lenders
which are or become parties thereto (including the Lender) (as the same may be
amended or supplemented from time to time, the “Credit Agreement”), and
evidences the Revolving Loans made by the Lender thereunder. Capitalized terms
used in this Revolving Credit Note and not defined herein have the respective
meanings assigned to them in the Credit Agreement.
     This Revolving Credit Note is issued pursuant to the Credit Agreement and
is entitled to the benefits provided for in the Credit Agreement and the
Security Instruments. The Credit Agreement provides for the acceleration of the
maturity of this Note upon the occurrence of certain events and for prepayments
of Revolving Loans upon the terms and conditions specified therein and other
provisions relevant to this Note.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF TEXAS.

            EXLP OPERATING LLC
      By:           Name:           Title:      

Exhibit A-1-1



--------------------------------------------------------------------------------



 



         

EXHIBIT A-2
FORM OF TERM NOTE

      $                                          
                                        , 201[ ]

     FOR VALUE RECEIVED, EXLP OPERATING LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay to ____________________ (the
“Lender”) or registered assigns, at the office of WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Administrative Agent (the “Administrative Agent”), at 301
South College Street, Charlotte, North Carolina 28288-0608, the principal sum of
_____________________________ US Dollars ($____________) (or such lesser amount
as shall equal the aggregate unpaid principal amount of the Term Loans made by
the Lender to the Borrower under the Credit Agreement, as hereinafter defined),
in lawful money of the United States of America and in immediately available
funds, on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount of each such Term
Loan, at such office, in like money and funds, for the period commencing on the
date of such Term Loan until such Term Loan shall be paid in full, at the rates
per annum and on the dates provided in the Credit Agreement.
     The date, amount, Type, interest rate, Interest Period and maturity of each
Term Loan made by the Lender to the Borrower, and each payment made on account
of the principal thereof, shall be recorded by the Lender on its books.
     This Term Note is one of the Term Notes referred to in the Amended and
Restated Senior Secured Credit Agreement dated as of November 3, 2010, among the
Borrower, Exterran Partners, L.P., a Delaware limited partnership, the
Administrative Agent and the other Agents and Lenders which are or become
parties thereto (including the Lender) (as the same may be amended or
supplemented from time to time, the “Credit Agreement”), and evidences Term
Loans made by the Lender thereunder. Capitalized terms used in this Term Note
and not defined herein have the respective meanings assigned to them in the
Credit Agreement.
     This Term Note is issued pursuant to the Credit Agreement and is entitled
to the benefits provided for in the Credit Agreement and the Security
Instruments. The Credit Agreement provides for the acceleration of the maturity
of this Term Note upon the occurrence of certain events and for prepayments of
Term Loans upon the terms and conditions specified therein and other provisions
relevant to this Term Note.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF TEXAS.

            EXLP OPERATING LLC
      By:           Name:           Title:      

Exhibit A-2-1



--------------------------------------------------------------------------------



 



         

EXHIBIT B
FORM OF BORROWING REQUEST
_______________, 201__
     EXLP OPERATING LLC, a Delaware limited liability company (the “Borrower”),
pursuant to the Amended and Restated Senior Secured Credit Agreement dated as of
November 3, 2010, among the Borrower, Exterran Partners, L.P., a Delaware
limited partnership, the Administrative Agent and the other Agents and Lenders
which are or become parties thereto (as the same may be amended or supplemented
from time to time, the “Credit Agreement”), hereby makes the requests indicated
below (unless otherwise defined herein, each capitalized term used herein is
defined in the Credit Agreement):

  1.   [Revolving/Term/Swingline] Loans:

(a) The aggregate amount of new [Revolving/Term/Swingline] Loans to be borrowed
is $______________________;
(b) The requested funding date for such Borrowing is _________________, _____;
(c) $_____________________ of such [Revolving/Term] Borrowings are to be ABR
Loans;1
(d) $_____________________ of such [Revolving/Term] Borrowings are to be
Eurodollar Loans; and
(i) The length of the initial Interest Period for Eurodollar Loans is:
________________________.2
(e) The location and number of the account to which funds are to be disbursed
is: _____________________.3

  2.   [The Total Revolving Exposure on the date hereof (without regard to the
requested Revolving Borrowing) is $_____________________ and the pro forma Total
Revolving Exposure (giving effect to the requested Revolving Borrowing) is
$________________________.]4

 

1   Not applicable if a Swingline Loan is requested.   2   Not applicable if a
Swingline Loan is requested.   3   In the case of a Swingline Loan, account
shall be the general deposit account of the Borrower with the Swingline Lender.
  4   Include only if a Revolving Borrowing is requested.

Exhibit B-1



--------------------------------------------------------------------------------



 



  3.   [The total Swingline Exposure on the date hereof (without regard to the
requested Swingline Loan) is $_____________________ and the pro forma total
Swingline Exposure (giving effect to the requested Swingline Loan) is
$________________________.]5

 

5   Include only if a Swingline Loan is requested.

Exhibit B-2



--------------------------------------------------------------------------------



 



The undersigned certifies that he/she is the _____________________ of the
Borrower and that, as such, he/she is authorized to execute this Borrowing
Request on behalf of the Borrower. The undersigned further certifies, represents
and warrants on behalf of the Borrower that the Borrower is entitled to receive
the proceeds of the requested Borrowing under the terms and conditions of the
Credit Agreement.

            EXLP OPERATING LLC
      By:           Name:           Title:        

Exhibit B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF INTEREST ELECTION REQUEST
[          ], 201[  ]
EXLP OPERATING LLC, a Delaware limited liability company (the “Borrower”),
pursuant to Section 2.04 of the Amended and Restated Senior Secured Credit
Agreement dated as of November 3, 2010, among the Borrower, Exterran Partners,
L.P., a Delaware limited partnership, the Administrative Agent and the other
Agents and Lenders which are or become parties thereto (as the same may be
amended or supplemented from time to time, the “Credit Agreement”), hereby gives
you notice pursuant to Section 2.04 of the Credit Agreement that it elects to
[continue the Borrowing listed below, or a portion thereof as described below]
[convert the Borrowing listed below, or a portion thereof as described below, to
a different Type], and in that connection sets forth below the terms on which
such [conversion] [continuation] is to be made.

     
(a) The amount of the Borrowing to which this Interest Election Request
applies6:
   
 
   
 
   
(b) The effective date of the election (which is a Business Day):
   
 
   
 
   
(c) Type of Borrowing following [conversion] [continuation]:
  [ABR] [Eurodollar]
 
   
(d) Interest Period and the last day thereof7:
   
 
   

 

6   If different options are being elected with respect to different portions of
such Borrowing, specify the portions thereof to be allocated to each resulting
Borrowing and specify the information requested in clauses (b), (c) and (d) for
each resulting Borrowing.   7   For Eurodollar Borrowing only. Shall be subject
to the definition of “Interest Period” in the Credit Agreement.

Exhibit C-1



--------------------------------------------------------------------------------



 



The undersigned certifies that he/she is the _____________________ of the
Borrower and that, as such, he/she is authorized to execute this certificate on
behalf of the Borrower. The undersigned further certifies, represents and
warrants on behalf of the Borrower that the Borrower is entitled to make the
requested continuation or conversion under the terms and conditions of the
Credit Agreement.

            EXLP OPERATING LLC
      By:           Name:           Title:      

Exhibit C-2



--------------------------------------------------------------------------------



 



         

EXHIBIT D-1
FORM OF EFFECTIVE DATE COMPLIANCE CERTIFICATE
     The undersigned hereby certifies that he/she is the ________________ of
EXLP Operating LLC, a Delaware limited liability company (the “Borrower”). With
reference to the Amended and Restated Senior Secured Credit Agreement dated as
of November 3, 2010, among the Borrower, Exterran Partners, L.P., a Delaware
limited partnership, the Administrative Agent and the other Agents and Lenders
which are or become parties thereto (as the same may be amended or supplemented
from time to time, the “Credit Agreement”), the undersigned represents and
warrants as follows (each capitalized term used herein having the same meaning
given to it in the Credit Agreement unless otherwise specified):

  (a)   The representations and warranties of the Borrower and the Guarantors
contained in ARTICLE VII of the Credit Agreement and in the Security Instruments
are true and correct as of the date hereof, except to the extent any such
representations and warranties are expressly limited to an earlier date in which
case, on and as of the date hereof, such representations and warranties continue
to be true and correct as of such specified earlier date.     (b)   The Borrower
and each Guarantor have performed and complied with all agreements and
conditions contained in the Credit Agreement and in the Security Instruments
required to be performed or complied with by it prior to or at the time of
delivery hereof.     (c)   Since December 31, 2009, no change, event,
development or circumstance has occurred or exists that has had a Material
Adverse Effect.     (d)   As of the date hereof, no Default has occurred and is
continuing under the Credit Agreement.

EXECUTED AND DELIVERED this ____ day of November, 2010.

            EXLP OPERATING LLC
      By:           Name:           Title:      

Exhibit D-1-1



--------------------------------------------------------------------------------



 



         

EXHIBIT D-2
FORM OF ONGOING COMPLIANCE CERTIFICATE
     The undersigned hereby certifies that he/she is the ________________ of
EXLP Operating LLC, a Delaware limited liability company (the “Borrower”). With
reference to the Amended and Restated Senior Secured Credit Agreement dated as
of November 3, 2010, among the Borrower, Exterran Partners, L.P., a Delaware
limited partnership, the Administrative Agent and the other Agents and Lenders
which are or become parties thereto (as the same may be amended or supplemented
from time to time, the “Credit Agreement”), the undersigned represents and
warrants as follows (each capitalized term used herein having the same meaning
given to it in the Credit Agreement unless otherwise specified):

  (a)   As of the date hereof, no Default has occurred and is continuing under
the Credit Agreement.     (b)   Attached hereto are the detailed computations
necessary to determine whether the Borrower is in compliance with
Section 9.10(a)[,] [and] (b) [and (c)]8 as of the end of the [fiscal
quarter][fiscal year] ending [          ].

EXECUTED AND DELIVERED this ____ day of _____________.

            EXLP OPERATING LLC
      By:           Name:           Title:        

 

8   Include only if EXLP does not make the Alternative Covenant Election after
the Senior Notes Issuance Date.

Exhibit D-2-1



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent below (i) all of the Assignor’s rights and obligations
in its capacity as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit and guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

         
1. Assignor:
       
 
       
 
       
2. Assignee:
       
 
            [and is an Affiliate/Related Fund of [identify Lender]9]
 
        3. Borrower:   EXLP Operating LLC, a Delaware limited liability company
 
        4. Administrative Agent:   Wells Fargo Bank, National Association, as
the administrative agent under the Credit Agreement
 
        5. Credit Agreement:   The Amended and Restated Senior Secured Credit
Agreement dated as of November 3, 2010 among the Borrower, Exterran Partners,
L.P., a Delaware limited partnership, the Administrative

 

9   Select as applicable.

Exhibit E-1



--------------------------------------------------------------------------------



 



     
 
  Agent and the other Agents and Lenders which are or become parties thereto (as
the same may be amended or supplemented from time to time)

6. Assigned Interest:

                              Aggregate Amount of     Amount of     Percentage
Assigned   Commitment/Loans   Commitment/Loans     Commitment/Loans     of  
Assigned10   for all Lenders     Assigned     Commitment/Loans11  
 
  $       $         %  
 
  $       $         %  
 
  $       $         %  

Effective Date: _____________ ___, 201__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:             

 

10   Fill in the appropriate terminology for the types of Commitments and/or
Loans under the Credit Agreement that are being assigned under this Assignment
(e.g. “Revolving Commitment,” “Term Loans”, etc.)   11   Set forth, to at least
9 decimals, as a percentage of the Commitment/Loans of all Lenders thereunder.

Exhibit E-2



--------------------------------------------------------------------------------



 



          [Consented to and]12 Accepted:

WELLS FARGO, NATIONAL ASSOCIATION, as
Administrative Agent
      By           Title:                [Consented to:]13

[NAME OF RELEVANT PARTY]
      By           Title:               

 

12   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   13   To be added only if the consent of the
Borrower and/or other parties (e.g. Issuing Bank) is required by the terms of
the Credit Agreement.

Exhibit E-3



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
ANNEX 1 to
Exhibit E

 



--------------------------------------------------------------------------------



 



          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of Texas.
ANNEX 1 to
Exhibit E

 



--------------------------------------------------------------------------------



 



EXHIBIT F
SECURITY INSTRUMENTS
1. Amended and Restated Collateral Agreement dated as of November 3, 2010 among
the Borrower, Exterran Partners, L.P., EXLP Leasing LLC and the Administrative
Agent, as amended, modified or restated from time to time (the “Collateral
Agreement”), covering:
a. Borrower’s pledge of 100% of the membership interests of the following
Significant Domestic Subsidiary:
               (i) EXLP Leasing LLC
b. EXLP’s pledge of 100% of the membership interests of the following
Significant Domestic Subsidiary:
               (i) EXLP Operating LLC
c. EXLP’s and each other Obligor’s accounts, chattel paper, documents,
equipment, general intangibles, instruments and inventory, all books and records
pertaining to the foregoing and proceeds thereof.
2. UCC Financing Statements for the Borrower, Exterran Partners, L.P. and EXLP
Leasing LLC relating to Item 1.
3. Amended and Restated Guaranty Agreement dated as of November 3, 2010 among
Exterran Partners, L.P., EXLP Leasing LLC and the Administrative Agent, as
amended, modified or restated from time to time
Exhibit F -1

 



--------------------------------------------------------------------------------



 



EXHIBIT G-1
FORM OF COMMITMENT INCREASE CERTIFICATE
[     ], 201[  ]
To: Wells Fargo Bank, National Association,
       as Administrative Agent
     EXLP Operating LLC, a Delaware limited liability company (the “Borrower”),
Exterran Partners, L.P., a Delaware limited partnership, the Administrative
Agent and the other Agents and certain Lenders have heretofore entered into the
Amended and Restated Senior Secured Credit Agreement dated as of November 3,
2010 (as the same may be amended or supplemented from time to time, the “Credit
Agreement”). Capitalized terms not otherwise defined herein shall have the
meaning given to such terms in the Credit Agreement.
     This Commitment Increase Certificate is being delivered pursuant to
Section 2.06(c)(ii)(E) of the Credit Agreement. Please be advised that:
     (a) the amount of the requested increase in the Aggregate Revolving
Commitments is $[     ];
     (b) each of the undersigned Lenders has agreed (i) to increase its
Revolving Commitment under the Credit Agreement effective [     ], 201[  ] so
that, after giving effect hereto, its Revolving Commitment will be equal to the
amount set forth opposite its name in Schedule I attached hereto and (ii) that
it shall continue to be a party in all respects to the Credit Agreement and the
other Loan Documents;
     (c) attached is a new Annex I that replaces the outstanding Annex I to the
Credit Agreement, reflecting the new Aggregate Commitments after giving effect
to the increase in the Revolving Commitments contemplated hereby.
Delivery of an executed counterpart of this Commitment Increase Certificate by
facsimile or other electronic transmission shall be effective as delivery of an
original executed counterpart of this Commitment Increase Certificate.

            Very truly yours,

EXLP OPERATING LLC
      By:           Name:           Title:        

Exhibit G-1-1



--------------------------------------------------------------------------------



 



          Accepted and Agreed:

Wells Fargo Bank, National Association,
as Administrative Agent
      By:           Name:           Title:          

          Accepted and Agreed:

[LENDER]
      By:           Name:           Title:          

Exhibit G-1-2

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2
FORM OF ADDITIONAL LENDER CERTIFICATE
[     ], 201[  ]
To: Wells Fargo Bank, National Association,
        as Administrative Agent
     EXLP Operating LLC, a Delaware limited liability company (the “Borrower”),
Exterran Partners, L.P., a Delaware limited partnership, the Administrative
Agent and the other Agents and certain Lenders have heretofore entered into the
Amended and Restated Senior Secured Credit Agreement dated as of November 3,
2010 (as the same may be amended or supplemented from time to time, the “Credit
Agreement”). Capitalized terms not otherwise defined herein shall have the
meaning given to such terms in the Credit Agreement.
     This Additional Lender Certificate is being delivered pursuant to
Section 2.06(c)(ii)(F) of the Credit Agreement.
     Please be advised that the undersigned has agreed (a) to become a Lender
under the Credit Agreement effective [          ], 201[ ] with a Revolving
Commitment of $[          ] and (b) that it shall be a party in all respect to
the Credit Agreement and the other Loan Documents.
     This Additional Lender Certificate is being delivered to the Administrative
Agent together with (i) if the Additional Lender is a Foreign Lender, any
documentation required to be delivered by such Additional Lender pursuant to
Section 5.03(e) of the Credit Agreement, duly completed and executed by the
Additional Lender, and (ii) an Administrative Questionnaire in the form supplied
by the Administrative Agent, duly completed by the Additional Lender.

            Very truly yours,

EXLP OPERATING LLC
      By:           Name:           Title:        

Exhibit G-2-1

 



--------------------------------------------------------------------------------



 



          Accepted and Agreed:

Wells Fargo Bank, National Association,
as Administrative Agent
      By:           Name:           Title:           Accepted and Agreed:

[ADDITIONAL LENDER]
      By:           Name:           Title:          

Exhibit G-2-2

 



--------------------------------------------------------------------------------



 



EXHIBIT G-3
FORM OF TERM LOAN ASSUMPTION AGREEMENT
[______________], 201[   ]
EXLP Operating LLC
16666 Northchase Drive
Houston, Texas 77060
Attention: President
Facsimile: (281) 836-8039
     RE: Term Loan Assumption Agreement
Ladies and Gentlemen:
     Reference is hereby made to the Amended and Restated Senior Secured Credit
Agreement (as amended, supplemented, modified or restated from time to time, the
“Credit Agreement”) dated as of November 3, 2010 among EXLP Operating LLC, a
Delaware limited liability company (the “Borrower”), Exterran Partners, L.P., a
Delaware limited partnership, Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), the lenders from time to time
party thereto (the “Lenders”) and the other Agents party thereto. Unless
otherwise defined herein, capitalized terms used herein shall have the
respective meanings set forth in the Credit Agreement.
     Each of the undersigned (each, a “Term Lender”) hereby severally agrees to
provide the Term Commitments set forth opposite its name on Annex I attached
hereto (for each such Term Lender, its “Term Commitment”). Each Term Commitment
provided pursuant to this letter agreement (this “Agreement”) shall be subject
to all of the terms and conditions set forth in the Credit Agreement, including,
without limitation, Article II thereof.
     Each Term Lender, the Borrower and the Administrative Agent acknowledge and
agree that the Term Commitments provided pursuant to this Agreement shall
constitute Term Commitments, and, upon the funding of the loans pursuant to such
Term Commitments, such loans shall constitute Term Loans for all purposes of the
Credit Agreement and the other applicable Loan Documents.
     Furthermore, each of the parties to this Agreement hereby agrees to the
terms and conditions set forth on Annex I hereto in respect of each Term
Commitment provided pursuant to this Agreement.
     Each Term Lender party to this Agreement, to the extent not already a party
to the Credit Agreement as a Lender thereunder, (i) confirms that it has
received a copy of the Credit Agreement and the other Loan Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement and to become a Lender

Exhibit G-3-1



--------------------------------------------------------------------------------



 



under the Credit Agreement, (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and the other Loan Documents, (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto and (iv) agrees that it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement and the other Loan Documents are required to be performed by it
as a Lender.
     Upon the date of (i) the execution and delivery to the Administrative Agent
of a counterpart of this Agreement by each Term Lender, the Administrative
Agent, the Borrower and each Guarantor and (ii) the satisfaction (or waiver in
accordance with Section 12.02 of the Credit Agreement) of the conditions
precedent set forth in Section 2.06 and Section 6.02 of the Credit Agreement
(such date, the “Commitment Effective Date”), each Term Lender party hereto
(A) shall be obligated to make the Term Loans to be made by it pursuant to its
Term Commitment as provided in this Agreement on the terms, and subject to the
conditions, set forth in the Credit Agreement and in this Agreement and (B) to
the extent provided in this Agreement, shall have the rights and obligations of
a Lender thereunder and under the other applicable Loan Documents.
     The Borrower acknowledges and agrees that (i) it shall be liable for all
obligations, for which the Borrower is liable under the Credit Agreement, with
respect to the Term Commitments provided hereby including, without limitation,
all Term Loans made pursuant thereto and (ii) all such obligations (including
all obligations in respect of such Term Loans) shall be entitled to the benefits
of the Security Instruments.
     Each Guarantor acknowledges and agrees that all obligations for which such
Guarantor is liable under the Credit Agreement or the Guaranty Agreement with
respect to the Term Commitments provided hereby and all Term Loans made pursuant
thereto shall (i) be fully guaranteed pursuant to the Guaranty Agreement as, and
to the extent, provided therein and in the Credit Agreement and (ii) be entitled
to the benefits of the Loan Documents as, and to the extent, provided therein
and in the Credit Agreement.
     You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on __________, 201[   ]. If you do not so accept this Agreement by such
time, our Term Commitments set forth in this Agreement shall be deemed canceled.
     After the execution and delivery to the Administrative Agent of a fully
executed copy of this Agreement (including by way of counterparts and by
facsimile or other electronic transmission) by the parties hereto, this
Agreement may only be changed, modified or varied by written instrument in
accordance with the requirements for the modification of Loan Documents pursuant
to Section 12.02 of the Credit Agreement.

Exhibit G-3-2



--------------------------------------------------------------------------------



 



     In the event of any conflict between the provisions of this Agreement and
those of the Credit Agreement, the provisions of the Credit Agreement shall
control.
     THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF TEXAS,
WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW.
[Signatures Pages Follow]

Exhibit G-3-3



--------------------------------------------------------------------------------



 



            Very truly yours,

[NAME OF EACH TERM LENDER]
      By:           Name:           Title:      

Exhibit G-3-4



--------------------------------------------------------------------------------



 



         

          Agreed and Accepted this _____
day of ______________, 201[   ]:

EXLP OPERATING LLC
      By:           Name:           Title:        

Exhibit G-3-5



--------------------------------------------------------------------------------



 



         

          Agreed and Accepted this _____
day of ______________, 201[  ]:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
      By:           Name:           Title:        

Exhibit G-3-6



--------------------------------------------------------------------------------



 



         

Each Guarantor acknowledges and agrees to each of the foregoing provisions of
this Term Loan Assumption Agreement and to the incurrence of the Term Loans to
be made pursuant thereto.

          EXTERRAN PARTNERS, L.P.
      By:   EXTERRAN GENERAL PARTNER, L.P.,
its General Partner
      By:   EXTERRAN GP LLC,
its General Partner
      By:           Name:           Title:           EXLP LEASING LLC
      By:           Name:           Title:        

Exhibit G-3-7



--------------------------------------------------------------------------------



 



         

Annex I
TERMS AND CONDITIONS FOR
TERM LOAN ASSUMPTION AGREEMENT
Dated as of [____________], 201[   ]
1. Name of Borrower: EXLP Operating LLC
2. Term Commitment Amounts (as of the Commitment Effective Date):

          Names/Addresses of       Term Lenders   Amount of Term Commitment  
[_____________]
  $ [___________]  

3. Term Loan Funding Date: ____________________14
4. Term Loan Maturity Date: ____________________15
5. Applicable Margin: The Applicable Margin applicable to the Term Loans to be
made pursuant to the Term Commitments described herein shall be a percentage per
annum determined by reference to the Total Leverage Ratio as in effect from time
to time, as set forth below:
Applicable Margin

                  Total Leverage Ratio   Libor Loans (bps)     ABR Loans (bps)  
Greater than 4.75 to 1.0
               
Less than or equal to 4.75 to 1.0 but greater than 4.25 to 1.0
               
Less than or equal to 4.25 to 1.0 but greater than 3.75 to 1.0
               
Less than or equal to 3.75 to 1.0 but greater than 3.25 to 1.0
               
Less than or equal to 3.25 to 1.0
               

 

14   On any Business Day (a) in the case of a Eurodollar Borrowing, upon three
(3) Business Days notice prior to the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, upon notice not later than 12:00 p.m., Eastern
time, on the date of the proposed Borrowing. Such notice of Borrowing shall be
in the form of a Borrowing Request in accordance with Section 2.03 of the Credit
Agreement.   15   With respect to any Term Loan made pursuant to this Term Loan
Assumption Agreement, the Term Loan Maturity Date may be any date, provided that
such date is no sooner than the Revolving Credit Maturity Date.

ANNEX I to
Exhibit G-3

 



--------------------------------------------------------------------------------



 



Each change in the Applicable Margin resulting from a change in the Total
Leverage Ratio (which shall be calculated quarterly) shall take effect as of the
fifth Business Day following the receipt of the compliance certificate delivered
pursuant to Section 8.01(g) of the Credit Agreement.
ANNEX I to
Exhibit G-3

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF LETTER OF CREDIT REQUEST
______________________, 201___16
___________________
as Issuing Bank
___________________
___________________
Attention: ________________
Wells Fargo Bank, National Association,
as Administrative Agent
1000 Louisiana Street, 9th Floor
Houston, Texas 77002
Attention: Donald H. Herrick, Jr.
Ladies and Gentlemen:
     The undersigned, EXLP Operating LLC, a Delaware limited liability company
(the “Borrower”), refers to the Credit Agreement, dated as of November 3, 2010
(as amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), among the Borrower, EXLP Partners, L.P., a Delaware limited
partnership, the lenders from time to time party thereto (each, a “Lender” and
collectively, the “Lenders”), Wells Fargo Bank, National Association, as the
Administrative Agent for such Lenders, and the other Agents party thereto.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.
     [Attached hereto as Annex A is a completed letter of application on the
Issuing Bank’s standard form in connection with this request.]17
[I.18 The Borrower hereby requests that __________, as Issuing Bank issue a
Letter of Credit, the “Requested Letter of Credit”). The Borrower further
requests that the Requested Letter of Credit:
     (A) be issued on [Business Day];
 

16   Must be delivered to the Issuing Bank and the Administrative Agent not
later than 12:00 p.m., Eastern time, (i) three Business Days preceding the
requested date of issuance and (ii) one Business Day preceding the requested
date of any amendment, renewal or extension.   17   If so requested by the
Issuing Bank. In the event of any inconsistency between the terms and conditions
of the Credit Agreement and the terms and conditions of any form of letter of
credit application or other agreement submitted by the Borrower to, or entered
into by the Borrower with, the Issuing Bank relating to any Letter of Credit,
the terms and conditions of the Credit Agreement shall control.   18   Include
part I of this request only if the Borrower is requesting an initial issuance of
a Letter of Credit.

Exhibit H-1



--------------------------------------------------------------------------------



 



     (B) have an initial stated amount of $______________;
     (C) expire on the following date: ______________;19
     (D) name the following beneficiary (the “Beneficiary”): [name] [address];
     (E) be issued for the account of [the Borrower][specify Restricted
Subsidiary]; and
     (F) be issued for the following purpose: [____________] [and attached
hereto as Annex D is a copy of the agreement pursuant to which the Requested
Letter of Credit is to be provided.]20
     Attached hereto as Annex B are copies of the documents and attached hereto
as Annex C is the full text of any certificate, each to be presented by the
Beneficiary in connection with any drawing under the Requested Letter of
Credit.]
[II.21 The Borrower hereby requests that the Issuing Bank [amend][renew][extend]
the following Letter of Credit _____________ and sets forth the following:
     (A) the proposed Business Day of the [amendment][renewal][extension] is
____________; and
     (B) the nature of the of the [amendment][renewal][extension] is
___________.]

            Very truly yours,


EXLP OPERATING LLC
      By:           Name:           Title:        

 

19   Each Letter of Credit shall expire (1) not later than (A) 30 days before
the Revolving Credit Maturity Date, with respect to commercial letters of
credit, and (B) 10 days before the Revolving Credit Maturity Date, with respect
to standby letters of credit or (2) up to three years beyond the Revolving
Maturity Date, provided that the conditions in Section 2.07(a) of the Credit
Agreement are satisfied.   20   If the Requested Letter of Credit is to be
provided as security for the obligations of the Borrower or a Subsidiary
Guarantor, attach a copy of the agreement pursuant to which the Requested Letter
of Credit is to be provided.   21   Include section II only if the Borrower is
requesting an amendment, renewal or extension of an outstanding Letter of
Credit.

Exhibit H-2



--------------------------------------------------------------------------------



 



[Annex A]
[Letter of Credit Application]22
 

22   Include Annex A if requested by the Issuing Bank.

Annex A to
Exhibit H

 



--------------------------------------------------------------------------------



 



[Annex B]
[Draw Documents]23
 

23   Include Annex B only if this Letter of Credit Request is in connection with
the initial issuance of a Letter of Credit.

Annex B to
Exhibit H

 



--------------------------------------------------------------------------------



 



[Annex C]
[Draw Certificate]24
 

24   Include Annex C only if this Letter of Credit Request is in connection with
the initial issuance of a Letter of Credit.

Annex C to
Exhibit H

 



--------------------------------------------------------------------------------



 



Schedule 1.02 — Existing Letters of Credit
None.
Schedule 1.02-1

 



--------------------------------------------------------------------------------



 



Schedule 6.01(c) — Excepted Property
None.
Schedule 6.01(c)-1

 



--------------------------------------------------------------------------------



 



Schedule 7.03 — Litigation
None.
Schedule 7.03-1

 



--------------------------------------------------------------------------------



 



Schedule 7.09 — Taxes
None.
Schedule 7.09-1

 



--------------------------------------------------------------------------------



 



Schedule 7.10 — Titles, Etc.
None.
Schedule 7.10-1

 



--------------------------------------------------------------------------------



 



Schedule 7.13 — Subsidiaries

          Jurisdiction of Company   Incorporation/ Organization
1 EXLP Operating LLC
  Delaware
2 EXLP Leasing LLC
  Delaware
3 EXLP ABS 2009 LLC
  Delaware
4 EXLP ABS Leasing 2009 LLC
  Delaware

Schedule 7.13-1

 



--------------------------------------------------------------------------------



 



Schedule 7.19 — Hedging Agreements
None.
Schedule 7.19-1

 



--------------------------------------------------------------------------------



 



Schedule 7.20 — Restriction on Liens
None.
Schedule 7.20-1

 



--------------------------------------------------------------------------------



 



Schedule 7.22 — Jurisdictions for Security Instrument Filings

              Jurisdiction of         Incorporation/   Principal Place of
Company   Organization   Business
 
       
1 EXLP Operating LLC
  Delaware   16666 Northchase Dr., Houston, TX, 77060
 
       
2 EXLP Leasing LLC
  Delaware   16666 Northchase Dr., Houston, TX, 77060
 
       
3 EXLP ABS 2009 LLC
  Delaware   16666 Northchase Dr., Houston, TX, 77060
 
       
4 EXLP ABS Leasing 2009 LLC
  Delaware   16666 Northchase Dr., Houston, TX, 77060

Schedule 7.22-1

 



--------------------------------------------------------------------------------



 



Schedule 8.07 — Excluded Collateral
     Each reference to Collateral or to any relevant type or item of Property
constituting Collateral shall be deemed to exclude (i) tangible Property that is
not located in the continental United States (including its possessions),
(ii) motor vehicles, forklifts and trailers, (iii) voting equity interests in
any Foreign Subsidiary required to prevent the Collateral from including more
than 66% of all voting equity interests in such Foreign Subsidiary, (iv) any
general intangibles or other rights arising under any contract, instrument,
license or other document if (but only to the extent that) the grant of a
security interest therein would constitute a material violation of a valid and
enforceable restriction in favor of a third party, unless and until all required
consents shall have been obtained; and (v) any Property subject to a Lien
permitted by Section 9.02(b), (c), (d), (e) or (g) of this Agreement, so long as
such Lien is in effect.
Schedule 8.07-1

 



--------------------------------------------------------------------------------



 



Schedule 9.01 — Debt

1.   The Indebtedness.

Schedule 9.01-1

 



--------------------------------------------------------------------------------



 



Schedule 9.02 — Liens

1.   Liens securing the Indebtedness.

Schedule 9.02-1

 



--------------------------------------------------------------------------------



 



Schedule 9.03 — Investments, Loans and Advances
None.
Schedule 9.03-1

 



--------------------------------------------------------------------------------



 



Schedule 9.13 — Transactions with Affiliates

1.   Contribution, Conveyance and Assumption Agreement dated October 20, 2006,
pursuant to which Holdings and its Subsidiaries will convey a portion of their
domestic contract compression business to the EXLP Group.

Schedule 9.13-1

 